Exhibit 10.2
[EXECUTION COPY]
AMENDED AND RESTATED
CREDIT AGREEMENT,
dated as of April 5, 2010
(amending and restating the Credit Agreement dated as of June 1, 2006, as
amended),
among
SUPERVALU INC.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
THE ROYAL BANK OF SCOTLAND PLC,
as the Administrative Agent for the Lenders,
CREDIT SUISSE SECURITIES (USA) LLC, and
COBANK, ACB
as the Co-Syndication Agents for the Lenders
and
U.S. BANK NATIONAL ASSOCIATION and RABOBANK INTERNATIONAL
as the Co-Documentation Agents for the Lenders.
 
RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,
COBANK, ACB, U.S. BANK NATIONAL ASSOCIATION,
RABOBANK INTERNATIONAL and BARCLAYS CAPITAL
as Joint Lead Arrangers
RBS SECURITIES INC. and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Book Running Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    29  
SECTION 1.03. Accounting Terms; GAAP
    29  
 
       
Article II AMOUNTS AND TERMS OF THE ADVANCES
    30  
 
       
SECTION 2.01. The Advances
    30  
SECTION 2.02. Making the Advances
    32  
SECTION 2.03. Swingline Loans
    33  
SECTION 2.04. Letters of Credit
    34  
SECTION 2.05. Fees
    41  
SECTION 2.06. Termination or Reduction of the Revolving Advance Commitments or
the Swingline Commitment; Voluntary Reduction
    42  
SECTION 2.07. Repayment of Advances and Swingline Loans
    42  
SECTION 2.08. Interest on Advances and Swingline Loans
    43  
SECTION 2.09. Additional Interest on LIBOR Advances
    44  
SECTION 2.10. Interest Rate Determination
    44  
SECTION 2.11. Voluntary Conversion of Advances
    46  
SECTION 2.12. Prepayments of Advances and Swingline Loans
    46  
SECTION 2.13. Increased Costs
    47  
SECTION 2.14. Illegality
    48  
SECTION 2.15. Payments and Computations
    48  
SECTION 2.16. Sharing of Payments, Proceeds of Collateral, Etc.
    49  
SECTION 2.17. Taxes
    50  
SECTION 2.18. Replacement of Lenders
    53  
SECTION 2.19. Evidence of Debt
    54  
SECTION 2.20. Increase in Commitments
    54  
SECTION 2.21. Defaulting Lenders
    56  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Article III CONDITIONS OF LENDING
    58  
 
       
SECTION 3.01. Conditions Precedent to the Effective Date
    58  
SECTION 3.02. Conditions Precedent to the Initial Borrowing Date
    62  
SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance of Letters of
Credit (other than on or before the Initial Borrowing Date
    62  
 
       
Article IV REPRESENTATIONS AND WARRANTIES
    63  
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    63  
 
       
Article V COVENANTS OF THE BORROWER
    66  
 
       
SECTION 5.01. Affirmative Covenants
    66  
SECTION 5.02. Negative Covenants
    70  
 
       
Article VI EVENTS OF DEFAULT
    78  
 
       
SECTION 6.01. Events of Default
    78  
 
       
Article VII THE AGENT
    81  
 
       
SECTION 7.01. Appointment
    81  
SECTION 7.02. Nature of Duties
    82  
SECTION 7.03. Exculpation, Rights Etc.
    82  
SECTION 7.04. Reliance
    83  
SECTION 7.05. Indemnification
    83  
SECTION 7.06. Agent In Its Individual Capacity
    83  
SECTION 7.07. Notice of Default
    84  
SECTION 7.08. Holders of Obligations
    84  
SECTION 7.09. Resignation by the Agent
    84  
SECTION 7.10. Removal of Agent
    85  
SECTION 7.11. Posting of Approved Electronic Communications
    85  
 
       
Article VIII MISCELLANEOUS
    86  
 
       
SECTION 8.01. Amendments, Etc.
    86  
SECTION 8.02. Notices, Etc.
    87  
SECTION 8.03. No Waiver; Remedies
    88  
SECTION 8.04. Costs and Expenses
    88  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 8.05. Right of Setoff
    88  
SECTION 8.06. Binding Effect
    89  
SECTION 8.07. Assignments and Participations
    89  
SECTION 8.08. Indemnification
    93  
SECTION 8.09. Governing Law; Submission to Jurisdiction
    94  
SECTION 8.10. Execution in Counterparts
    94  
SECTION 8.11. Confidentiality
    94  
SECTION 8.12. Waiver of Jury Trial, Etc.
    95  
SECTION 8.13. USA Patriot Act
    95  
SECTION 8.14. No Novation
    96  

iii



--------------------------------------------------------------------------------



 



         
Schedule I
  —   Commitments and Applicable Lending Offices
Schedule II
  —   Existing Debt in excess of $5,000,000
Schedule III
  —   Subsidiaries
Schedule IV
  —   Existing Liens
Schedule V
  —   Existing Letters of Credit
Schedule VI
  —   Amortization
Schedule VII
  —   Subsidiaries that are not Immaterial Subsidiaries on the Initial Borrowing
Date
Exhibit A-1
  —   Form of Term A Note
Exhibit A-2
  —   Form of Term B-1 Note
Exhibit A-3
  —   Form of Revolving-1 Note
Exhibit A-4
  —   Form of Term B-2 Note
Exhibit A-5
  —   Form of Revolving-2 Note
Exhibit B-1
  —   Form of Notice of Borrowing
Exhibit B-2
  —   Form of Issuance Request
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D-1
  —   Form of Opinion of Wachtell, Lipton, Rosen & Katz, Special Counsel for the
Obligors (June 1, 2006)
Exhibit D-2
  —   Form of Opinion of Wachtell, Lipton, Rosen & Katz, Special Counsel for the
Obligors (June 2, 2006)
Exhibit E-1
  —   Form of Opinion of John E. Breedlove, Associate General Counsel of the
Borrower (June 1, 2006)
Exhibit E-2
  —   Form of Opinion of John E. Breedlove, Associate General Counsel of the
Borrower (June 2, 2006)
Exhibit E-3
  —   Form of Opinion of William H. Arnold, counsel to the Borrower
Exhibit F
  —   Form of Subsidiary Guaranty
Exhibit G
  —   Form of Pledge Agreement
Exhibit H-1
  —   Form of Effective Date Representation Certificate
Exhibit H-2
  —   Form of Initial Borrowing Date Representation Certificate
Exhibit I
  —   Form of Escrow Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 5, 2010
(amending and restating the Existing Credit Agreement (such capitalized term and
other terms used in the preamble and recitals to have the meanings set forth in
Article I)) among SUPERVALU INC., a Delaware corporation (the “Borrower”), the
Lenders, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as the administrative agent for
the Lenders (in such capacity, the “Agent”), CREDIT SUISSE SECURITIES (USA) LLC
and COBANK, ACB, as the co-syndication agents for the Lenders (in such capacity,
the “Co-Syndication Agents”), U.S. BANK NATIONAL ASSOCIATION and RABOBANK
INTERNATIONAL, as the co-documentation agents for the Lenders (in such capacity,
the “Co-Documentation Agents” and together with the Co-Syndication Agents, the
“Other Agents”), RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,
COBANK, ACB, U.S. BANK NATIONAL ASSOCIATION, RABOBANK INTERNATIONAL and BARCLAYS
CAPITAL (the investment banking division of Barclays Bank plc), as joint lead
arrangers (in such capacity, the “Joint Lead Arrangers”) and RBS SECURITIES INC.
and CREDIT SUISSE SECURITIES (USA) LLC, as joint book running managers (in such
capacity, the “Joint Book Running Managers” and together with the Joint Lead
Arrangers, the “Lead Arrangers”).
W I T N E S S E T H:
     WHEREAS, the Lenders, the Swingline Lender, the LC Banks and the Agent are
parties to the Existing Credit Agreement to support the ongoing working capital
and general corporate needs of the Borrower and its Subsidiaries;
     WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended in certain respects, as set forth in the Amendment and Restatement
Agreement and this Agreement; and
     WHEREAS, pursuant to the Amendment and Restatement Agreement, the Borrower,
the Majority Lenders, each of the Lenders extending its applicable Commitment
Termination Date, the Swingline Lender, each LC Bank and the Agent have agreed
upon the terms and conditions set forth therein that the Existing Credit
Agreement shall be amended and restated in its entirety as provided herein
effective upon the satisfaction of the conditions set forth in the Amendment and
Restatement Agreement;

    NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

1



--------------------------------------------------------------------------------



 



     “2010 Information Memorandum” means the Confidential Information Memorandum
dated March 2010, with respect to the Borrower.
     “Accounts Receivable” means, for any date, accounts receivables and notes
receivables that would be reflected on a Consolidated balance sheet of the
Borrower and its Subsidiaries (other than Foreign Subsidiaries) prepared as of
such date in accordance with GAAP.

    “Acquisition” is defined in the Existing Credit Agreement.

    “Advance” means a Revolving Advance, a Term Advance or a Swingline Loan.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) as used with
respect to any Person or group of Persons, shall mean possession directly or
indirectly of the power to direct or cause the direction of management policies
of such Person, whether through the ownership of Voting Stock, by contract or
otherwise.
     “Agent” has the meaning specified in the preamble and includes each other
Person appointed as the successor Agent pursuant to Section 7.09.
     “Agreement” means, on any date, this Amended and Restated Credit Agreement
as originally in effect on the Restatement Effective Date and as thereafter from
time to time further amended, supplemented, amended and restated or otherwise
modified from time to time and in effect on such date.
     “Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of April 5, 2010, among the Borrower, the Lenders party
thereto, the LC Banks, the Swingline Lender and the Agent.
     “Applicable Extended Facility Rate” means, for any period, a percentage per
annum equal to the percentage set forth below, corresponding to the Extended
Advance Rating Level in effect from time to time during such period:

      Extended Advance Rating Level   Applicable Facility Fee Rate 
I
  0.350%
II
  0.400%
III
  0.450%
IV
  0.500%
V
  0.625%
VI
  0.750%

2



--------------------------------------------------------------------------------



 



     “Applicable Facility Fee Rate” means, for any period, a percentage per
annum equal to the percentage set forth below, corresponding to the Applicable
Rating Level in effect from time to time during such period:

      Applicable Rating Level   Applicable Facility Fee Rate
I
  0.100%
II
  0.125%
III
  0.175%
IV
  0.200%
V
  0.300%
VI
  0.400%
VII
  0.500%

     “Applicable Interest Rate Margin” means, in the case of all Advances
outstanding prior to the Restatement Effective Date, calculated at the rate
under, and in accordance with the terms of, the Existing Credit Agreement, and
from and after the Restatement Effective Date, as follows:
     (a) for each Revolving-1 Advance, Term A Advance and Term B-1 Advance
maintained as a LIBOR Advance, for any Interest Period, a percentage per annum
equal to the percentage set forth below for LIBOR Advances corresponding to the
Applicable Rating Level in effect on the first day of such Interest Period;
     (b) for each Revolving-1 Advance, Term A Advance and Term B-1 Advance
maintained as a Base Rate Advance, for any period, a percentage per annum equal
to the percentage set forth below for Base Rate Advances corresponding to the
Applicable Rating Level in effect from time to time during such period:

3



--------------------------------------------------------------------------------



 



                                                      Applicable Interest      
                        Rate     Applicable Interest     Applicable Interest    
  Margin for     Rate     Rate       Revolving-1     Margin for     Margin for  
    Advances     Term A Advances     Term B-1 Advances   Applicable            
                        Rating   LIBOR     Base Rate     LIBOR     Base Rate    
LIBOR     Base Rate   Level   Advances     Advances     Advances     Advances  
  Advances     Advances  
I
    0.500 %     0.000 %     0.375 %     0.000 %     1.250 %     0.250 %
II
    0.625 %     0.000 %     0.500 %     0.000 %     1.250 %     0.250 %
III
    0.750 %     0.000 %     0.625 %     0.000 %     1.250 %     0.250 %
IV
    1.000 %     0.000 %     0.875 %     0.000 %     1.250 %     0.250 %
V
    1.250 %     0.250 %     1.125 %     0.125 %     1.375 %     0.375 %
VI
    1.500 %     0.500 %     1.375 %     0.375 %     1.500 %     0.500 %
VII
    1.625 %     0.625 %     1.500 %     0.500 %     1.750 %     0.750 %

     (c) for each Revolving-2 Advance and Term B-2 Advance maintained as a LIBOR
Advance, for any Interest Period, a percentage per annum equal to the percentage
set forth below for LIBOR Advances corresponding to the Extended Advance Rating
Level in effect on the first day of such Interest Period; and
     (d) for each Revolving-2 Advance and Term B-2 Advance maintained as a Base
Rate Advance, for any period, a percentage per annum equal to the percentage set
forth below for Base Rate Advances corresponding to the Extended Advance Rating
Level in effect from time to time during such period:

                                      Applicable Interest Rate Margin    
Applicable Interest Rate Margin       for     for       Revolving-2 Advances    
Term B-2 Advances   Extended                         Advance   LIBOR     Base
Rate     LIBOR     Base Rate   Rating Level   Advances     Advances     Advances
    Advances  
I
    2.000 %     1.000 %     2.50 %     1.50 %
II
    2.000 %     1.000 %     2.50 %     1.50 %
III
    2.000 %     1.000 %     2.75 %     1.75 %
IV
    2.250 %     1.250 %     2.75 %     1.75 %
V
    2.500 %     1.500 %     3.25 %     2.25 %
VI
    3.500 %     2.500 %     3.75 %     2.75 %

4



--------------------------------------------------------------------------------



 



     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s LIBOR Lending Office in the case of a LIBOR Advance.
     “Applicable Rating Level” means, as of any date of determination, the
number set forth below the column entitled “Applicable Rating Level” based upon
the credit rating (as determined below) in effect on such date as follows:

          Credit Ratings   Applicable Rating Level  
S&P Rating BBB+ or higher/ Moody’s Rating Baa1 or higher
    I  
S&P Rating BBB/ Moody’s Rating Baa2
    II
S&P Rating BBB-/ Moody’s Rating Baa3
    III
S&P Rating BB+/ Moody’s Rating Ba1
    IV
S&P Rating BB/ Moody’s Rating Ba2
    V  
S&P Rating BB-/ Moody’s Rating Ba3
    VI
lower than S&P Rating BB-/ Moody’s Rating Ba3
    VII

provided that (a) if the S&P Rating on the Facilities and Moody’s Rating on the
Facilities in effect on such date differ by (i) one level, then the higher
rating shall apply and (ii) two or more levels, then the level that is one level
below the higher of the two ratings shall apply and (b) if on such date (i) the
Facilities are not rated by S&P, then only the Moody’s Rating for the Facilities
shall apply, (ii) the Facilities are not rated by Moody’s, then only the S&P
Rating for the Facilities shall apply, (iii) the Facilities are not rated by
either S&P or Moody’s, then the rating applied to the Facilities by another
nationally recognized statistical rating organization designated by the Borrower
and approved in writing by the Agent in its reasonable discretion shall apply,
provided that such designation may be withdrawn by the Borrower at any time,
(iv) the ratings described in clauses (b)(i) through (b)(iii) above are not
available, then the long-term general corporate rating of the Borrower issued by
S&P (the “S&P Issuer Rating”) and the long-term general corporate rating of the
Borrower issued by Moody’s (the “Moody’s Issuer Rating”) shall apply, (v) if the
ratings described in clauses (b)(i) through (b)(iii) above are not available and
there is no S&P Issuer Rating, then the Moody’s Issuer Rating shall apply,
(vi) if the ratings described in clauses (b)(i) through (b)(iii) above are not
available and there is no Moody’s Issuer Rating, then the S&P Issuer Rating
shall apply, (vii) if none of the ratings described in clauses (b)(i) through
(b)(iv) shall be available, the credit rating to be applied shall be derived
from the long-term general corporate rating (or, if such rating is not
available, to the long-term senior unsecured debt rating) of the Borrower by
another nationally recognized statistical rating organization designated by the
Borrower and approved in writing by the Majority Lenders, and (viii) if each of
the ratings described in clauses (b)(i) through (b)(vii) above

5



--------------------------------------------------------------------------------



 



become unavailable, the Applicable Rating Level in effect immediately prior to
such ratings becoming unavailable shall remain in effect for purposes hereof
until one of the ratings described in clauses (b)(i) through (b)(vii) above
become available.
     “ASC” means American Stores Company, LLC, a Delaware limited liability
company.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

    “Augmenting Lender” has the meaning specified in Section 2.20.

     “Available LC Amount” means at the time of the issuance of any Letter of
Credit an amount equal to the lesser of (a) $600,000,000 and (b) the aggregate
amount of the Revolving Advance Commitments less the sum of the aggregate
outstanding amount of (i) Revolving Advances and (ii) Swingline Loans at such
time.
     “Base Rate” means, for any day, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall be equal to the higher of:
     (a) the Prime Rate in effect on such day;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) LIBOR in effect on such date (or if such day is not a Business Day, the
immediately preceding Business Day) for an Interest Period of one month plus 1%.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).
     “Beryl” means Beryl American Corporation, a Vermont corporation, and its
successors and assigns performing similar insurance functions, including Beryl,
if it is incorporated or organized in a State other than Vermont or the District
of Columbia.
     “Borrower” has the meaning specified in the preamble.
     “Borrowing” means a Revolving Borrowing, a Term A Borrowing, a Term B
Borrowing or a Swingline Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and London and, if the applicable Business
Day relates to any LIBOR Advances, on which dealings are carried on in the
London interbank market.
     “Capital Lease” shall mean a lease meeting one or more of the criteria set
forth in paragraph 7 of the Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board (as in effect from time to time or
as set forth in a statement of GAAP superseding such paragraph 7).

6



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any Capital Lease and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “Cash Collateralize” means, with respect to a Letter of Credit or the
Letter of Credit Exposure and Swingline Exposure of the Revolving-1 Lenders (in
the case of Section 2.01(a)(ii)), the deposit of immediately available funds
into a cash collateral account maintained with (or on behalf of) the Agent on
terms reasonably satisfactory to the Agent in an amount equal to the amount
available for drawing under such Letter of Credit or the amount of such Letter
of Credit Exposure and Swingline Exposure (in the case of Section 2.01(a)(ii)).
     “Class”, when used in reference to any Advance or Borrowing, refers to
whether such Advance, or the Advances comprising such Borrowing, are Revolving-1
Advances, Revolving-2 Advances, Term A Advances, Term B-1 Advances, Term B-2
Advances or Swingline Loans and, when used in reference to any Revolving Advance
Commitment, refers to whether such Commitment is a Revolving-1 Advance
Commitment or a Revolving-2 Advance Commitment and, when used in reference to
any Lender, refers to whether such Lender is a Revolving-1 Lender, Revolving-2
Lender, Term A Lender, Term B-1 Lender, Term B-2 Lender or Swingline Lender.
     “Co-Documentation Agents” has the meaning specified in the preamble.
     “Co-Syndication Agents” has the meaning specified in the preamble.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as the context may require, the Revolving Advance
Commitment, the Swingline Commitment or the Incremental Revolving Commitment.
     “Commitment Increase” has the meaning specified in Section 2.20.
     “Commitment Increase Agreement” has the meaning specified in Section 2.20.
     “Commitment Termination Date” means, as the context may require, the Term A
Commitment Termination Date, the Term B Commitment Termination Date or the
Revolving Advance Commitment Termination Date.
     “Communications” has the meaning specified in Section 7.11.
     “Consolidated” refers to the consolidation of accounts of the Borrower and
its Subsidiaries in accordance with GAAP, including principles of consolidation.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) Consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary, non-recurring or unusual charges for such period
(including such charges reflected in the pro forma financial statements provided
to the Lenders prior to the Effective Date), and (v) the

7



--------------------------------------------------------------------------------



 



amount of any non-cash charges, losses or expenses resulting from the
application of Statement of Financial Accounting Standards No. 123(R) minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary gains for such period, all determined
on a Consolidated basis in accordance with GAAP. For purposes hereof,
Consolidated EBITDA shall be deemed to be $620,220,000 for the Fiscal Quarter
ending September 10, 2005, $600,633,000 for the Fiscal Quarter ending
December 3, 2005, $682,680,000 for the Fiscal Quarter ending February 25, 2006,
and $803,367,000 for the Fiscal Quarter ending June 17, 2006.
     “Consolidated Interest Expense” means, for any period (a) the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations but excluding interest amortization expense resulting from purchase
related accounting adjustments) minus (b) the interest income, in each case, of
the Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP. For purposes hereof, Consolidated Interest
Expense shall be deemed to be $187,095,000 for the Fiscal Quarter ending
September 10, 2005, $166,320,000 for the Fiscal Quarter ending December 3, 2005,
$166,934,000 for the Fiscal Quarter ending February 25, 2006, and $234,901,000
for the Fiscal Quarter ending June 17, 2006.
     “Consolidated Net Income” means, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Borrower or any Subsidiary of the Borrower)
in which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (b) the income or loss of any Person accrued prior to the date
it becomes a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary of the Borrower.
     “Consolidated Rent Expense” means, for any period, all payment obligations
of the Borrower and its Subsidiaries during such period as lessee under any
leases other than Capital Leases (net of rental income), as determined on a
Consolidated basis. For purposes hereof, Consolidated Rent Expense shall be
deemed to be $98,413,000 for the Fiscal Quarter ending September 10, 2005,
$97,997,000 for the Fiscal Quarter ending December 3, 2005, $96,656,000 for the
Fiscal Quarter ending February 25, 2006, and $137,500,000 for the Fiscal Quarter
ending June 17, 2006.
     “Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a Consolidated basis determined in accordance
with GAAP, the sum, in each case, without duplication, of the amount of all Debt
of the Borrower or any of its Subsidiaries of a type described in clauses (a),
(b), (c), (d), and (f) of the definition of “Debt”, and all obligations of the
Borrower and its Subsidiaries under Guarantees described in clause (h) of the
definition of “Debt” if such Guarantees are of obligations of Persons other than
the Borrower or any of its Subsidiaries.

8



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.11 or
2.14.
     “Credit Extension” has the meaning specified in Section 3.03.
     “Debt” of any Person means (a) indebtedness of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business (but including trade accounts payable
in the ordinary course of business that are due but not paid within six months
of the incurrence thereof to the extent that such trade accounts payable exceed
5% of the aggregate Consolidated trade accounts of the Borrower and its
Subsidiaries determined by reference to the Most Recent Financial Statements
(but only including the portion of trade accounts that exceeds such 5%
threshold)) and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (d) the
present value of all obligations of such Person as lessee under leases which
shall have been or should be, in accordance with GAAP, recorded as Capital
Leases, (e) all obligations under, or the net investments outstanding pursuant
to, any Permitted Receivables Financing, (f) all Debt of others secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien or property owned or acquired by such
Person, (g) for the purposes of Sections 6.01(d) and 5.02(d) only, obligations
of the Borrower and each of its Subsidiaries under each Hedging Agreement that
(i) is in effect on the Effective Date with a counterparty that is a Lender or
an Affiliate of a Lender as of the Effective Date or (ii) is entered into after
the Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is entered into, and (h) all
obligations of such Person under direct or indirect Guarantees in respect of,
and all obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (d) above; provided that for purposes of Sections 5.02(e) and (f) and
the definition of “Consolidated Total Debt”, clause (h) will exclude any
Guarantee by the Borrower or any of its Subsidiaries of leases, fixture
financing loans and other debt obligations of retailers in an amount not to
exceed $300 million).
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Advances or participations in Letters of
Credit within three Business Days of the date required to be funded by it
hereunder; (b) notified the Borrower, the Agent or any LC Bank in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement; (c) failed, within
five Business Days after request by the Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Advances and participations in then outstanding Letters of Credit (provided,
that no more than one such confirmation may be requested from any Lender in the
same calendar

9



--------------------------------------------------------------------------------



 



year); (d) otherwise failed to pay over to the Agent or any other Lender any
other amount required to be paid by it hereunder within five Business Days after
the date when due, unless the subject of a good faith dispute; or (e)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any corporate or board or other action seeking or agreeing
to the appointment of any such Person (including as evidenced by such Lender or
parent company having the Federal Deposit Insurance Corporation or other
governmental authority appointed as a receiver for such Person); provided, that
a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a governmental authority (whether or not having the
force of law) or an instrumentality thereof.
     “Deposited Documents” has the meaning specified in Section 3.01.
     “Designating Lender” has the meaning specified in Section 8.07.
     “Dispositions” has the meaning specified in Section 5.02(c)(iv).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto, in the Commitment Increase Agreement required under
Section 2.20 pursuant to which it became an Augmenting Lender, or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent.
     “Effective Date” means June 1, 2006.
     “Effective Date Borrowings” means the Borrowings made on the Effective
Date.
     “Effective Date Representation Certificate” means the Effective Date
representation certificate executed and delivered by the Borrower substantially
in the form of Exhibit H-1 hereto.
     “Eligible Accounts Receivable” means, for any date, Accounts Receivable
which are reflected on a Consolidated balance sheet of the Borrower and its
Subsidiaries (other than Foreign Subsidiaries) as current accounts receivable,
excluding (a) that portion of Accounts Receivable that have been sold to or
purchased by a Person that is not a Subsidiary (i) pursuant to any Permitted
Receivables Financing, or (ii) pursuant to any transaction permitted by
Section 5.02(c)(iii), and (b) that portion of Accounts Receivable that are
subject to a Lien pursuant to any Permitted Receivables Financing.
     “Eligible Assignee” means (a) a commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$1,000,000,000, (b) a savings and loan association, savings bank or farm credit
bank and association organized under the laws of the United States, or any State
thereof, and having total

10



--------------------------------------------------------------------------------



 



assets in excess of $1,000,000,000, (c) a commercial bank organized under the
laws of any other country which is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $1,000,000,000, provided that such bank is
acting through such bank’s branch, or agency, located in the United States,
(d) the central bank of any country which is a member of the OECD, (e) a
commercial finance company organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000, (f) any
Lender or Affiliate of a Lender, (g) any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business, (h) any fund that invests in bank loans and
similar extensions of credit, and (i) such other bank, company, financial
institution or fund to which the Borrower shall consent; provided, however, that
notwithstanding anything to the contrary set forth in this Agreement, no Person
that is organized under the laws of a jurisdiction outside the United States
shall be an Eligible Assignee if, at the time of an assignment pursuant to
Section 8.07, such Person would be subject to United States interest withholding
tax at a rate greater than zero; provided further, however, that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.
     “Environmental Action” means any administrative, regulatory or judicial
action, suit, demand, demand letter, claim, notice of noncompliance or
violation, notice of liability or potential liability, investigation,
proceeding, consent order or consent agreement relating to any Environmental
Law, Environmental Permit or Hazardous Materials or arising from alleged injury
or threat of injury to health, safety or the environment, including (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to the environment, health,
safety or Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means shares of capital stock, partnership interests,
joint venture interests, membership interests in a limited liability or
unlimited liability company, beneficial interests in a trust or other equity
ownership interests in a Person (including Voting Stock) of whatever nature and
rights, including warrants or options to acquire any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

11



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Escrow Account” means account #795931 on deposit at the Escrow Agent.
     “Escrow Agent” means Citibank, N.A.
     “Escrow Agreement” means the agreement, dated as of the Effective Date,
among the Escrow Agent, the Agent and the other depositors set forth on the
signature pages thereto, substantially in the form of Exhibit I hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
     “Escrow Deposit” means the deposit by the Lenders of funds on the Effective
Date into the Escrow Account pursuant to the terms hereof.
     “Escrow Fee” has the meaning specified in Section 2.08(d).
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excess Amount” means the amount by which the aggregate book value of all
Dispositions made in reliance on Section 5.02(c)(iv) in the same Fiscal Year
exceeds 10% of the total assets of the Borrower and its Subsidiaries on a
Consolidated basis (determined by reference to the Most Recent Financial
Statements).

12



--------------------------------------------------------------------------------



 



     “Executive Officer” means, for any Person, a chief financial officer or
senior vice president of finance and for purposes of Section 3.01 only, a chief
executive officer or treasurer.
     “Existing Credit Agreement” means the Credit Agreement, dated as of June 1,
2006 (as amended, supplemented or otherwise modified prior to the Restatement
Effective Date), among the Borrower, certain financial institutions and other
Persons from time to time parties thereto in accordance with the terms of
Section 8.07 of the Existing Credit Agreement (the “Existing Lenders”), the
Agent, Bank of America, N.A., Citibank, N.A., and Rabobank International, as the
Co-Syndication Agents, Cobank, ACB and U.S. Bank National Association, as the
Co-Documentation Agents and RBS Securities Corporation, as Sole Lead Arranger
and Sole Book Running Manager.
     “Existing Indentures” means, collectively, (a) the Indenture dated as of
July 1, 1987, between the Borrower and Deutsche Bank Trust Company Americas
(formerly Bankers Trust Company), (b) the Indenture dated as of November 2,
2001, between the Borrower and JPMorgan Chase Bank, N.A. (as successor to The
Chase Manhattan Bank), as Trustee, including form of Liquid Yield Option Note
due 2031, (c) the Indenture dated as of May 1, 1992, between the Target and U.S.
Bank Trust National Association (as successor to Morgan Guaranty Trust Company
of New York) and (d) the Indenture dated as of May 1, 1995, between ASC and
Wells Fargo Bank, National Association (as successor to The First National Bank
of Chicago), in each case, as amended, supplemented or otherwise modified as of
the Effective Date or in accordance with the terms hereof.
     “Existing Letters of Credit” means the letters of credit listed on Schedule
V hereto.
     “Extended Advance Rating Level” means, as of any date of determination, the
number set forth below the column entitled “Extended Advance Rating Level” based
upon the credit rating (as determined below) in effect on such date as follows:

          Extended Advance Rating Levels for Revolving-2 Advances and Term B-2
Advances Extended Advance Rating Level   Facility Rating   Issuer Rating
I
  BBB+/Baa1 or higher   BBB-/Baa3
II
  BBB/Baa2   BB+/Ba1
III
  BBB-/Baa3   BB/Ba2
IV
  BB+/Ba1   BB-/Ba3
V
  BB/Ba2   B+/B1
VI
  Lower than BB or Ba2   Lower than B+/B1

provided, that (a) if the S&P Rating on the Facilities and Moody’s Rating (if
such ratings are obtained, at the Borrower’s option) on the Facilities in effect
on such date differ by

13



--------------------------------------------------------------------------------



 



(i) one level, then the higher rating shall apply and (ii) more than one level,
then the level that is one level below the higher rating shall apply, (b) if on
such date (i) the Facilities are not rated by S&P, then only the Moody’s Rating
for the Facilities shall apply, (ii) the Facilities are not rated by Moody’s,
then only the S&P Rating for the Facilities shall apply, (iii) the ratings
described in clauses (b)(i) through (b)(ii) above are not available, then the
S&P Issuer Rating and the Moody’s Issuer Rating (if obtained, at the Borrower’s
option) shall apply, provided, that if the S&P Issuer Rating and Moody’s Issuer
Rating in effect on such date differ by (A) one level, then the higher rating
shall apply and (B) more than one level, then the level that is one level below
the higher rating shall apply and (iv) if the ratings described in clauses
(b)(i) through (b)(ii) above are not available and there is no S&P Issuer
Rating, then the Moody’s Issuer Rating shall apply, (v) if the ratings described
in clauses (b)(i) through (b)(ii) above are not available and there is no
Moody’s Issuer Rating, then the S&P Issuer Rating shall apply, (c) if none of
the ratings described in clause (b) shall be available, the credit rating to be
applied shall be derived from the long-term general corporate rating (or, if
such rating is not available, to the long-term senior unsecured debt rating) of
the Borrower by another nationally recognized statistical rating organization
designated by the Borrower and approved in writing by the Majority Lenders, and
(d) if each of the ratings described in clause (b) and clause (c) above become
unavailable, the Extended Advance Rating Level in effect immediately prior to
such ratings becoming unavailable shall remain in effect for purposes hereof
until one of the ratings described in clause (b) or clause (c) above become
available.
     “Extended Letter of Credit” has the meaning specified in Section 2.04(i).
     “Facilities” means the credit facilities provided under this Agreement.
     “Federal Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§101 et seq.
     “Federal Funds Rate” means, for any period, a current market interest rate
per annum equal for each day during such period to the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of nationally recognized standing selected by it.
     “Fee Letter” means the confidential fee letter, dated as of January 22,
2006, among RBS, RBS Securities and the Borrower.
     “Financial Officer” means, for any Person, the chief executive officer, the
chief financial officer, the senior vice president-finance, the chief accounting
officer, the treasurer or the controller of such Person or any assistant
treasurer or any assistant controller of such Person previously identified in
writing to the Agent.

14



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of the Borrower.
     “Fiscal Year” means a fiscal year of the Borrower.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation (the “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Debt or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Debt or other obligation, provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.
     “Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic”, or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial or agency interpretation policy or
guidance.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Holding Account” means an interest-bearing deposit account belonging to
the Agent for the benefit of the Lenders into which the Borrower may be required
to make cash deposits pursuant to the provisions of this Agreement, such account
to be under the sole dominion and control of the Agent and not subject to
withdrawal by the Borrower, with any amounts therein to be held for application
toward payment of any outstanding Letters of Credit when drawn upon.
     “Immaterial Subsidiary” means (a) until the Borrower has provided financial
statements pursuant to Section 5.01(d), each Subsidiary other than those
identified as Subsidiaries that are not Immaterial Subsidiaries on the Initial
Borrowing Date on Schedule VII, and (b) thereafter, each Subsidiary of the
Borrower identified as an “Immaterial Subsidiary” pursuant to a certificate
executed and delivered by an authorized

15



--------------------------------------------------------------------------------



 



officer of the Borrower to the Agent within sixty days of the delivery of annual
financial statements pursuant to Section 5.01(d)(i)(B) (certifying as to each of
the items set forth in the following proviso); provided that (i) a Subsidiary,
other than Beryl (but only for so long as Beryl is an insurance company and
continues to be regulated by the applicable governmental authorities having
jurisdiction over insurance companies), shall not be an Immaterial Subsidiary if
the book value of its assets (net of assets arising from intercompany
transactions that would be eliminated on a Consolidated balance sheet of the
Borrower) exceed 1% of the total assets of the Borrower and its Subsidiaries on
a Consolidated basis and (ii) the aggregate book value of the assets of all
Immaterial Subsidiaries other than Beryl (but only for so long as Beryl is an
insurance company and continues to be regulated by the applicable governmental
authorities having jurisdiction over insurance companies) (net of assets arising
from intercompany transactions that would be eliminated on a Consolidated
balance sheet of the Borrower) shall not exceed 5% of the total assets of the
Borrower and its Subsidiaries on a Consolidated basis, in each case as
determined for the most recently completed Fiscal Quarter for which the Borrower
has provided financial statements pursuant to Section 5.01(d).
     “including” means “including without limitation”.
     “Incremental Revolving Advance Commitment Amount” has the meaning specified
in Section 2.20(a).
     “Incremental Revolving Commitment” has the meaning specified in Section
2.20(a).
     “Indemnified Party” has the meaning specified in Section 8.08.
     “Information Memorandum” means the Confidential Information Memorandum
dated May, 2006, with respect to the Borrower.
     “Initial Borrowing Date” means the date on which the conditions specified
in Section 3.02 have been satisfied.
     “Initial Borrowing Date Representation Certificate” means the Initial
Borrowing Date representation certificate executed and delivered by the Borrower
substantially in the form of Exhibit H-2 hereto.
     “Initial Borrowing Request” has the meaning specified in Section 3.01.
     “Interco Disposition Amount” means an aggregate amount equal to (a) in any
Fiscal Year, 10% of the total assets of the Borrower and its Subsidiaries and
(b) over the term of this Agreement, 25% of the total assets of the Borrower and
its Subsidiaries on a Consolidated basis, in each case, determined by reference
to the Most Recent Financial Statements. When calculating the total amount of
assets that have been transferred from a Subsidiary Guarantor to the Borrower,
New Albertsons or ASC for the purposes of this definition, assets transferred
from the Borrower, New Albertsons or ASC (whether by merger, consolidation,
sale, transfer, lease or other disposition) to a Subsidiary Guarantor other than
the New Albertsons or ASC after the consummation of the Transaction, shall
reduce the aggregate amount of assets transferred at such time based on the
value of the

16



--------------------------------------------------------------------------------



 



assets at the time of such transfer (as used to determine the total assets of
the Borrower and its Subsidiaries on a Consolidated basis at such time).
     “Interest Period” means, for each LIBOR Advance comprising part of the same
Revolving Borrowing or Term Borrowing, the period commencing on the date of such
LIBOR Advance or the date of the Conversion of any such Advance into such a
LIBOR Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period for a LIBOR
Borrowing shall be 1, 2, 3 or 6 months and, with the consent of all Lenders,
9 months, in each case as the Borrower may, upon notice received by, the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day, prior
to the first day of such Interest Period, select; provided, however, that:
     (a) the duration of any Interest Period which commences before the
Termination Date and would otherwise end after such date shall end on such date;
     (b) Interest Periods commencing on the same date for LIBOR Advances
comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the last calendar month of such Interest Period, such Interest Period shall end
on the last Business Day of such calendar month.
     “Inventory” means, for any date, inventory that is located in the United
States of America and would be reflected on a Consolidated balance sheet of the
Borrower and its Subsidiaries (other than Foreign Subsidiaries) prepared as of
such date in accordance with GAAP.
     “Issuance Request” means a Letter of Credit request and certificate duly
executed by an authorized officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.
     “LC Bank” means (i) RBS, Bank of America, N.A., U.S. Bank National
Association, Rabobank International and, with the consent of the Agent and the
Borrower, any other consenting Lender and (ii) in respect of any Letter of
Credit identified on Schedule V, the bank that issued such Letter of Credit.
     “LC Exposure” means, at any time and for any Revolving Lender, an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
Letter of Credit Liabilities at such time.

17



--------------------------------------------------------------------------------



 



     “Lead Arrangers” has the meaning specified in the preamble.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Lenders” means the banks and the other financial institutions party
hereto, any Augmenting Lender that shall become a party hereto pursuant to
Section 2.20, and each Eligible Assignee that shall become a party hereto
pursuant to Section 8.07.
     “Letter of Credit Liabilities” means, at any time and in respect of any
Letter of Credit, the sum, without duplication, of (a) the amount available for
drawing under such Letter of Credit plus (b) the aggregate unpaid amount of all
Reimbursement Obligations in respect of previous drawings made under such Letter
of Credit.
     “Letters of Credit” means (a) any letter of credit issued by an LC Bank for
the account of the Borrower pursuant to Section 2.04 and (b) the Existing
Letters of Credit.
     “LIBOR” means, for any Interest Period for any LIBOR Advance comprising
part of the same Borrowing, the rate by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), as determined by the Agent from time to time for the purpose of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market) at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for U.S.
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then “LIBOR” with
respect to such LIBOR Advance for such Interest Period shall be an interest rate
per annum equal to the average (rounded upward to the nearest whole multiple of
1/16 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the greater of
(a) $1,000,000 and (b) such Reference Banks’ LIBOR Advance comprising part of
such Borrowing, and for a period equal to such Interest Period.
     “LIBOR Advance” means an Advance that bears interest as provided in Section
2.08(a)(ii).
     “LIBOR Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “LIBOR Lending Office” opposite its name on
Schedule I hereto,

18



--------------------------------------------------------------------------------



 



in the Commitment Increase Agreement pursuant to which it became an Augmenting
Lender pursuant to Section 2.20 (or, if no such office is specified, its
Domestic Lending Office), or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify in writing to the Borrower and the Agent.
     “LIBOR Reserve Percentage” of any Lender for any Interest Period for any
LIBOR Advance means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Lien” means any lien, security interest, charge or similar encumbrance, or
any lien or retained security title of a conditional vendor and any other
encumbrance on title to real property to secure repayment of a liability.
     “Loan Documents” means this Agreement, the Security Documents, the Notes,
the Fee Letter, the Initial Borrowing Date Representation Certificate, the
Effective Date Representation Certificate, the Amendment and Restatement
Agreement, and the Letters of Credit.
     “Majority Lenders” means at any time Lenders holding more than 50% (without
duplication) of the then aggregate unpaid principal amount of the Advances plus
the then aggregate unpaid amount of Letter of Credit Liabilities (with the
aggregate principal amount of each Lender’s risk participation and funded
participation in Letter of Credit Liabilities being deemed “held” by such Lender
for purposes of this definition) plus the aggregate unused amount of the
Commitments.
     “Majority Revolving Lenders” means at any time Revolving Lenders holding
more than 50% (without duplication) of the then aggregate unpaid principal
amount of Revolving Advances plus the then unpaid amount of Letter of Credit
Liabilities (with the aggregate principal amount of each Lender’s risk
participation and funded participation in Letter of Credit Liabilities being
deemed “held” by such Lender for purposes of this definition) plus the aggregate
unused amount of the Revolving Advance Commitments.
     “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that involves consideration in excess of
$100,000,000.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition (financial or otherwise), of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

19



--------------------------------------------------------------------------------



 



     “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that yields gross proceeds to the Borrower or any Subsidiary in excess of
$100,000,000.

    “Merger Agreement” is defined in the Existing Credit Agreement.

     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Moody’s Issuer Rating” has the meaning specified in the definition of
“Applicable Rating Level”.
     “Moody’s Rating” means, on any date of determination, the rating most
recently announced by Moody’s with respect to specified debt issued by the
Borrower or with respect to the Borrower.
     “Most Recent Financial Statements” means, with respect to a reference to
Consolidated financial statements of the Borrower and its Subsidiaries, the most
recent financial statements submitted to the Agent pursuant to
Section 5.01(d)(i)(B), or, if no such audited financial statements have been
submitted, by reference to the pro forma financial statements provided to the
Lenders prior to the Effective Date.
     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
     “Net Disposition Proceeds” means the gross cash proceeds received by the
Borrower or its Subsidiaries from any Disposition of assets and any cash payment
received in respect of promissory notes or other non-cash consideration
delivered to the Borrower or its Subsidiaries in respect thereof, minus the sum
of (i) all reasonable and customary legal, investment banking, due diligence,
brokerage, accounting and similar fees and expenses incurred in connection with
such Disposition, (ii) all taxes actually paid or estimated by the Borrower to
be payable in cash within the next 18 months in connection with such
Disposition, (iii) payments made by the Borrower or its Subsidiaries to retire
Indebtedness (other than the Advances) that either (y) is secured by a Lien on
the assets included in the Disposition or (z) was originally incurred by the
Borrower or a Subsidiary whose assets are included in the Disposition, in each
case where payment of such Indebtedness is required in connection with such
Disposition; and (iv) payments made on accounts payable or other obligations by
the Borrower and its Subsidiaries that are retained, and payment of which is a
condition or requirement in connection with such Disposition (provided, that if
the actual amount of such account payable or other obligation is less than that
which the Borrower or such Subsidiary estimated, then such excess amount shall
constitute Net Disposition Proceeds); provided, further, that the amount of
estimated taxes pursuant to clause (ii) in excess of the amount of taxes
actually required to be paid in cash in respect of such Disposition within such
18-month period shall constitute Net Disposition Proceeds.
     “New Albertsons” is defined in the Existing Credit Agreement.
     “Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

20



--------------------------------------------------------------------------------



 



     “Note” means a Revolving Note, a Term A Note or a Term B Note.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Non-Consenting Lender” has the meaning specified in Section 2.18(b).
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower and each other
Obligor arising under or in connection with a Loan Document or a Rate Protection
Agreement, including Reimbursement Obligations and the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
proceeding of the type described in Sections 6.01(e) or (f), whether or not
allowed in such proceeding) on the Advances.
     “Obligor” means, as the context may require, the Borrower and each
Subsidiary Guarantor.
     “OECD” means the Organization for Economic Cooperation and Development.
     “Other Agents” has the meaning specified in the preamble.
     “Other Taxes” has the meaning specified in Section 2.17(b).
     “Participant” has the meaning specified in Section 8.07(b).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Percentage” means, with respect to each Lender, the percentage equal to a
fraction the numerator of which is the amount of such Lender’s Commitment (or,
in the event any of the Commitments have been terminated, such Lender’s
outstanding Advances under that Commitment) and the denominator of which is the
aggregate amount of the Commitments (or, in the event any of the Commitments
have been terminated, the aggregate amount of the outstanding Advances under
those Commitments) of the Lenders.
     “Permitted Receivables Financing” means (a) the sale by the Borrower and
certain Subsidiaries of the Borrower of accounts receivable to a Receivables
Subsidiary pursuant to any Receivables Purchase Agreement, (b) the sale of such
accounts receivable (or participations therein) by a Receivables Subsidiary to
certain purchasers pursuant to a Receivables Transfer Agreement and (c) any
other accounts receivable financing the terms of which are no more adverse to
the Lenders in any material way than the terms of the Permitted Receivables
Financing referred to in clauses (a) and (b) above.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association,

21



--------------------------------------------------------------------------------



 



joint venture or other entity, or a government or any political subdivision or
agency thereof.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning specified in Section 7.11.
     “Pledge Agreement” means the Pledge Agreement executed and delivered by an
authorized officer of each Pledgor required hereby to execute it, substantially
in the form of Exhibit G hereto, as amended, supplemented, amended and restated
or otherwise modified from time to time.
     “Pledgor” means, as applicable, the Borrower or any domestic Subsidiary
that owns Equity Interests in a Subsidiary that is a Subsidiary Guarantor.
     “Prepaid Amount” means, an amount equal to the sum of (i) Net Disposition
Proceeds arising from Dispositions made pursuant to Section 5.02(c)(iv) which do
not constitute an Excess Amount that have been applied to prepay Term Advances
pursuant to Section 2.12(b)(iii), plus (ii) the amount, if any, of any Retention
Amount that has been applied to prepay Term Advances pursuant to
Section 2.12(b)(iii), plus (iii) voluntary prepayments made to the Term Advances
pursuant to Section 2.12(b) in anticipation of one or more subsequent
Dispositions of assets, applied pro rata between the Term A Advances and Term B
Advances and applied to the amortization of the Term Advances in pro rata order
of payment, and either identified by the Borrower to the Agent as a Prepaid
Amount on or within ten Business Days prior to such prepayment or, at the
Borrower’s election, on or within ten Business Days prior to the date of the
consummation of such subsequent Disposition, minus (iv) as of any date of
determination, any Prepaid Amounts that have been used prior to such date of
determination to reduce the Required Amount.
     “Prime Rate” means the rate of interest per annum announced from time to
time by the Agent as its prime rate in effect at its principal office or any
other office specified by the Agent in writing; each change in the Prime Rate
shall be effective from and including the date such change is announced as being
effective.
     “Quarterly Payment Date” means the last day of March, June, September and
December or, if any such day is not a Business Day, the next succeeding Business
Day.
     “Rate Protection Agreement” means, collectively, any interest rate swap,
cap, collar or similar agreement entered into by the Borrower or any of its
Subsidiaries under which the counterparty of such agreement is (or at the time
such agreement was entered into, was) a Lender or an Affiliate of a Lender.
     “RBS” has the meaning specified in the preamble.

22



--------------------------------------------------------------------------------



 



     “Receivables Purchase Agreement” means (a) each Purchase Agreement as
defined in the receivables purchase agreement referred to in clause (a) of the
definition of the term “Receivables Transfer Agreement” and (b) any agreement
amending, supplementing, extending, refinancing or replacing such Receivables
Purchase Agreement, in whole or in part, provided that such replacing agreement
contains terms that are no more adverse to the Lenders in any material way than
the applicable terms of such Receivables Purchase Agreement.
     “Receivables Subsidiary” means Supervalu Receivables Funding Corporation, a
Delaware corporation, and any other special-purpose, bankruptcy-remote
Subsidiary of the Borrower created and maintained solely to effect a Permitted
Receivables Financing.
     “Receivables Transfer Agreement” means (a) the Receivables Purchase
Agreement dated as of August 16, 2001, as amended, modified, or amended and
restated from time to time, among a Receivables Subsidiary, the Borrower as
servicer, Delaware Funding Corporation as conduit purchaser, JPMorgan Chase
Bank, N.A. (formerly Morgan Guaranty Trust Company of New York) as
administrative agent and as facility agent for certain persons, Blue Ridge Asset
Funding Corporation as a conduit purchaser, Wachovia Bank N.A. as facility agent
for certain persons and the other conduit purchasers, alternate purchasers and
facility agents party thereto and the Subsidiaries party thereto, and (b) any
agreement amending, supplementing, extending, refinancing or replacing, in whole
or in part, such Receivables Transfer Agreement, provided that such replacing
agreement contains terms that are no more adverse to the Lenders in any material
way than the applicable terms of such Receivables Transfer Agreement.
     “Reference Banks” means RBS and Bank of America, N.A. or any successor
Reference Bank appointed pursuant to Section 2.10(c).
     “Reference Period” has the meaning specified in Section 1.03(b).
     “Register” has the meaning specified in Section 8.07(e).
     “Reimbursement Obligations” means at any date the obligations of the
Borrower then outstanding under Section 2.04 to reimburse the LC Bank for the
amount paid by the LC Bank in respect of a drawing under a Letter of Credit.
     “Required Amount” means, in respect of a Disposition made in reliance on
Section 5.02(c)(iv) which constitutes or includes any Excess Amount, an amount
equal to (i) the Threshold Amount minus (ii) the Prepaid Amount; provided, that
the Required Amount for any Disposition for which the Net Disposition Proceeds
are less than or equal to $5,000,000 shall be zero.
     “Restatement Effective Date” means April 5, 2010.
     “Retention Amount” means, with respect to any Disposition (or portion
thereof) made in reliance on Section 5.02(c)(iv) which constitutes or includes
any Excess Amount, an amount equal to (a) the Net Disposition Proceeds received
with respect to such Disposition (or the portion thereof which constitutes an
Excess Amount), minus (b) the Required Amount.

23



--------------------------------------------------------------------------------



 



     “Revolving-1 Advance” means a Revolving Advance (a) outstanding under the
Existing Credit Agreement as of the Restatement Effective Date and owing to a
Lender (other than an Extending Lender, as defined in the Amendment and
Restatement Agreement) that became a Revolving-1 Advance hereunder pursuant to
the Amendment and Restatement Agreement, or (b) made by a Revolving-1 Lender as
part of a Revolving Borrowing pursuant to Section 2.01(a)(i).
     “Revolving-1 Advance Commitment” means, with respect to each Revolving-1
Lender, the commitment of such Revolving-1 Lender to make Revolving-1 Advances
and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount at
any time of the sum of the outstanding principal amount of such Revolving-1
Lender’s Revolving-1 Advances, its LC Exposure and its Swingline Exposure at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 8.07. The amount of each
Revolving-1 Lender’s Revolving-1 Advance Commitment as of the Restatement
Effective Date is set forth on Schedule I hereto.
     “Revolving-1 Advance Commitment Termination Date” means the earlier of
June 2, 2011 and the date of termination in whole of the Commitments pursuant to
Section 2.06 or 6.01.
     “Revolving-1 Lender” means a “Revolving Lender” under (and as defined in)
the Existing Credit Agreement that has elected not to extend the date of its
Revolving Advance Commitment Termination Date under the Existing Credit
Agreement on the Restatement Effective Date, as further identified on Schedule I
hereto.
     “Revolving-1 Note” means a promissory note of the Borrower payable to the
order of any Revolving-1 Lender, in substantially the form of Exhibit A-3
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving-1 Advances made by such Revolving-1 Lender.
     “Revolving-2 Advance” means a Revolving Advance that was (a) outstanding
under the Existing Credit Agreement as of the Restatement Effective Date and
owing to an Extending Lender (as defined in the Amendment and Restatement
Agreement) that became a Revolving-2 Advance hereunder pursuant to the Amendment
and Restatement Agreement, (b) made by a Revolving-2 Lender as part of a
Revolving Borrowing pursuant to Section 2.01(a)(ii) or (c) made pursuant to
Section 2.20.
     “Revolving-2 Advance Commitment” means, with respect to each Revolving-2
Lender, the commitment of such Revolving-2 Lender to make Revolving-2 Advances
and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount at
any time of the sum of the outstanding principal amount of such Revolving-2
Lender’s Revolving-2 Advances, its LC Exposure and its Swingline Exposure at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, (b) increased pursuant to Section 2.20, or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.07. The amount of each Revolving-2 Lender’s

24



--------------------------------------------------------------------------------



 



Revolving-2 Advance Commitment as of the Restatement Effective Date is set forth
on Schedule I hereto.
     “Revolving-2 Advance Commitment Termination Date” means the earlier of
(a) April 5, 2015 or (b) the date of termination in whole of the Commitments
pursuant to Section 2.06 or 6.01.
     “Revolving-2 Lender” means, collectively, a Revolving Lender under (and as
defined in) the Existing Credit Agreement that has elected to extend the date of
its Revolving Advance Commitment Termination Date under the Existing Credit
Agreement and therefore is identified as an “Extending Lender” under the
Amendment and Restatement Agreement, as further identified on Schedule I hereto
and any other Person that becomes a Revolving-2 Lender on or after the
Restatement Effective Date by way of Section 2.20 or by way of assignment of
Revolving-2 Advance Commitments pursuant to Section 8.07.
     “Revolving-2 Note” means a promissory note of the Borrower payable to the
order of any Revolving-2 Lender, in substantially the form of Exhibit A-5
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving-2 Advances made by such Revolving-2 Lender.
     “Revolving Advance” means, as the context may require, a Revolving-1
Advance or a Revolving-2 Advance.
     “Revolving Advance Commitment” means, as the context may require, a
Revolving-1 Advance Commitment or a Revolving-2 Advance Commitment and
collectively means all of the Revolving-1 Advance Commitments and Revolving-2
Advance Commitments.
     “Revolving Advance Commitment Termination Date” means, as the context may
require, the Revolving-1 Advance Commitment Termination Date or the Revolving-2
Advance Commitment Termination Date.
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances of the same Type made by all of the applicable Revolving
Lenders pursuant to Section 2.01(a).
     “Revolving Note” means, as the context may require, a Revolving-1 Note or a
Revolving-2 Note.
     “Revolving Lender” means, as the context may require, a Revolving-1 Lender
or a Revolving-2 Lender, and “Revolving Lenders” collectively means all of the
Revolving-1 Lenders and the Revolving-2 Lenders.
     “Revolving Percentage” means, with respect to each Revolving Lender on any
date, the percentage equal to a fraction the numerator of which is the amount of
such Revolving Lender’s Revolving Advance Commitment on such date and the
denominator of which is the aggregate amount of the Revolving Advance
Commitments of all Revolving Lenders on such date.

25



--------------------------------------------------------------------------------



 



     “Secured Parties” means, collectively, the Lenders, each LC Bank, the
Agent, each counterparty to a Rate Protection Agreement that is (or at the time
such Rate Protection Agreement was entered into, was) a Lender or an Affiliate
thereof and (in each case), each of their respective successors, transferees and
assigns.
     “Security Documents” means the Subsidiary Guaranty, the Pledge Agreement
and each other agreement, instrument or document executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.01(i) and includes any
agreement pursuant to which the Agent is granted a Lien by an Obligor to secure
the Obligations.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
     “S&P Issuer Rating” has the meaning specified in the definition of
“Applicable Rating Level”.
     “S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to specified debt issued by the Borrower or with
respect to the Borrower.

    “SPV” has the meaning specified in Section 8.07.

     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock or other Equity
Interests having ordinary voting power to elect a majority of the board of
directors of such entity or organization (irrespective of whether at the time
capital stock or other Equity Interests of any other class or classes of such
entity or organization shall or might have voting power upon the occurrence of
any contingency), (b) the interest in the capital or profits of such entity or
organization or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries. Unless the context otherwise specifically requires, the term
“Subsidiary” shall be a reference to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means each domestic Subsidiary that is not an
Immaterial Subsidiary or a Receivables Subsidiary.
     “Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered
by an authorized officer of each Subsidiary Guarantor pursuant to the terms of
this Agreement, substantially in the form of Exhibit F hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Swingline Borrowing” means a borrowing consisting of a Swingline Loan made
pursuant to Section 2.03.
     “Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans to the Borrower in aggregate principal amount at any one time
outstanding not to exceed $100,000,000.

26



--------------------------------------------------------------------------------



 



     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.
     “Swingline Lender” means RBS, in its capacity as the Swingline Lender under
the swingline facility described in Section 2.03, and its successors in such
capacity.
     “Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.03.

    “Target” means New Albertson’s Inc., an Ohio corporation.

    “Target Material Adverse Effect” is defined in the Existing Credit
Agreement.

    “Taxes” has the meaning specified in Section 2.17(a).

     “Term A Advances” means the Term A Advances that are outstanding under the
Existing Credit Agreement as of the Restatement Effective Date and owing to the
Term A Lenders, which on the Restatement Effective Date equaled $365,625,000.
     “Term A Borrowing” means a borrowing consisting of simultaneous Term A
Advances of the same Type made by each of the applicable Lenders.

    “Term A Commitment” is defined in the Existing Credit Agreement.

     “Term A Commitment Termination Date” means the earlier of (i) June 2, 2011
or (ii) the date on which the Term A Advances become due and payable pursuant to
Section 6.01.
     “Term A Note” means a promissory note of the Borrower payable to the order
of any applicable Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from a Term
A Advance made by such Lender.
     “Term Advances” means, collectively, the Term A Advances and Term B
Advances.
     “Term B Advances” means, as the context may require, a Term B-1 Advance or
a Term B-2 Advance, and refers to a Base Rate Advance or LIBOR Advance.
     “Term B Borrowing” means a borrowing consisting of simultaneous Term B
Advances of the same Type made by each of the applicable Lenders.

    “Term B Commitment” is defined in the Existing Credit Agreement.

     “Term B Commitment Termination Date” means, as the context may require, the
Term B-1 Commitment Termination Date or the Term B-2 Commitment Termination
Date.

27



--------------------------------------------------------------------------------



 



     “Term B Note” means, as the context may require, a Term B-1 Note or a Term
B-2 Note.
     “Term B-1 Advance” means a Term B Advance that was outstanding under the
Existing Credit Agreement as of the Restatement Effective Date and owing to a
Lender (other than an Extending Lender, as defined in the Amendment and
Restatement Agreement) that became a Term B-1 Advance hereunder pursuant to the
Amendment and Restatement Agreement.
     “Term B-1 Commitment Termination Date” means the earlier of (i) June 2,
2012 or (ii) the date on which the Term B Advances become due and payable
pursuant to Section 6.01.
     “Term B-1 Note” means a promissory note of the Borrower payable to the
order of any applicable Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from a Term
B-1 Advance made by such Lender.
     “Term B-2 Advance” means a Term B Advance that was outstanding under the
Existing Credit Agreement as of the Restatement Effective Date and owing to an
Extending Lender (as defined in the Amendment and Restatement Agreement) that
became a Term B-2 Advance hereunder pursuant to the Amendment and Restatement
Agreement.
     “Term B-2 Commitment Termination Date” means the earlier of (i) October 5,
2015 or (ii) the date on which the Term B Advances become due and payable
pursuant to Section 6.01.
     “Term B-2 Note” means a promissory note of the Borrower payable to the
order of any applicable Lender, in substantially the form of Exhibit A-4 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from a Term
B-2 Advance made by such Lender.

    “Term Lender” means any Lender that is owed any Term Advances.

     “Term Percentage” means, with respect to each Term Lender on any day, the
percentage equal to a fraction the numerator of which is the amount of such Term
Lender’s Term Advances on such day and the denominator of which is the aggregate
amount of the Term Advances of all Term Lenders on such date.
     “Termination Date” means the date on which all Obligations (other than (a)
contingent indemnification and expense reimbursement obligations not yet accrued
and payable and (b) Obligations under Rate Protection Agreements) have been paid
in full in cash, all Letters of Credit have been terminated or expired (or been
cash collateralized pursuant to Section 2.04(h) or to the reasonable
satisfaction of the Agent) and all Commitments shall have terminated.
     “Threshold Amount” means 90% of the Net Disposition Proceeds received from
any Disposition (or portion thereof) made by the Borrower and its Subsidiaries
in reliance

28



--------------------------------------------------------------------------------



 



on Section 5.02(c)(iv) to the extent such Disposition (or such portion thereof)
constitutes an Excess Amount (but, with respect to any Disposition consisting
only in part of an Excess Amount, only the Net Disposition Proceeds of the
portion of the Disposition that constitutes an Excess Amount shall be included
in the calculation of the Threshold Amount).

    “Transaction” is defined in the Existing Credit Agreement.

     “Type”, when used in respect of any Advance, shall mean Base Rate Advance
or LIBOR Advance.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection or the priority of the security interests granted
to the Agent pursuant to the applicable Loan Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection or priority.

    “Voting Participant” is defined in Section 8.07(b).

    “Voting Participant Notification” is defined in Section 8.07(b).

     “Voting Stock” means Equity Interests in any Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

    SECTION 1.03. Accounting Terms; GAAP.

     (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Borrower that the Majority Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such

29



--------------------------------------------------------------------------------



 



change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     (b) For the purposes of calculating Consolidated EBITDA for any period of
four consecutive Fiscal Quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated on a pro forma basis as if such Material
Disposition or Material Acquisition occurred on the first day of such Reference
Period (with the Reference Period for the purposes of pro forma calculations
being the most recent period of four consecutive Fiscal Quarters for which the
relevant financial information is available).
     (c) To the extent any computations are required to be made hereunder on a
“pro forma basis” such computations shall reflect, on a pro forma basis, the
applicable event and, to the extent applicable, the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Debt, and may reflect any projected synergies or
similar benefits expected to be realized as a result of such event to the extent
such synergies or similar benefits would be permitted to be reflected in
financial statements prepared in compliance with Article 11 of Regulation S-X
under the Securities Act of 1933, as amended.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     SECTION 2.01. The Advances. (a) The Revolving Lenders agree as follows:
     (i) Each Revolving-1 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving-1 Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Revolving-1 Advance Commitment Termination Date in amounts such that the sum of
(A) the aggregate principal amount of Revolving-1 Advances by such Revolving-1
Lender plus (B) such Revolving-1 Lender’s Swingline Exposure plus (C) such
Revolving-1 Lender’s LC Exposure at any one time outstanding shall not exceed
such Revolving-1 Lender’s Revolving Advance Commitment; and
     (ii) each Revolving-2 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving-2 Advances to the Borrower from time to
time on any Business Day during the period from the Restatement Effective Date
until the Revolving-2 Advance Commitment Termination Date in amounts such that
the sum of (A) the aggregate principal amount of Revolving-2

30



--------------------------------------------------------------------------------



 



Advances by such Revolving-2 Lender plus (B) such Revolving-2 Lender’s Swingline
Exposure plus (C) such Revolving-2 Lender’s LC Exposure at any one time
outstanding shall not exceed such Revolving-2 Lender’s Revolving-2 Advance
Commitment. If all of the conditions set forth in Section 3.03 have been
satisfied on the Revolving-1 Advance Commitment Termination Date, and the
Borrower has delivered a certificate to the Agent representing and warranting to
that effect, then on the Revolving-1 Advance Commitment Termination Date the
Borrower shall make a Borrowing of Revolving-2 Advances in an amount equal to
the aggregate amount of Revolving-1 Advances then outstanding and each
Revolving-2 Lender shall be deemed to have assumed (i) the Swingline Exposure
and (ii) the LC Exposure associated with Letters of Credit issued by LC Banks
that are Revolving-2 Lenders and which were in each case participated in by the
Revolving-1 Lenders on the Revolving-1 Advance Commitment Termination Date
according to such Revolving-2 Lender’s Revolving Percentage, up to a maximum
amount for such Revolving-2 Lender not to exceed (when aggregated with the
Revolving-2 Advances of such Lender and such Revolving-2 Lender’s Swingline
Exposure and LC Exposure immediately prior to such deemed assumption) such
Revolving-2 Lender’s Revolving-2 Advance Commitment. If the conditions set forth
in Section 3.03 have not been so satisfied or waived in accordance with this
Agreement on such date, then the Borrower shall Cash Collateralize the LC
Exposure and the Swingline Exposure of Revolving-1 Lenders on the Revolving-1
Advance Commitment Termination Date. If the conditions set forth in Section 3.03
have been so satisfied or waived, or are capable of being satisfied, in
accordance with this Agreement on such date, but the unused Revolving-2 Advance
Commitments as of the Revolving-1 Advance Commitment Termination Date is
inadequate to support both the Borrowing Revolving-2 Advances to repay the
outstanding Revolving-1 Advances and the assumption of the Swingline Exposure
and LC Exposure provided for in this Section 2.01(a)(ii), then the Borrower
shall either (I) pay a portion of the Revolving-1 Advances or (II) Cash
Collateralize the Swingline Exposure and the LC Exposure of the Revolving-1
Lenders, such that after giving effect to such Borrowing, payment, assumption
and/or Cash Collateralization (1) all of the amounts owed to the Revolving-1
Lenders on in connection with the Revolving-1 Advances shall have been paid;
(2) all of the Swingline Exposure and LC Exposure of such Revolving-1 Lenders in
connection with such Letters of Credit issued by LC Banks that are Revolving-2
Lenders shall have been either assumed by Revolving-2 Lenders or Cash
Collateralized by the Borrower and (3) the sum of the outstanding Revolving-2
Advances plus Swingline Exposure plus LC Exposure of each Revolving-2 Lender
shall not exceed such Revolving-2 Lender’s Revolving-2 Advance Commitment.
Notwithstanding the foregoing or Sections 2.03(a) or 2.04(a), upon the
Revolving-1 Advance Commitment Termination Date, each Revolving-1 Lender shall
be relieved of its participation in Letters of Credit and Swingline Loans that
expire after the Revolving-1 Advance Commitment Termination Date.
Subject to the foregoing limits, the Borrower and the Revolving Lenders agree
that prior to the Revolving-1 Advance Commitment Termination Date, Revolving-1
Advances and

31



--------------------------------------------------------------------------------



 



Revolving-2 Advances shall be made simultaneously by each Revolving Lender on
the date of the requested Revolving Borrowing, in an amount equal to each such
Revolving Lender’s Revolving Percentage multiplied by the aggregate amount of
the requested Revolving Borrowing. Within the limits of each Revolving Lender’s
Revolving Advance Commitment, the Borrower may from time to time, solely with
respect to Revolving Advances, borrow under this Section 2.01(a), prepay
pursuant to Section 2.12(b) and reborrow under this Section 2.01(a).
     (b) On the Restatement Effective Date, the aggregate outstanding principal
amount of Term A Advances is $365,625,000. No amounts paid or prepaid with
respect to Term A Advances may be reborrowed.
     (c) On the Restatement Effective Date, the outstanding aggregate principal
amount of the Term B-1 Advances was $502,255,000 and of Term B-2 Advances was
$500,000,000. No amounts paid or prepaid with respect to Term B Advances may be
reborrowed.
     (d) Each Borrowing shall be in an aggregate amount not less than
$20,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.
     SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 12:00 noon (if requesting a Base Rate Advance) or
3:00 P.M. (if requesting a LIBOR Advance) (New York City time) (i) on the same
Business Day as the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances or (ii) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of LIBOR Advances, by
the Borrower to the Agent, which shall give to each Lender prompt notice thereof
by telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telecopier (confirmed immediately in writing), in substantially the form
of Exhibit B-1 hereto, specifying therein the requested (A) date of such
Borrowing, (B) Type of Advances comprising such Borrowing, (C) aggregate amount
of such Borrowing, and (D) in the case of a Borrowing comprised of LIBOR
Advances, the initial Interest Period for each such Advance. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing, make
available to the Agent at its address referred to in Section 8.02, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s aforesaid address not later than 4:00 P.M. (New York City time)
on such date.
     (b) Anything in Section 2.02(a) to the contrary notwithstanding, the
Borrower may not select LIBOR Advances for any Borrowing if the aggregate amount
of such Borrowing is less than $20,000,000.
     (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of LIBOR Advances, the Borrower shall indemnify
each Lender against any

32



--------------------------------------------------------------------------------



 



loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
     (d) Unless the Agent shall have received notice from a Lender (i) by 1:00
P.M. (New York City time) on the date of any Borrowing in the case of any
Borrowing consisting of Base Rate Advances or (ii) by 12:00 Noon (New York City
time) on the Business Day prior to the date of any Borrowing consisting of LIBOR
Advances that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made or will make such portion available to the Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available by the Agent to the Borrower until the date such amount is repaid to
the Agent, at (A) in the case of the Borrower, the interest rate applicable at
the time to Advances comprising such Borrowing and (B) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
     (e) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
     SECTION 2.03. Swingline Loans. (a) The Swingline Lender agrees, on the
terms and conditions set forth in this Agreement, to make Swingline Loans to the
Borrower pursuant to this Section 2.03 from time to time on any Business Day
during the period from the Effective Date until the Revolving-2 Advance
Commitment Termination Date in amounts such that (x) the aggregate principal
amount of Swingline Loans at any one time outstanding shall not exceed the
Swingline Commitment and (y) at the time such Swingline Loan is made, the sum of
(i) the aggregate principal amount of all Revolving Advances at such time plus
(ii) the aggregate amount of all Revolving Lenders’ Swingline Exposure at such
time plus (iii) the aggregate amount of all Revolving Lenders’ LC Exposure at
such time outstanding shall not exceed the aggregate amount of all Revolving
Lenders’ Revolving Advance Commitments. Upon the making of each Swingline Loan,
and without further action on the part of the Swingline Lender or any other
Person, each Revolving Lender (other than the Swingline Lender) shall be deemed
to have irrevocably purchased, to the extent of its Percentage, a participation
interest in

33



--------------------------------------------------------------------------------



 



such Swingline Loan, and such Revolving Lender shall, to the extent of its
Revolving Percentage, be responsible for reimbursing within one Business Day the
Swingline Lender for Swingline Loans that have not been reimbursed by the
Borrower in accordance with the terms of this Agreement. Each Swingline Loan
shall be in a principal amount of at least $1,000,000 or any larger multiple of
$1,000,000. All Swingline Loans shall be made as Base Rate Advances. Within the
foregoing limits, the Borrower may borrow under this Section 2.03, repay
pursuant to Section 2.07(b), or to the extent permitted by Section 2.12(c),
prepay Swingline Loans and reborrow under this Section 2.03.
     (b) Notice of Swingline Borrowing. The Borrower shall give the Swingline
Lender a Notice of Borrowing not later than 4:00 P.M. (New York City time) on
the date of each Swingline Borrowing, specifying (a) the date of such Swingline
Borrowing, which shall be a Business Day, and (b) the amount of such Borrowing.
     (c) Conversion of Swingline Loans to Revolving Advances. The Swingline
Lender, at any time in its sole and absolute discretion, may on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lender to so act on its
behalf) notify each Revolving Lender (including the Swingline Lender) to make a
Revolving Advance to the Borrower in a principal amount equal to such Revolving
Lender’s Revolving Percentage of the amount of such Swingline Loan, provided,
however that such notice shall be deemed to have automatically been given upon
the occurrence of an Event of Default under Section 6.01(e). Upon notice from
the Swingline Lender, each Revolving Lender (other than the Swingline Lender)
will immediately transfer to the Swingline Lender, in immediately available
funds, an amount equal to such Revolving Lender’s Revolving Percentage of the
amount of such Swingline Loan and the amounts so received shall be applied to
pay such Swingline Loan. Each Revolving Lender’s obligation to transfer the
amount of such Revolving Advance to the Swingline Lender shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender or any other Person may have against the Swingline Lender, (ii) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Commitments, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, the Subsidiary Guarantors or any other Person,
(iv) any breach of this Agreement by the Borrower or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
     SECTION 2.04. Letters of Credit. (a) Commitment to Issue Letters of Credit.
Each LC Bank agrees, subject to the terms and conditions hereof, following
receipt of an Issuance Request delivered pursuant to the terms hereof, to issue
Letters of Credit upon the request of the Borrower for the account of the
Borrower or any of its Subsidiaries on a sight basis from time to time on any
Business Day during the period from the Effective Date until (i) in the case of
an LC Bank that is not an Extending Lender, the Revolving-1 Advance Commitment
Termination Date, or (ii) in the case of an LC Bank that is an Extending Lender,
the Revolving-2 Advance Commitment Termination Date, provided that immediately
after each such Letter of Credit is issued, (A) the amount of the Letter of
Credit Liabilities shall not exceed the Available LC Amount, (B) the sum of
(x) the

34



--------------------------------------------------------------------------------



 



aggregate principal amount of all Revolving Advances at such time plus (y) the
aggregate principal amount of all Swingline Loans at such time plus (z) the
aggregate amount of all Letter of Credit Liabilities at such time shall not
exceed the aggregate amount of all Revolving Lenders’ Revolving Advance
Commitments at such time, and (C) unless otherwise agreed to by such LC Bank in
its sole and absolute discretion, no LC Bank shall be required to issue Letters
of Credit if total Letter of Credit Liabilities issued by such LC Bank and then
outstanding exceeds $150,000,000. Each Letter of Credit shall be issued in an
amount equal to or greater than $100,000 or such smaller amount as the relevant
LC Bank may agree in a particular instance in its sole discretion. Upon the date
of issuance by an LC Bank of a Letter of Credit, the LC Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Lender, and each Revolving Lender shall be deemed, without further action by any
party hereto, to have purchased from the LC Bank, a participation in such Letter
of Credit and the related Letter of Credit Liabilities in proportion to its
Revolving Percentage. The Borrower shall pay to the LC Bank issuance fees and
other customary fees in the amounts and at the times as agreed between the
Borrower and the LC Bank. Unless otherwise expressly agreed by the LC Bank and
the Borrower when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Letter of Credit. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit or Issuance
Request, the terms hereof shall control. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, the Borrower shall be obligated to reimburse the
LC Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Initial Borrowing Date shall be subject
to and governed by the terms and conditions hereof.
     (b) Request for Issuance. The Borrower shall give the LC Bank (with a copy
to the Agent) at least three Business Days’ (or such shorter period as the
relevant LC Bank may agree in a particular instance in its sole discretion)
prior notice, effective upon receipt, of a request for the issuance or amendment
of a Letter of Credit set forth on an Issuance Request specifying the date such
Letter of Credit is to be issued or amended, and describing the proposed terms
of such Letter of Credit and the nature of the transactions proposed to be
supported thereby. Promptly after receipt of any Issuance Request, the LC Bank
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Issuance Request from the Borrower and, if not, the LC
Bank will provide the Agent with a copy thereof. Unless the LC Bank has received
written notice from a Revolving Lender, the Agent or the Borrower, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.03 (with respect to any issuance after the Initial Borrowing Date)
shall not then be satisfied, then, subject to the terms and conditions hereof,
the LC Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the

35



--------------------------------------------------------------------------------



 



applicable amendment, as the case may be, in each case in accordance with the LC
Bank’s usual and customary business practices. Upon receipt of the request for
issuance of or amendments to a Letter of Credit, the Agent shall promptly notify
each Revolving Lender of the contents thereof and of the amount of such
Revolving Lender’s participation in such Letter of Credit. The issuance by the
LC Bank of each Letter of Credit shall, in addition to the conditions precedent
set forth in Article III, be subject to the conditions precedent that such
Letter of Credit shall be in such form and contain such terms as shall be
reasonably satisfactory to the LC Bank and that the Borrower shall have executed
and delivered such other instruments and agreements relating to such Letter of
Credit as the LC Bank shall have reasonably requested. No Letter of Credit
(other than those listed in Schedule V) shall have an expiration date extending
beyond the earlier of (i) 12 months from the issuance date (it being understood
and agreed that such limitation shall not be construed to prohibit the issuance
by any LC Bank of “evergreen” Letters of Credit providing for automatic
extension for periods not exceeding 12 months, which the LC Bank may agree to or
decline in its sole discretion and in fact does not allow such extension beyond
the date five Business Days prior to (A) in the case of an LC Bank that is not
an Extending Lender, the Revolving-1 Advance Commitment Termination Date, or
(B) in the case of an LC Bank that is an Extending Lender, the Revolving-2
Advance Commitment Termination Date, unless such Letter of Credit is an Extended
Letter of Credit; provided that immediately after any such extension, (x) the
amount of the Letter of Credit Liabilities shall not exceed the Available LC
Amount, and (y) the sum of (1) the aggregate principal amount of all Revolving
Advances at such time plus (2) the aggregate principal amount of all Swingline
Loans at such time plus (3) the aggregate amount of all Letter of Credit
Liabilities at such time shall not exceed the aggregate amount of all Revolving
Lenders’ Revolving Advance Commitments at such time and (ii) except for Extended
Letters of Credit issued in accordance with Section 2.04(i), five Business Days
prior to (i) in the case of an LC Bank that is not an Extending Lender, the
Revolving-1 Advance Commitment Termination Date), or (ii) in the case of an LC
Bank that is an Extending Lender, the Revolving-2 Advance Commitment Termination
Date, or in each case such later expiration date as the relevant LC Bank may
agree in its sole discretion. In the case of a request for an initial issuance
of a Letter of Credit, such Issuance Request shall specify in form and detail
reasonably satisfactory to the LC Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; and (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder. In the case of
a request for an amendment of any outstanding Letter of Credit, such amendment
will be requested by the delivery of an Issuance Request which shall specify in
form and detail reasonably satisfactory to the LC Bank (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); and (C) the nature of the proposed amendment. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the LC Bank will also deliver to the Borrower and the Agent
a true and complete copy of such Letter of Credit or amendment. The Agent shall
deliver to each Lender, upon the end of each calendar quarter and upon each
Letter of Credit fee payment, a report setting forth for such period the daily
aggregate amounts available for

36



--------------------------------------------------------------------------------



 



drawing under all Letters of Credit issued by all LC Banks and outstanding
during such period.
     (c) Reimbursement of Payments. Upon receipt from the beneficiary of any
Letter of Credit of any demand for payment or other drawing under such Letter of
Credit and finding such drawing in substantial compliance with the Letter of
Credit terms, the LC Bank shall notify the Agent who shall in turn notify the
Borrower as to the amount to be paid as a result of such demand or drawing and
the respective payment date. If there are at such time amounts on deposit in the
Holding Account, the Borrower shall notify the Agent thereof, and the Agent
shall withdraw an amount equal to the amount to be paid as a result of such
demand or drawing or, if less, the amount on deposit in the Holding Account, on
the payment date and pay such amount to the applicable LC Bank. Unless the
applicable LC Bank is reimbursed in full from amounts on deposit in the Holding
Account, the Borrower shall reimburse the LC Bank in an amount equal to the
amount of such drawing by 1:00 P.M. (New York City time) on the first Business
Day immediately following the day on which such drawing is paid in immediately
available funds, together with interest thereon from the date of the LC Bank’s
payment under the Letter of Credit at the Base Rate plus the Applicable Interest
Rate Margin for Revolving Advances accruing interest at the Base Rate. If the LC
Bank is not reimbursed for the amount of such drawing as provided in the
preceding sentence, the LC Bank shall notify the Agent, and the Agent shall
notify each other Revolving Lender, thereof by 3:00 P.M. (New York City time) on
the day such drawing was supposed to be paid. If at any time the LC Bank shall
make a payment to a beneficiary of a Letter of Credit in respect of a drawing
under such Letter of Credit and such drawing has not been paid by the Borrower
when due, each Lender will pay to the Agent, for the account of the LC Bank,
immediately upon the LC Bank’s demand at any time during the period commencing
after such payment until reimbursement therefor in full by the Borrower, an
amount equal to such Revolving Lender’s Revolving Percentage multiplied by the
amount then due from the Borrower at such time. Each Revolving Lender’s
obligation to reimburse the LC Bank for amounts drawn under Letters of Credit,
as contemplated by this clause, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the LC Bank, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such reimbursement
by the Revolving Lender’s shall relieve or otherwise impair the obligation of
the Borrower to reimburse the LC Bank for the amount of any payment made by the
LC Bank under any Letter of Credit, together with interest as provided herein.
     (d) Reimbursement Obligations Unconditional. The Borrower shall be
irrevocably and unconditionally obligated forthwith to reimburse the LC Bank for
any amounts paid by the LC Bank upon any drawing under any Letter of Credit on
the date and times set forth in clause (c), without presentment, demand, protest
or other formalities of any kind, provided that the Borrower shall not hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence (as determined by a court of
competent jurisdiction) of the LC Bank in

37



--------------------------------------------------------------------------------



 



determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (ii) the LC Bank’s failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of the Letter of Credit. The LC Bank
will promptly pay to each Revolving Lender ratably in accordance with its
Revolving Percentage all amounts received from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit, but only to the extent such Revolving Lender has made payment
to the LC Bank in respect of such Letter of Credit pursuant to Section 2.04(c).
     (e) Indemnification. The Borrower hereby indemnifies and holds harmless
each Revolving Lender, the LC Bank and the Agent from and against any and all
claims and damages, losses, liabilities, costs or expenses which such Revolving
Lender, the LC Bank or the Agent may incur (or which may be claimed against such
Revolving Lender, the LC Bank or the Agent by any Person whatsoever) by reason
of or in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which the LC Bank may incur by reason of
or in connection with the failure of any other Revolving Lender to fulfill or
comply with its obligations to the LC Bank hereunder (but nothing herein
contained shall affect any rights the Borrower may have against such defaulting
Revolving Lender), provided that the Borrower shall not be required to indemnify
any Revolving Lender, the LC Bank or the Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence (as determined by a court of
competent jurisdiction) of the LC Bank, such Revolving Lender or the Agent in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (ii) the LC Bank’s failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of the Letter of Credit. Nothing in this
Section 2.04(e) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.
     (f) Limited Liability of the LC Bank. The Borrower assumes all risks of the
acts or omissions of any beneficiary and any transferee of any Letter of Credit
with respect to its use of such Letter of Credit. The Revolving Lenders, the LC
Bank and their respective officers and directors shall not be liable or
responsible for, and the obligations of each Revolving Lender to make payments,
and of the Borrower to reimburse the LC Bank for payments, pursuant to this
Section 2.04 shall not be excused by, any action or inaction of any Revolving
Lender or the LC Bank related to (i) the use which may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith, (ii) the validity, sufficiency or genuineness of documents presented
under any Letter of Credit, or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged, (iii) payment by the LC Bank against
presentation of documents to the LC Bank which do not strictly comply with the
terms of any Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit, absent such LC Bank’s
gross negligence or willful misconduct, (iv) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document,

38



--------------------------------------------------------------------------------



 



(v) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the LC Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction, (vi) any payment by the LC Bank under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the LC Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any bankruptcy law, or (vii) any other
circumstances whatsoever in making or failing to make, or notifying or failing
to notify the LC Bank that it is required to make, any payment under any Letter
of Credit. Notwithstanding the foregoing, the Borrower shall have a claim
against the LC Bank and the LC Bank shall be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential,
damages suffered by the Borrower which were caused by (A) the LC Bank’s willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction) in determining whether documents presented under any Letter of
Credit comply with the terms thereof or (B) the LC Bank’s willful failure to pay
under any Letter of Credit after the presentation to the LC Bank by any
beneficiary (or a successor beneficiary to whom such Letter of Credit has been
transferred in accordance with its terms) of documents strictly complying with
the terms and conditions of such Letter of Credit. Subject to the preceding
sentence, the LC Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary. Each Revolving Lender shall, ratably in
accordance with its Revolving Percentage indemnify the LC Bank (to the extent
not reimbursed by the Borrower) against any cost, expense (including counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from the LC Bank’s gross negligence or willful misconduct) that the LC
Bank may suffer or incur in connection with this Agreement or any action taken
or omitted by the LC Bank hereunder. Each Revolving Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the LC Bank shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
LC Bank, the Agent, any of their respective affiliates nor any correspondent,
participant or assignee of the LC Bank shall be liable to any Revolving Lender
for (1) any action taken or omitted in connection herewith at the request or
with the approval of the Revolving Lenders or the Majority Revolving Lenders, as
applicable; (2) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (3) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuance Request. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude

39



--------------------------------------------------------------------------------



 



the Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. In furtherance
and not in limitation of the foregoing, the LC Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
LC Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Letters of Credit Outside Facility. Nothing in this Section shall be
construed as limiting the right of the Borrower to request, or of any Lender to
issue, letters of credit for the account of the Borrower that are not “Letters
of Credit” for purposes of this Agreement. No request by the Borrower to any
Lender for the issuance of a letter or credit shall be deemed a request for the
issuance of a Letter of Credit under this Agreement unless (i) the Borrower’s
request for such letter of credit states in writing that such letter of credit,
when issued, shall be a Letter of Credit under this Agreement, or (ii) such
Lender conditions its agreement to issue such letter of credit, in writing, on
the Borrower’s agreement that such letter of credit constitute a Letter of
Credit under this Agreement.
     (h) Cash Collateral. If, after giving effect to any reduction of the
Commitments pursuant to Section 2.06, the aggregate amount available to be drawn
under all outstanding Letters of Credit exceeds the aggregate amount of the
Commitments, the Borrower shall deposit into the Holding Account an amount in
cash sufficient to cause the amount deposited in the Holding Account to equal
such excess. At any time after such deposit is made, if an outstanding Letter of
Credit expires or is reduced without the full amount thereof having been drawn,
the Agent shall withdraw from the Holding Account and deliver to the Borrower an
amount equal to the amount by which the amount on deposit in the Holding Account
exceeds the aggregate amount by which the amount available to be drawn under
outstanding Letters of Credit (after giving effect to such expiration or
reduction) exceeds the aggregate amount of the Commitments.
     (i) Extended Letters of Credit. The Borrower may request that an LC Bank
allow, and an LC Bank may (in its sole discretion) agree to allow, one or more
Letters of Credit issued by it to expire later than the date that is five
Business Days prior to (A) in the case of an LC Bank that is not an Extending
Lender, the Revolving-1 Advance Commitment Termination Date, or (B) in the case
of an LC Bank that is an Extending Lender, the Revolving-2 Advance Commitment
Termination Date. Any such Letter of Credit is referred to herein as an
“Extended Letter of Credit”. The following provisions shall apply to any
Extended Letter of Credit, notwithstanding any contrary provision set forth
herein.
     (i) The participations of each Revolving Lender in each Extended Letter of
Credit shall terminate at the close of business on the date that is five
Business Days prior to the Revolving-2 Advance Commitment Termination Date,
except with respect to demands for drawings submitted prior to such date.

40



--------------------------------------------------------------------------------



 



     (ii) On or prior to the date that is five Business Days prior to the
Revolving-2 Advance Commitment Termination Date, the Borrower shall deposit with
each LC Bank an amount in cash equal to the LC Exposure as of such date
attributable to the Extended Letters of Credit issued by such LC Bank. Each such
deposit shall be held by the applicable LC Bank as collateral for the
obligations of the Borrower in respect of such Extended Letters of Credit. Each
applicable LC Bank shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the relevant LC Bank and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the relevant LC Bank to reimburse disbursements in respect
of such Extended Letters of Credit for which such LC Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time.
     (iii) After the close of business on the date that is five Business Days
prior to (A) in the case of an LC Bank that is not an Extending Lender, the
Revolving-1 Advance Commitment Termination Date, or (B) in the case of an LC
Bank that is an Extending Lender, the Revolving-2 Advance Commitment Termination
Date, all fees that would have accrued pursuant to Section 2.05(a), (b) and (d)
(if the participations of the Revolving Lenders in the Extended Letters of
Credit had not terminated) shall continue to accrue on the LC Exposure in
respect of each Extended Letter of Credit and shall be payable to each
applicable LC Bank for its own account.
     SECTION 2.05. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Agent for the account of each Revolving Lender a facility fee on the daily
average aggregate unused amount of such Revolving Lender’s Revolving Advance
Commitment from the Effective Date in the case of each Revolving Lender that is
a signatory hereto or, in the case of an Augmenting Lender, from the effective
date of the applicable Commitment Increase or, in the case of an assignee
Revolving Lender, from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Revolving Lender, until the applicable
Revolving Advance Commitment Termination Date for such Revolving Lender, payable
in arrears on each Quarterly Payment Date during the term of such Revolving
Lender’s Revolving Advance Commitment, commencing on the first such date to
occur after the Effective Date, and on the applicable Revolving Advance
Commitment Termination Date, at a rate per annum equal to (i) the Applicable
Facility Fee Rate in effect from time to time (in the case of the Revolving-1
Lenders), or (ii) the Applicable Extended Facility Rate in effect from time to
time (in the case of Revolving-2 Lenders). Each Revolving Lender’s Revolving
Percentage of outstanding Swingline Loans and of Letter of Credit Liabilities
shall constitute usage of the Revolving Advance Commitments with respect to the
calculation of such facility fees.
     (b) Letter of Credit Commission. The Borrower agrees to pay to the Agent
for the account of each Revolving Lender a Letter of Credit commission with
respect to each

41



--------------------------------------------------------------------------------



 



Letter of Credit, computed for each day from and including the date of issuance
of such Letter of Credit until the last day a drawing is available under such
Letter of Credit, at a rate per annum equal to the Applicable Interest Rate
Margin in effect for Revolving Advances maintained as LIBOR Advances from time
to time on the undrawn amount of such Letter of Credit on such day. For the
avoidance of doubt, the Letter of Credit commission payable from and after the
Restatement Effective Date to (i) Revolving-1 Lenders shall be determined with
reference to the Applicable Interest Rate Margin applicable to Revolving-1
Advances and (ii) Revolving-2 Lenders shall be determined with reference to the
Applicable Interest Rate Margin applicable to Revolving-2 Advances. Such
commission shall be payable in arrears on each Quarterly Payment Date during the
term of each Letter of Credit, and on the Revolving Advance Commitment
Termination Date, provided that any Letter of Credit commissions in respect of
the Revolving-1 Advance Commitment accruing after the Revolving-1 Advance
Commitment Termination Date or in respect of the Revolving-2 Advance Commitment
accruing after the Revolving-2 Advance Commitment Termination Date shall in each
case be payable on demand.
     (c) Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees, and at such times, as set forth in the Fee Letter.
     (d) LC Bank Fees. The Borrower hereby agrees to pay directly to an LC Bank
upon issuance of, drawing under, and/or amendment of, a Letter of Credit issued
by it such amount as shall at the time of such issuance, drawing or amendment be
the administrative charge which such LC Bank is customarily charging for
issuances of, drawings under or amendments of, letters of credit issued by it.
The Borrower hereby agrees to pay to each LC Bank for its own account a fronting
fee equal to 0.125% per annum (or in the event Applicable Rating Level VI or
lower is in effect, 0.250%) of the stated amount of such Letter of Credit;
provided, that for each Letter of Credit issued or extended from and after the
Restatement Effective Date, such fronting fee shall be equal to 0.250% per annum
regardless of the Applicable Rating Level, payable quarterly in arrears on each
Quarterly Payment Date after the issuance thereof, calculated based upon the
actual number of days elapsed, on the basis of a year of 360 days.
     SECTION 2.06. Termination or Reduction of the Revolving Advance Commitments
or the Swingline Commitment; Voluntary Reduction. The Borrower shall have the
right, upon at least three Business Days’ notice to the Agent, to terminate in
whole or reduce ratably in part the unused portions of (a) the respective
Revolving Advance Commitments of the Lenders (but prior to the Revolving-1
Advance Commitment Termination Date, any reduction of Revolving Advance
Commitments shall be made pro rata between Revolving-1 Advance Commitments and
Revolving-2 Advance Commitments) or (b) the Swingline Commitment, provided that
(i) once terminated or reduced, a Revolving Advance Commitment or the Swingline
Commitment or any portion thereof may not (subject to Section 2.20) be
reinstated, (ii) the aggregate amount of the Revolving Advance Commitments of
the Revolving Advance Lenders shall not be reduced to an amount that is less
than the sum of the aggregate principal amount of the Revolving Advances and
Swingline Loans then outstanding plus the aggregate outstanding amount of the
Letter of Credit Liabilities, and the aggregate

42



--------------------------------------------------------------------------------



 



amount of the Swingline Commitment shall not be reduced to an amount that is
less than the aggregate principal amount of the Swingline Loans then
outstanding, and (iii) each partial reduction shall be in the aggregate amount
of $25,000,000 ($10,000,000 in the case of the Swingline Commitment) or an
integral multiple of $1,000,000 in excess thereof.
     SECTION 2.07. Repayment of Advances and Swingline Loans. (a) The Borrower
hereby unconditionally promises to pay, and shall repay, the unpaid principal
amount of each Advance made by each Lender on the applicable Commitment
Termination Date. Prior thereto, repayments of the Advances shall be made as set
forth below:
     (i) On the Term A Commitment Termination Date and on each Quarterly Payment
Date occurring during any period set forth on Schedule VI, the Borrower shall
make a scheduled repayment of the aggregate outstanding principal amount, if
any, of all Term A Advances in an amount equal to the principal amount of the
Term A Advances set forth in the column corresponding to such date on
Schedule VI.
     (ii) On the Term B-1 Commitment Termination Date and on each Quarterly
Payment Date occurring during any period set forth on Schedule VI, the Borrower
shall make a scheduled repayment of the aggregate outstanding principal amount,
if any, of all Term B-1 Advances in an amount equal to the principal amount of
the Term B-1 Advances set forth in the column corresponding to such date on
Schedule VI.
     (iii) On the Term B-2 Commitment Termination Date and on each Quarterly
Payment Date occurring during any period set forth on Schedule VI, the Borrower
shall make a scheduled repayment of the aggregate outstanding principal amount,
if any, of all Term B-2 Advances equal to the principal amount of the Term B-2
Advances set forth in the column corresponding to such date on Schedule VI.
     (b) The Borrower hereby unconditionally promises to pay, and shall repay,
the unpaid principal amount of each Swingline Loan on the Revolving-2 Advance
Commitment Termination Date. Prior thereto, the Borrower hereby unconditionally
promises to pay, and shall repay, the principal amount of each Swingline Loan
participated in by each Revolving-1 Lender to each such Revolving-1 Lender on
the Revolving-1 Advance Commitment Termination Date in an amount equal to each
Revolving-1 Lender’s Swingline Exposure but only to the extent any Revolving-1
Lender’s Swingline Exposure remains outstanding after giving effect to the last
sentence of Section 2.01(a)(ii).
     (c) So long as any Term Advances are outstanding, promptly, but in any
event within six Business Days, following the receipt of that portion of any Net
Disposition Proceeds that constitutes the Required Amount, the Borrower shall
make a mandatory prepayment of the outstanding principal amount of the Term
Advances in an amount equal to the Required Amount. Each prepayment of the Term
Advances made pursuant

43



--------------------------------------------------------------------------------



 



to this Section 2.07(c) shall be applied pro rata to a mandatory prepayment of
the Term Advances (with the amount of such prepayment of the Term Advances being
applied to the remaining Term A Advance, Term B-1 Advance and Term B-2 Advance
amortization payments, pro rata in accordance with the amount of each such
remaining Term Advance amortization payment of such Class).
     SECTION 2.08. Interest on Advances and Swingline Loans. (a) Ordinary
Interest on Advances. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the sum of (A) the Base Rate plus (B) the Applicable
Interest Rate Margin for Base Rate Advances on an Advance of that Class in
effect from time to time, payable in arrears on each Quarterly Payment Date and
on the date such Base Rate Advance shall be Converted or paid in full (including
on the date the applicable Commitment Termination Date for that Class of
Advances occurs).
     (ii) LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
equal at all times during each Interest Period for such Advance to the sum of
(A) the LIBOR for such Interest Period for such Advance plus (B) the Applicable
Interest Rate Margin for LIBOR Advances for an Advance of that Class in effect
on the first day of such Interest Period, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such LIBOR Advance
shall be Converted or paid in full (including on the date the applicable
Commitment Termination Date for that Class of Advances occurs).
     (b) Interest on Swingline Loans. The Borrower shall pay interest on the
unpaid principal amount of each Swingline Loan made by the Swingline Lender from
the date of such Swingline Loan until such principal amount shall be paid in
full at a rate per annum equal at all times to the Base Rate plus the Applicable
Interest Rate Margin for Base Rate Advances in effect from time to time, payable
quarterly on each Quarterly Payment Date.
     (c) Default Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance, Reimbursement Obligation and Swingline Loan
that is not paid when due and on the unpaid amount of all interest, fees and
other amounts payable hereunder that is not paid when due, payable on demand, at
a rate per annum equal at all times to 2% per annum above the Base Rate plus the
Applicable Interest Rate Margin in effect from time to time; provided that, in
the case of Reimbursement Obligations not paid when due, in addition to the
amount set forth above, such Reimbursement Obligations will accrue interest at a
rate per annum equal to the Base Rate in effect from time to time.
     (d) Escrow Fee. The Borrower hereby agrees to pay to each Lender depositing
amounts into the Escrow Account a fee (the “Escrow Fee”), in an amount equal to
the

44



--------------------------------------------------------------------------------



 



amount of interest that would otherwise accrue on the amount deposited if such
amount were Advances hereunder of the applicable tranche of Loans based on such
Lender’s Commitments accruing at the Base Rate plus the Applicable Interest Rate
Margin for Base Rate Advances of such tranche of Loans for one day.
     SECTION 2.09. Additional Interest on LIBOR Advances. The Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each LIBOR
Advance of such Lender, from the date of making such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (a) the LIBOR for the Interest
Period for such Advance from (b) the rate obtained by dividing such LIBOR by a
percentage equal to 100% minus the LIBOR Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and such
Lender shall notify the Borrower in writing through the Agent.
     SECTION 2.10. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii) and
Section 2.08(b), and, if necessary, the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under Section 2.08(a)(ii).
     (b) If LIBOR for any LIBOR Advance cannot be determined because the rate as
set forth by the Bloomberg Information Service or any successor thereto or any
other service selected by the Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates is not available for any reason and if fewer than two
Reference Banks furnish timely information to the Agent for determining the
LIBOR for any LIBOR Advances, the LIBOR with respect to such LIBOR Advance shall
be determined by the Agent to be the offered rate per annum at which deposits in
dollars appear with respect to the relevant Interest Period on the Reuters
Screen LIBOR Page (or any successor page) in each case as of 11:00 A.M. (London
time), two Business Days prior to the beginning of such Interest Period or in
the event that the foregoing offered rates are not available then:
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such LIBOR Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make, or to Convert Advances into,
LIBOR Advances shall be suspended until the Agent shall notify the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist.

45



--------------------------------------------------------------------------------



 



     (c) If any Reference Bank shall fail to furnish timely information to the
Agent the Borrower may, with the consent of the Agent (which consent shall not
be unreasonably withheld), appoint another Lender as a replacement for such
Reference Bank.
     (d) If, with respect to any LIBOR Advances, the Majority Lenders notify the
Agent that the LIBOR for any Interest Period for such Advances will not
adequately reflect the cost to such Majority Lenders of making, funding or
maintaining their respective LIBOR Advances for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Lenders, whereupon:
     (i) each LIBOR Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
     (ii) the obligation of the Lenders to make, or to Convert Advances into,
LIBOR Advances shall be suspended until the Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist.
     (e) If the Borrower shall fail to select a new Interest Period for any
outstanding LIBOR Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.
     (f) On the date on which the aggregate unpaid principal amount of LIBOR
Advances comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $20,000,000, such Advances shall automatically Convert
into Base Rate Advances, and on and after such date the right of the Borrower to
Convert such Advances into LIBOR Advances shall terminate, provided, however
that if and so long as each such LIBOR Advance shall have the same Interest
Period as Advances comprising another Borrowing, and the aggregate unpaid
principal amount of all such Advances shall equal or exceed $20,000,000, the
Borrower shall have the right to continue all such Advances.
     SECTION 2.11. Voluntary Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 3:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.10 and 2.14, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type, provided, however that any Conversion of any LIBOR Advances into Base Rate
Advances shall be made on, and only on, the last day of an Interest Period for
such LIBOR Advances and any Conversion of Base Rate Advances into LIBOR Advances
shall be in an amount not less than $20,000,000, and provided further that the
Borrower shall not convert any Base Rate Advances into LIBOR Advances if a
Default has occurred and is continuing. Each such notice of a Conversion shall,
within the restrictions specified above, specify (a) the date of such
Conversion, (b) the Advances to be Converted and (c) if such Conversion is into
LIBOR Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

46



--------------------------------------------------------------------------------



 



     SECTION 2.12. Prepayments of Advances and Swingline Loans. (a) The Borrower
shall have no right to prepay any principal amount of any Advances other than as
provided in clause (b) below, or any principal amount of any Swingline Loans
other than as provided in clause (c) below.
     (b) The Borrower may, upon at least one Business Day’s notice to the Agent
in the case of Base Rate Advances, and three Business Days’ notice to the Agent
in the case of LIBOR Advances stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances comprising part of any
Borrowing selected by the Borrower in whole or ratably in part, without premium
or penalty, together with accrued interest to the date of such prepayment on the
principal amount prepaid, provided, however, that (i) any such prepayment of
(A) a Borrowing comprising Term A Advances shall be made pro rata among Term A
Advances constituting such Borrowing (applied to the remaining amortization
payments for the Term A Advances in such amounts as the Borrower shall
determine), (B) a Borrowing comprising Term B Advances shall be made pro rata
among Term B Advances constituting such Borrowing (applied to the remaining
amortization payments for the Term B Advances in such amounts as the Borrower
shall determine), and shall be made pro rata among Term B-1 Advances and Term
B-2 Advances and (C) a Borrowing comprising Revolving Advances shall be made pro
rata among the Revolving Advances constituting such Borrowing and shall be made
pro rata among Revolving-1 Advances and Revolving-2 Advances, (ii) each partial
prepayment shall be in an aggregate principal amount not less than $20,000,000
($1,000,000 in the case of Swingline Borrowings) or an integral multiple of
$1,000,000 in excess thereof; (iii) if any such prepayment under this Section is
to be credited to the Prepaid Amount, then such amount shall be identified as
such by the Borrower to the Agent on or within ten Business Days prior to the
date of payment, and such amount shall be applied pro rata among Term A Advances
and Term B Advances, and shall be applied to the amortization of the Term
Advances in pro rata order of payment, and (iv) in the case of any such
prepayment of a LIBOR Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(b).
     (c) The Borrower may, upon notice to the Swingline Lender, prepay any
Swingline Loan in whole by paying the principal amount thereof.
     SECTION 2.13. Increased Costs. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the LIBOR Reserve Percentage) in or in the
interpretation of any law, regulation, rule or guideline promulgated or made
after the Effective Date or (ii) the compliance with any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) promulgated or made after the Effective Date, there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining LIBOR Advances, then the Borrower shall from time to time, upon
written demand by such Lender (with a copy of such written demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost, provided that the Borrower shall
not be obligated to pay any such additional amounts that are attributable to the
period ending 90

47



--------------------------------------------------------------------------------



 



days prior to the Borrower’s receipt of such written notice, provided further
that to the extent such additional amounts accrue during such period because of
the retroactive effect of the applicable law, rule, regulation, guideline or
request promulgated during the 90 day period prior to the Borrower’s receipt of
such written notice, the limitation set forth in the foregoing proviso shall not
apply. A certificate, made in good faith and in reasonable detail, as to the
amount of such increased cost, submitted to the Borrower and the Agent by such
Lender, shall, except for demonstrable or calculation error, be conclusive and
binding for all purposes.
     (b) If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) promulgated or made after the Effective
Date affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
within 30 days after written notice and demand from such Lender (with a copy of
such demand to the Agent), the Borrower shall immediately pay to the Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder, provided that the Borrower shall not be
obligated to pay any such additional amounts that are attributable to the period
ending 90 days prior to the Borrower’s receipt of such written notice, provided
further that to the extent such additional amounts accrue during such period
because of the retroactive effect of the applicable law, rule, regulation,
guideline or request promulgated during the 90 day period prior to the
Borrower’s receipt of such written notice, the limitation set forth in the
foregoing proviso shall not apply. A certificate, made in good faith and in
reasonable detail, as to such amounts submitted to the Borrower and the Agent by
such Lender shall, except for demonstrable or calculation error, be conclusive
and binding for all purposes.
     (c) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its lending
office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
     (d) The above provisions of this Section 2.13 shall not apply to any
increased costs arising from any taxes, levies, imposts, deductions, charges or
withholdings, or liabilities with respect thereto.
     SECTION 2.14. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its LIBOR Lending Office to perform its obligations to make,
fund or maintain LIBOR Advances

48



--------------------------------------------------------------------------------



 



hereunder, (a) the obligation of such Lender to make, or to Convert Advances
into, LIBOR Advances shall be suspended until such Lender shall notify the
Borrower and the Agent that the circumstances causing such suspension no longer
exist and (b) the Borrower shall, on the last day of the Interest Period then
applicable thereto or, if it is unlawful for such Lender to maintain such LIBOR
Advances for the balance of any such Interest Period, on the last day on which
the Borrower has been notified by such Lender that such LIBOR Advances may be
lawfully maintained, Convert all LIBOR Advances of such Lender then outstanding
into Base Rate Advances in accordance with Section 2.11.
     SECTION 2.15. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes without set-off or counterclaim not later
than 12:00 Noon (New York City time) on the day when due in U.S. dollars to the
Agent at its address referred to in Section 8.02 in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Sections 2.09, 2.13, 2.17 or 8.04(b)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
     (b) All computations of interest based on the Prime Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the LIBOR or the Federal Funds Rate (for all
purposes other than the calculation of the Base Rate) and of Letter of Credit
commissions and facility fees shall be made by the Agent, and all computations
of interest pursuant to Section 2.09 shall be made by a Lender, on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, commissions or fees are payable. Each determination by the Agent (or,
in the case of Section 2.09, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent calculation or demonstrable
error.
     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, commissions or fees, as the
case may be, provided, however that if such extension would cause payment of
interest on or principal of LIBOR Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
     (d) Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made or will

49



--------------------------------------------------------------------------------



 



make such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
     SECTION 2.16. Sharing of Payments, Proceeds of Collateral, Etc. (a) If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Advances owing
to it (other than pursuant to Section 2.09, 2.13, 2.17 or 8.04(b)) in excess of
its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
     (b) All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds of collateral securing the
Obligations) or under applicable law shall be applied upon receipt to the
Obligations as follows: (i) first, to the payment of all Obligations owing to
the Agent, in its capacity as the Agent (including the fees and expenses of
counsel to the Agent), (ii) second, after payment in full in cash of the amounts
specified in clause (b)(i), to the ratable payment of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Secured Parties pursuant to the terms of the Loan Documents, until paid in full
in cash, (iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Advances then outstanding, the aggregate Reimbursement Obligations then
owing, the cash collateralization for contingent liabilities under Letter of
Credit Liabilities and the termination value under Rate Protection Agreements
(determined in accordance with the terms thereof), (iv) fourth, after payment in
full in cash of the amounts specified in clauses (b)(i) through (b)(iii), to the
ratable payment of all other Obligations owing to the Secured Parties, and
(v) fifth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iv), and following the

50



--------------------------------------------------------------------------------



 



Termination Date, to each applicable Obligor or any other Person lawfully
entitled to receive such surplus.
     SECTION 2.17. Taxes. (a) Any and all payments by the Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.15, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, net income taxes
that are imposed by the United States and franchise taxes and net income taxes
that are imposed on such Lender or the Agent by the state or foreign
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, franchise taxes and net income taxes that are imposed on such Lender by
the state or foreign jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, in each case imposed by way
of a withholding requirement on payments by the Borrower being hereinafter
referred to as “Taxes”), provided, however, that if the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
     (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the other Loan Documents (hereinafter referred to
as “Other Taxes”).
     (c) The Borrower will indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.17) imposed on or paid
by such Lender or the Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor. A certificate, made in
good faith and in reasonable detail, as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Agent on its own
behalf on or behalf of a Lender, shall be conclusive absent manifest error.
     (d) Each Lender shall, at the time of any written demand for
indemnification as set forth in clause (c) above, provide to the Borrower a
receipt for, or other evidence of the imposition of or the payment of, Taxes or
Other Taxes to be indemnified under this Section 2.17.

51



--------------------------------------------------------------------------------



 



     (e) Within 30 days after the date of any payment of Taxes, the Borrower
will furnish to the Agent, at its address referred to in Section 8.02,
appropriate evidence of payment thereof.
     (f) For purposes of this Section 2.17, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Code.
     (g) Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Lender that is a signatory hereto, and on the
date of the Assignment and Acceptance pursuant to which it became a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower or the Agent (but only so long thereafter as such Lender
remains lawfully able to do so), provide the Agent and the Borrower with
Internal Revenue Service Form W-8BEN, W-8ECI or W-9, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service (or
otherwise), certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments of interest pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form, provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under clause (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to the extent such tax results in liability for such payments, the
term Taxes shall include (in addition to withholding taxes that may be imposed
in the future or other amounts otherwise includable in Taxes) United States
interest withholding tax, if any, applicable with respect to the Lender assignee
on such date.
     (h) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in clause (g) (other than if such
failure is due to a change in law occurring subsequent to the date on which a
form was originally required to be provided, or if such form otherwise is not
required under clause (g)), such Lender shall not be entitled to indemnification
under Section 2.17(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure, provided, however, should a Lender become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.
     (i) Any Lender claiming any additional amounts payable pursuant to this
Section 2.17 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its lending
office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

52



--------------------------------------------------------------------------------



 



     (j) In the event the Borrower is required pursuant to this Section 2.17 to
pay any amount to any Lender or the Agent or on behalf of any of them to any
taxing authority, such Lender shall, if no Default has occurred and is
continuing, upon the request of the Borrower delivered to such Lender and the
Agent, assign, pursuant to and in accordance with the provisions of
Section 8.07, all of its rights and obligations under this Agreement and under
the Notes to an Eligible Assignee selected by the Borrower in consideration for
(i) the payment by such assignee to the assigning Lender of the principal of,
and interest accrued and unpaid to the date of such assignment on, the
outstanding Advances of such Lender, (ii) the payment by the Borrower to the
assigning Lender of any and all other amounts owing to such Lender under any
provision of this Agreement accrued and unpaid to the date of such assignment
including any additional amounts payable pursuant to this Section 2.17 and
(iii) the Borrower’s release of the assigning Lender from any further obligation
or liability under this Agreement. The assignment fee required under Section
8.07 for such assignment shall be paid by the Borrower. Notwithstanding anything
to the contrary in this Section 2.17(j), in no event shall the replacement of
any Lender result in a decrease or reallocation of the aggregate Commitments
without the written consent of the Majority Lenders.
     (k) If any Lender or Agent receives a refund in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 2.17, it shall promptly remit such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund by
the relevant taxing authority attributable thereto) to the Borrower, net of all
out-of-pocket expenses of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided that the Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority.
     SECTION 2.18. Replacement of Lenders. (a) Any Lender claiming any
additional amounts payable pursuant to Section 2.13 or invoking the provisions
of Section 2.14 shall, if no Default has occurred and is continuing, upon the
request of the Borrower delivered to such Lender and the Agent, assign, pursuant
to and in accordance with the provisions of Section 8.07, all of its rights and
obligations under this Agreement and under the other Loan Documents to an
Eligible Assignee selected by the Borrower in consideration for (i) the payment
by such assignee to the assigning Lender of the principal of, and interest
accrued and unpaid to the date of such assignment on, the outstanding Advances
of such Lender, (ii) the payment by the Borrower to the assigning Lender of any
and all other amounts owing to such Lender under any provision of this Agreement
accrued and unpaid to the date of such assignment and (iii) the Borrower’s
release of the assigning Lender from any further obligation or liability under
this Agreement. The assignment fee required under Section 8.07(d) for such
assignment shall

53



--------------------------------------------------------------------------------



 



be paid by the Borrower. Notwithstanding anything to the contrary in this
Section 2.18(a), in no event shall the replacement of any Lender result in a
decrease or reallocation of the aggregate Commitments without the written
consent of the Majority Lenders.
     (b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 8.01 requires the consent of all affected Lenders and
with respect to which the Majority Lenders shall have granted their consent, if
no Event of Default has occurred and is continuing, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign all of its rights and obligations under this Agreement and under the
other Loan Documents to an Eligible Assignee selected by the Borrower and
approved by the Agent and, in the case of Revolving Advances, by the LC Banks in
consideration for (i) the payment by such assignee to the Non-Consenting Lender
of the principal of, and interest accrued and unpaid to the date of such
assignment on, the outstanding Advances of such Lender, (ii) the payment by the
Borrower to the Non-Consenting Lender of any and all other amounts owing to such
Non-Consenting Lender under any provision of this Agreement accrued and unpaid
to the date of such assignment and (iii) the Borrower’s release of the
Non-Consenting Lender from any further obligation or liability under this
Agreement. The assignment fee required under Section 8.07(d) for such assignment
shall be paid by the Borrower. In connection with any such assignment the
Borrower, the Agent, such Non-Consenting Lender and the replacement Lender shall
otherwise comply with Section 8.07. Notwithstanding anything to the contrary in
this Section 2.18(b), in no event shall the replacement of any Non-Consenting
Lender result in a decrease or reallocation of the aggregate Commitments. Each
Lender hereby grants to each Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section, in the event a Non-Consenting Lender fails to execute an Assignment and
Acceptance if so required by this Section.
     SECTION 2.19. Evidence of Debt. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the commitment of such
Lender to lend hereunder (or, if such commitment has terminated, then the
aggregate outstanding principal amount of Advances owing to such Lender).

54



--------------------------------------------------------------------------------



 



     SECTION 2.20. Increase in Commitments. (a) At any time on or after the
Restatement Effective Date, the Borrower may, by written notice to the Agent
(which shall promptly deliver a copy to each of the Lenders), request at any
time or from time to time that the total Revolving-2 Advance Commitments be
increased; provided that (i) the aggregate amount of all such increases pursuant
to this Section shall not exceed $500,000,000, (ii) the Borrower shall offer
each Revolving-2 Lender the opportunity to increase its Revolving-2 Advance
Commitment by its Revolving Percentage of the proposed increased amount, and
(iii) each Revolving-2 Lender, in its sole discretion, may either (A) agree to
increase its Revolving-2 Advance Commitment by all or a portion of the offered
amount or (B) decline to increase its Revolving-2 Advance Commitment. Any such
notice shall set forth the amount of the requested increase in the Revolving-2
Advance Commitment and the date on which such increase is requested to become
effective. In the event that the Revolving-2 Lenders shall have agreed to
increase their Revolving-2 Advance Commitment by an aggregate amount less than
the increase in the total Revolving-2 Advance Commitment requested by the
Borrower, the Borrower may arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting Lender”), which may include any Lender, to provide a Revolving-2
Advance Commitment or increase its existing Revolving-2 Advance Commitment in an
aggregate amount equal to the unsubscribed amount; provided that each Lender and
Augmenting Lender, if not already a Revolving Lender hereunder, shall be an
Eligible Assignee and subject to the approval of the Swingline Lender, each LC
Bank, the Agent and the Borrower (which approvals, in each case, shall not be
unreasonably withheld or delayed). Any such additional Revolving-2 Advance
Commitments shall be deemed an “Incremental Revolving Commitment” and the
aggregate amount thereof agreed to be provided by the applicable Revolving-2
Lenders or Augmenting Lenders shall be the “Incremental Revolving Advance
Commitment Amount.”
     (b) Increases to and new Revolving-2 Advance Commitments (each, a
“Commitment Increase”) created pursuant to this Section 2.20 shall become
effective upon the execution and delivery by the Borrower, the Agent and any
Revolving-2 Lenders (including any Augmenting Lenders) agreeing to increase
their existing Revolving-2 Advance Commitments or extend new Revolving-2 Advance
Commitments, as the case may be, of an agreement providing for such increased or
additional Revolving-2 Advance Commitments (a “Commitment Increase Agreement”),
subject to the satisfaction of any conditions set forth in such agreement.
Notwithstanding the foregoing, no increase in the total Revolving-2 Advance
Commitments (or in the Revolving-2 Advance Commitment of any Revolving-2 Lender)
shall become effective under this clause (b) unless, (i) on the date of such
increase, unless otherwise agreed by the Lenders providing such Commitment
Increase, the conditions set forth in Section 3.03 shall be satisfied (as though
a Borrowing were being made on such date) and the Agent shall have received a
certificate to that effect dated such date and executed by any Executive Officer
of the Borrower and the Borrower’s Secretary or any Assistant Secretary,
(ii) the Agent shall have received (to the extent requested by the Agent
reasonably in advance of such date) legal opinions, board resolutions and other
closing certificates and documentation that are required by the Commitment
Increase Agreement and are consistent with those delivered under Section 3.01
and (iii) the Agent shall have

55



--------------------------------------------------------------------------------



 



received a certificate dated such date and executed by the Borrower’s Financial
Officer demonstrating pro forma compliance with the financial covenants set
forth in Sections 5.02(e) and (f) after giving effect to the incurrence of the
Commitment Increase for the most recently ended four Fiscal Quarter period as if
the Commitment Increase had been incurred at the beginning of such period.
     (c) If and to the extent that any Revolving-2 Lenders and/or other
Augmenting Lenders agree, in their sole discretion, to provide any such
additional Revolving-2 Advance Commitments (i) the Revolving Percentages of the
respective Lenders in respect of Revolving-2 Advances shall be proportionally
adjusted (provided, however, that the amount equal to the adjusted Revolving
Percentage of a Revolving-2 Lender in respect of Revolving-2 Advances multiplied
by the aggregate amount of Revolving-2 Advance Commitments as increased by the
Incremental Revolving Advance Commitment Amount may not exceed such Lender’s
Revolving-2 Advance Commitment immediately prior to any such adjustment without
the consent of such Lender) and such adjustment shall be recorded in the
Register and (ii) at such time and in such manner as the Borrower and the Agent
shall agree (it being understood that the Borrower and the Agent will use
commercially reasonable efforts to avoid the prepayment or assignment of any
LIBOR Advances on a day other than the last day of the Interest Period
applicable thereto), the Lenders shall assign and assume outstanding Revolving
Advances and participations in outstanding Letters of Credit and Swingline Loans
so as to cause the amounts of such Revolving Advances and participations in
Letters of Credit and Swingline Loans held by each Lender with a Revolving
Percentage with respect to Revolving Advance Commitments in excess of zero to
conform to its Revolving Percentage with respect to Revolving Advance
Commitments.
     (d) The Applicable Interest Rate Margins for any Commitment Increase shall
be agreed upon by the Borrower and the Revolving-2 Lenders and/or Augmenting
Lenders that agree to provide such Commitment Increase. Any Commitment Increase
to the Revolving-2 Advance Commitments shall be subject to the terms applicable
to Revolving-2 Advances under the Loan Documents, other than with respect to
pricing. The Borrower shall execute and deliver any additional Revolving-2
Notes, other amendments or modifications to any Loan Document (including an
amendment to the definition of Applicable Interest Rate Margin, if necessary to
reflect the interest rate on the Incremental Revolving Commitment), and deliver
any other certificates, consents or legal opinions as the Agent may reasonably
request in connection with any Commitment Increase.
     (e) If, at the time that any Commitment Increase becomes effective, any
Letters of Credit issued hereunder are outstanding or any Swingline Loans are
outstanding, each Revolving Lender’s participation in such Letters of Credit and
Swingline Loans will be adjusted in accordance with such Revolving Lender’s
Revolving Percentage, after giving effect to such Commitment Increase. If
(i) the Applicable Interest Rate Margin on the Incremental Revolving Commitment
is greater than that accruing on the existing Revolving-2 Advance Commitment by
0.50% or more, then the Applicable Interest Rate Margin on the existing
Revolving-2 Advances shall be increased to the extent necessary to equal the
Applicable Interest Rate Margin on the Advances to be made under the

56



--------------------------------------------------------------------------------



 



Incremental Revolving Commitment and (ii) the Applicable Facility Fee Rate on
the Incremental Revolving Commitment is greater than that accruing on the
existing Revolving-2 Advance Commitment by 0.125% or more, then the Applicable
Facility Fee Rate on the existing Revolving-2 Advances shall be increased to the
extent necessary to equal the Applicable Facility Fee Rate on the Advances to be
made under the Incremental Revolving Commitment.
     (f) Notwithstanding anything in this Section to the contrary, the Borrower
shall not be permitted to request, nor shall the Revolving-2 Lenders or
Augmenting Lenders be allowed to provide, Commitment Increases, if after giving
effect thereto, the aggregate outstanding principal amount of Advances plus
Letter of Credit Liabilities plus unused Revolving Advance Commitments would
exceed $3,500,000,000.
     SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees otherwise due pursuant to Section 2.05 shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender if such Lender
is a Defaulting Lender pursuant to clauses (a) or (b) of the definition thereof;
     (b) the Commitment and Advances of such Defaulting Lender shall not be
included in determining whether all Lenders, Majority Lenders or Majority
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.01); provided, that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders or any increase or extension of such Defaulting Lender’s
Commitment shall require the consent of such Defaulting Lender;
     (c) if any Letter of Credit Liabilities or Swingline Loans exist at the
time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such LC Exposure and Swingline Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders pro rata but only to the extent that (1) as a result thereof
(y) the sum of such Non-Defaulting Lender’s aggregate outstanding amount of
(A) Revolving Advances; (B) LC Exposure; and (C) Swingline Exposure at such
time, after giving effect to the reallocation under this clause (c)(i) of such
Defaulting Lender’s LC Exposure, would not exceed such Non Defaulting Lender’s
Revolving Advance Commitment then in effect and (2) the conditions set forth in
Section 3.03 are satisfied at such time;
     (ii) if the reallocation described in clause (c)(i) cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent Cash Collateralize such Defaulting

57



--------------------------------------------------------------------------------



 



Lender’s LC Exposure and/or prepay such Defaulting Lender’s Swingline Exposure
(after giving effect to any partial reallocation pursuant to clause (c)(i)) in
accordance with procedures satisfactory to the Agent for so long as such LC
Exposure or Swingline Exposure is outstanding;
     (iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized; and
     (iv) if the LC Exposure of the Non-Defaulting Lenders are reallocated
pursuant to this Section, then the fees payable to the Lenders pursuant to
Section 2.05(a) and Section 2.05(b) shall be adjusted to give effect to such
reallocations in accordance with such Non-Defaulting Lenders’ Revolving
Percentages;
     (d) so long as any Lender is a Defaulting Lender, no LC Bank shall be
required to issue, amend or increase any Letter of Credit and the Swingline
Lender shall not be required to lend a Swingline Loan, unless the related
exposure will be 100% covered by the Revolving Advance Commitments of the
Non-Defaulting Lenders and/or Cash Collateralized in accordance with this
Section, and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders in a manner
consistent with clause (c)(i) (and Defaulting Lenders shall not participate
therein); and
     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, and subject to any applicable
requirements of law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; (ii) second, pro rata, to the
payment of any amounts then owing by such Defaulting Lender to any LC Bank or
Swingline Lender hereunder; (iii) third, if an Event of Default shall have
occurred and be continuing and the Advances have been accelerated in accordance
with Article VI, to repay Revolving Advances, interest and fees owing to such
Defaulting Lender then outstanding; (iv) fourth, subject to clause (d) and so
long as all Letter of Credit Liabilities and Swingline Exposure are 100% covered
by the Revolving Advance Commitments of the Non-Defaulting Lenders and/or Cash
Collateralized in accordance with this Section, to reimburse the Borrower for
any amount provided by the Borrower to Cash Collateralize any Letter of Credit;
and (v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
     In the event that the Agent, the Borrower, the Swingline Lender and the LC
Banks each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Revolving Advances,
LC Exposure and Swingline Exposure of the Lenders shall be readjusted and
reallocated to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at

58



--------------------------------------------------------------------------------



 



par such of the Advances and participations in Letters of Credit and Swingline
Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Advances and participations in Letters of
Credit and Swingline Loans in accordance with its applicable Revolving
Percentage after giving effect to such reallocation. Promptly following
termination of this Agreement (including the termination of all Letters of
Credit issued hereunder) and the payment of all amounts owed under this
Agreement (other than unasserted contingent obligations which by their terms
survive the termination of this Agreement), all amounts, if any, held in a
deposit account shall be returned to the Borrower.
ARTICLE III
CONDITIONS OF LENDING
     SECTION 3.01. Conditions Precedent to the Effective Date. The obligations
of the Lenders to advance funds to the Agent and the Agent to deposit such funds
in the Escrow Account shall not become effective until and shall become
effective upon the date on which each of the following conditions is satisfied:
     (a) This Agreement shall have been duly executed and delivered by or on
behalf of the Borrower, the Lenders and the Agent.
     (b) The Agent shall have received the Escrow Agreement, duly executed and
delivered by each Person party thereto.
     (c) The Agent shall have received the Escrow Fee.
     (d) The Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act requested
of the Borrower at least two Business Days prior to the Effective Date.
     (e) The Agent shall have received a Borrowing Request (the “Initial
Borrowing Request”) and, to the extent Letters of Credit shall be issued on the
Initial Borrowing Date, an Issuance Request.
     (f) The Agent shall have received the Effective Date Representation
Certificate, duly executed and delivered by the Borrower, representing, among
other things, that as of June 1, 2006:
     (i) There shall not have occurred any change, event, or occurrence since
February 2, 2006 that has had or would reasonably be expected to have,
individually or in the aggregate a Target Material Adverse Effect.
     (ii) There shall not have occurred any change, event, or occurrence since
February 25, 2006 that, individually or in the aggregate,

59



--------------------------------------------------------------------------------



 



has had, or could reasonably be expected to have, a material adverse effect on
the business, assets, liabilities, operations, condition (financial or
otherwise) or operating results of the Borrower and its Subsidiaries, taken as a
whole but excluding New Albertsons and its Subsidiaries.
     (g) The Agent shall have received the following, each dated as of June 1,
2006 (except with respect to certain items delivered under clauses (g)(i) and
(g)(iii) below which may be dated as of an earlier date), in form and substance
reasonably satisfactory to the Agent:
     (i) certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and the other Loan Documents, and of all
documents evidencing other necessary corporate action and government approvals,
if any, with respect to this Agreement and the other Loan Documents,
     (ii) a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the other Loan Documents and the
other documents to be delivered hereunder,
     (iii) a copy of a certificate of the Secretary of State of the jurisdiction
of incorporation of the Borrower (as of a date reasonably near the Initial
Borrowing Date) that (A) attached thereto is a true and correct copy of the
Borrower’s charter and each amendment thereto, (B) such amendments are the only
amendments to the Borrower’s charter on file in its office, (C) the Borrower has
paid all franchise taxes to the date of such certificate and (D) the Borrower is
duly incorporated and in good standing under the laws of its jurisdiction of
incorporation,
     (iv) a certificate of the Borrower, signed by any of its Executive Officers
and its Secretary or any Assistant Secretary certifying (A) as to the absence of
any amendments to the charter of the Borrower since the date of the Secretary of
State’s certificate from its jurisdiction of incorporation, (B) that attached is
a true and correct copy of the by-laws of the Borrower as in effect on the
Effective Date, (C) as to the due incorporation and good standing of the
Effective Date as a corporation organized under the laws of its jurisdiction of
incorporation, and the absence of any proceeding for the dissolution or
liquidation of the Borrower or as otherwise satisfactory to the Agent,
     (v) a favorable opinion of Wachtell, Lipton, Rosen & Katz, special counsel
for the Obligors, substantially in the form of Exhibit D-1 hereto, and
     (vi) a favorable opinion of John P. Breedlove, Associate General Counsel of
the Borrower, substantially in the form of Exhibit E-1 hereto.

60



--------------------------------------------------------------------------------



 



     (h) The Agent shall have received the following, each dated as of June 2,
2006 (except with respect to certain items delivered under clauses (h)(i) and
(h)(iii) below which may be dated as of an earlier date), in form and substance
reasonably satisfactory to the Agent (the “Deposited Documents”):
     (i) certified copies of the resolutions of the board of directors of each
Obligor (other than the Borrower) approving this Agreement and the other Loan
Documents, and of all documents evidencing other necessary corporate action and
government approvals, if any, with respect to this Agreement and the other Loan
Documents,
     (ii) a certificate of the Secretary or an Assistant Secretary of each
Obligor (other than the Borrower) certifying the names and true signatures of
the officers of such Obligor authorized to sign this Agreement, the other Loan
Documents and the other documents to be delivered hereunder,
     (iii) a copy of a certificate of the Secretary of State of the jurisdiction
of incorporation of each Obligor (other than the Borrower) (as of a date
reasonably near the Initial Borrowing Date) that (A) attached thereto is a true
and correct copy of such Obligor’s charter and each amendment thereto, (B) such
amendments are the only amendments to such Obligor’s charter on file in its
office, (C) such Obligor has paid all franchise taxes to the date of such
certificate and (D) such Obligor is duly incorporated and in good standing under
the laws of its jurisdiction of incorporation or as otherwise satisfactory to
the Agent,
     (iv) a certificate of each Obligor (other than the Borrower), signed by any
of its Executive Officers and its Secretary or any Assistant Secretary, dated
the Initial Borrowing Date, certifying (A) as to the absence of any amendments
to the charter of such Obligor since the date of the Secretary of State’s
certificate from its jurisdiction of incorporation, (B) that attached is a true
and correct copy of the by-laws of such Obligor as in effect on the Initial
Borrowing Date, (C) as to the due incorporation and good standing of such
Obligor as a corporation organized under the laws of its jurisdiction of
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Obligor,
     (v) the Subsidiary Guaranty, duly executed and delivered by each Subsidiary
Guarantor,
     (vi) the Pledge Agreement, duly executed and delivered by each Pledgor that
owns Equity Interests in a Subsidiary Guarantor, together with (i) certificates
evidencing all of the issued and outstanding Equity Interests owned by such
Pledgor in such Subsidiary Guarantor, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank,
(ii) UCC-1 financing statements naming each Obligor as the debtor and the Agent
as the secured party, or other

61



--------------------------------------------------------------------------------



 



similar instruments or documents to be filed under the UCC of all jurisdictions
as may be necessary or, in the opinion of the Agent, desirable to perfect the
security interests of the Agent pursuant to the Pledge Agreement, and (iii) Lien
search results listing all effective financing statements that name any Obligor
(under its present name and any previous names over the prior four months) as
the debtor, together with copies of such financing statements; provided that the
parties hereto hereby agree that all such collateral shall be held in escrow by
the Agent until the conditions set forth in Section 3.02 are satisfied,
     (vii) a Note, duly executed and delivered by the Borrower, for each Lender
that has requested, at least two Business Days prior to the Effective Date, a
Note,
     (viii) a favorable opinion of Wachtell, Lipton, Rosen & Katz, special
counsel for the Obligors, substantially in the form of Exhibit D-2 hereto,
     (ix) a favorable opinion of John P. Breedlove, Associate General Counsel of
the Borrower, substantially in the form of Exhibit E-2 hereto,
     (x) a favorable opinion of William H. Arnold, counsel to the Borrower,
substantially in the form of Exhibit E-3 hereto,
     (xi) evidence of the termination of the commitments under the Existing
Credit Agreement as of June 2, 2006, and the repayment in full of all
obligations owing under such agreement (except to the extent that letters of
credit thereunder are continuing as Letters of Credit hereunder), and
     (xii) the Initial Borrowing Date Representation Certificate, duly executed
and delivered by the Borrower.
     (i) The Agent and the Lenders shall be reasonably satisfied that (and the
Agent and the Lenders hereby acknowledge and agree that the procedures set forth
in the Escrow Agreement are reasonably satisfactory) the Acquisition shall be
consummated pursuant to the Merger Agreement substantially simultaneously with
the release of the Escrow Deposit from the Escrow Account and the conversion
thereof into Advances, and no material provision or condition thereof shall have
been waived, amended, supplemented or otherwise modified in a manner that is
material and adverse to the Lenders, without the prior written consent of the
Lead Arranger (as defined in the Existing Credit Agreement).
     (j) The Agent shall have received written instructions from the Borrower to
the effect that all accrued fees and expenses of the Agent (including the
accrued fees and expenses of counsel to the Agent) that have been billed at
least two Business Days prior to the Effective Date, and any and all other fees
required to be paid on or before the Effective Date, shall be automatically paid
as Advances

62



--------------------------------------------------------------------------------



 



hereunder upon the satisfaction of the conditions in Section 3.02 and the
release of the funds contemplated thereby. Upon the satisfaction of the
conditions set forth in this Section 3.01, the Agent shall (and the Lenders
authorize and direct the Agent to) (1) deposit the amounts requested pursuant to
the Initial Borrowing Request into the Escrow Account and (2) deliver a
“Confirmation Notice” (as defined in the Escrow Agreement) to the Escrow Agent.
     SECTION 3.02. Conditions Precedent to the Initial Borrowing Date. All
amounts deposited into the Escrow Account shall be released as provided in the
Escrow Agreement and at the time of such release shall become Advances hereunder
(of the applicable type and tranche). Immediately upon release of the amounts as
described in the foregoing sentence, the Deposited Documents shall be released
to the Agent. The parties hereto hereby agree that if the conditions set forth
in this Section are not satisfied by 2 p.m. (New York City time) on June 2,
2006, all amounts on deposit in the Escrow Account will be returned to the
Lenders based on each Lenders pro rata share of the amount so deposited. Any
interest received by the Agent with respect to interest accruing on amounts on
deposit in the Escrow Account paid to the Agent will be paid to the Lenders, pro
rata, based on the amount deposited by such Lender.
     SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance of
Letters of Credit (other than on or before the Initial Borrowing Date). The
obligation of each Lender to make any Advance (other than an Advance pursuant to
Section 2.03(c)) resulting in an increase in the aggregate amount of outstanding
Advances, the obligation of each LC Bank to issue, amend, renew or extend a
Letter of Credit on the occasion of a request therefor by the Borrower (other
than an extension of a maturing Letter of Credit that provides for a drawing
thereunder in the absence of such extension), and the obligation of the
Swingline Lender to make a Swingline Loan on the occasion of each Swingline
Borrowing, in each case other than any such Advance, issuance, amendment,
extension, or Borrowing made on or prior to the Initial Borrowing Date (each a
“Credit Extension”), shall be subject to the further conditions precedent that
on the date of such Credit Extension, the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing or Issuance
Request, as the case may be, and the acceptance by the Borrower of the proceeds
of such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be, shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be,
such statements are true):
     (a) the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the date of such Credit Extension,
as the case may be, before and after giving effect to such Credit Extension, as
the case may be, and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are correct
in all material respects (other than in respect of representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties will be true and correct) as of such earlier
date, and

63



--------------------------------------------------------------------------------



 



     (b) no event has occurred and is continuing, or would result from such
Credit Extension, as the case may be, or from the application of the proceeds
therefrom, which constitutes a Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01. Representations and Warranties of the Borrower. On the date
of each Credit Extension as provided in Section 3.03, the Borrower represents
and warrants as follows:
          (a) (i) Each Obligor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization
and, except where the failure to be so (individually or in the aggregate) would
not reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.
               (ii) Each Immaterial Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
each case where the failure to be so organized, existing, in good standing or
qualified to do business (individually or in the aggregate), would not
reasonably be expected to have a Material Adverse Effect.
          (b) The execution, delivery and performance by each of the Obligors of
each Loan Document to which it is a party, and the consummation of the
transactions contemplated hereunder and thereunder, are within such Obligor’s
corporate or other organizational powers, have been, or will be when delivered
hereunder, duly authorized by all necessary corporate or other organizational
action, and do not (i) contravene the charter or by-laws of such Obligor,
(ii) violate any law, rule, regulation, order, writ, judgment, determination or
award binding on or affecting such Obligor except where such violation,
individually and together with all other such violations, would not reasonably
be expected to (A) require payments by such Obligor of $100,000,000 or more or
(B) have a Material Adverse Effect or (iii) conflict with or result in the
breach of, or constitute a default under, any agreement or instrument binding on
or affecting such Obligor except where such conflict, default or breach,
individually, and together with all other such conflicts, defaults or breaches,
would not reasonably be expected to (A) require payments by such Obligor of
$100,000,000 or more or (B) have a Material Adverse Effect.
          (c) This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by the Borrower
and each other Obligor, as applicable. This Agreement is, and the other Loan
Documents when delivered hereunder will be, legal, valid and binding obligations

64



--------------------------------------------------------------------------------



 



of each Obligor party thereto, enforceable against such Obligor in accordance
with their respective terms; subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, or any third party
that is a party to any agreement or instrument binding on any of the Obligors
(other than those that have been, or on the Effective Date will be, duly
obtained or made and which are, or on the Effective Date will be, in full force
and effect, and other than any filings, registrations, recordings or other
actions required to perfect the security interests granted by or under any Loan
Document) is required for the due execution, delivery or performance by such
Obligor of this Agreement or any other Loan Document to which such Obligor is a
party except where the failure to obtain such authorization or approval or to
take such action by or give or file such notice with any third party that is a
party to any agreement or instrument binding on any of the Obligors could not
reasonably be expected to have a Material Adverse Effect.
     (e) Schedule III sets forth the name of, and the ownership interest of the
Borrower and its applicable Subsidiaries in, each Subsidiary of the Borrower as
of the Initial Borrowing Date.
     (f) There is no pending or, to the knowledge of the Borrower, threatened in
writing action, suit, investigation, litigation or proceeding, including any
Environmental Action, affecting any Obligor or any of their respective
Subsidiaries before any court, governmental agency or arbitrator, that could
reasonably be expected to (i) have a Material Adverse Effect, or (ii) adversely
affect the legality, validity or enforceability of this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby.
     (g) No information, exhibit or report furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with the negotiation of the
Loan Documents (including but not limited to the Information Memorandum or the
2010 Information Memorandum) or pursuant to the terms of the Loan Documents
(other than financial projections and information of a general economic nature),
taken as a whole, contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein, taken as
a whole, not misleading in light of the circumstances under which such
statements were made; and all financial projections that have been provided by
or on behalf of the Borrower to the Agent or any Lender were prepared in good
faith based on assumptions believed to be reasonable when made (it being
understood that such projections are subject to significant uncertainties and
contingencies beyond the Borrower’s control, and that no assurance can be given
that the projections will be realized).

65



--------------------------------------------------------------------------------



 



     (h) Following application of the proceeds of each Advance, Swingline Loan
and Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 5.02(a) or Section 5.02(c) or
subject to any restriction contained in any agreement or instrument between any
Obligor and any Lender or any Affiliate of any Lender relating to Debt will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).
     (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
     (j) Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which are required to be filed, and all taxes related to
such returns and any assessments made against it or any of its respective
properties and all other taxes, fees or other charges imposed on it or any of
its respective properties by any governmental authority (other than those the
amount or validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries as the case may be)
have been paid, except to the extent the failure to make such filings or
payments would not reasonably be expected to have a Material Adverse Effect.
     (k) Neither the Borrower nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promotor” or “principal underwriter”
for an “investment company”, as such terms are defined in the Investment Company
Act of 1940, as amended.
     (l) Except for such matters individually or in the aggregate that would not
reasonably be expected to have a Material Adverse Effect: (i) the operations and
properties of the Borrower and each of its Subsidiaries comply with all
Environmental Laws, all necessary Environmental Permits have been obtained and
are in effect for the operations and properties of the Borrower and its
Subsidiaries and the Borrower and its Subsidiaries are in compliance with all
such Environmental Permits, and (ii) no circumstances exist that could be
reasonably likely to (A) form the basis of an Environmental Action against the
Borrower or any of its Subsidiaries or any of their respective properties, or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law.
     (m) (i) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted, to utilize such
properties for their intended purposes or which would not reasonably be expected
to have a Material Adverse Effect.

66



--------------------------------------------------------------------------------



 



     (ii) Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
     SECTION 5.01. Affirmative Covenants. From and after the Initial Borrowing
Date, and until the Termination Date, the Borrower will:
     (a) Compliance with Laws, Payment of Taxes, Etc. Comply, and cause each of
its Subsidiaries to comply, except where such failure to comply would not
reasonably be expected to have a Material Adverse Effect, with (i) all its
payment obligations (other than in respect of Debt and judgments or orders for
the payment of money), (ii) all applicable laws (including ERISA and
Environmental Laws), rules, regulations and orders, such compliance to include
paying and discharging before the same become delinquent all taxes, assessments
and governmental charges imposed upon it or upon its property, except, in each
case for clauses (i) and (ii), where (A) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (B) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (C) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation,
and (iii) all material contracts to which it or its Subsidiaries is a party.
     (b) Preservation of Existence, Etc. Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its existence, rights (charter and
statutory) and franchises, provided, however, that the Borrower and any
Subsidiary may consummate any merger, consolidation, liquidation, dissolution or
disposition permitted under Section 5.02(b), and provided further that the
Borrower and its Subsidiaries shall not be required to preserve any right or
franchise if the Borrower and the relevant Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries and that the loss thereof is not
disadvantageous in any material respect to the Borrower and its Subsidiaries,
taken as a whole.
     (c) Keeping of Books. Keep proper books of record and account in which
entries that are full and correct in all material respects shall be made of all
financial transactions and the assets and business of the Borrower and each
Subsidiary in order to permit the Borrower to prepare Consolidated financial
statements of the Borrower in accordance with GAAP.
     (d) Reporting Requirements. Furnish to the Agent (who shall promptly
distribute to each Lender):

67



--------------------------------------------------------------------------------



 



     (i) (A) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each Fiscal Year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and retained earnings of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, duly certified by
a Financial Officer of the Borrower as having been prepared in accordance with
GAAP;
     (B) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the Consolidated annual report for
such year for the Borrower and its Subsidiaries, containing Consolidated
financial statements for such year, reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit); and
     (C) together with each delivery of financial statements required by clauses
(A) and (B) above, a certificate of a Financial Officer of the Borrower
(1) stating that such Financial Officer has reviewed or caused to be reviewed
under his or her supervision the terms of this Agreement and the other Loan
Documents and the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence as at the date of such
certificate of any condition or event that constitutes a Default, and
(2) setting forth (except to the extent specifically set forth in such financial
statements) information in reasonable detail necessary to demonstrate the
Borrower’s compliance as at the end of such accounting period with
Section 5.02(e) and (f), (including, but not limited to, a description of and
amounts comprising the elements of Consolidated Total Debt, each determined in
accordance with GAAP);
     (ii) as soon as possible and in any event within five days after any
Financial Officer of the Borrower has knowledge of the occurrence of each
Default continuing on the date of such statement, a statement of a Financial
Officer of the Borrower setting forth the details of such Default and the action
which the Borrower has taken and proposes to take with respect thereto;
     (iii) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to its shareholders generally, and copies of all
reports and registration statements which the Borrower or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

68



--------------------------------------------------------------------------------



 



     (iv) promptly upon becoming aware of such event, notice of the occurrence
of any ERISA Event occurring after the Effective Date that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000 in any one calendar year;
     (v) promptly after commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
     (vi) promptly, but in any event within 30 days following the date on which
Beryl is no longer an insurance company regulated by the applicable governmental
authorities having jurisdiction over insurance companies, a notice to the Agent
to that effect; and
     (vii) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Agent may from time to time reasonably request.
          The certificates of a Financial Officer required to be delivered
pursuant to Section 5.01(d)(i)(C) shall be deemed to have been delivered on the
date on which the same have been posted on the IntraLinks website; provided that
the Borrower shall deliver one paper copy of any such certificate to the Agent
and any Lender who requests that the Borrower deliver such paper copies, until
written notice to cease delivering such paper copies is given by the Agent or
such Lender. The financial statements required to be delivered pursuant to
Sections 5.01(d)(i)(A) and (B) and the reports required to be delivered pursuant
to Section 5.01(d)(iii) shall be deemed to have been delivered on the date on
which the same have been posted on the Securities and Exchange Commission’s
website at www.sec.gov; provided that the Borrower shall deliver paper copies of
such reports to the Agent and any Lender who requests the Borrower to deliver
such paper copies until written notice to cease delivering paper copies is given
by the Agent or such Lender.
          (e) Use of Proceeds. Use the proceeds of:
     (i) any Term Advances for the consummation of the Transaction; and
     (ii) any Revolving Advances, Swingline Loans and Letters of Credit for
capital expenditures and working capital and general corporate purposes of the
Borrower and its Subsidiaries; provided that up to $500,000,000 (or such greater
amount with the consent of the Agent) of Revolving Advances made on the
Effective Date may be used on the Effective Date to consummate the Transaction.

69



--------------------------------------------------------------------------------



 



     (f) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies of similar size engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to maintain or preserve
any properties if the Borrower determines, in its reasonable business judgment,
that the maintenance and preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to the
Borrower or such Subsidiary.
     (h) Visitation Rights. At any reasonable time upon the occurrence and
during the continuance of a Default while any Advance is outstanding, permit the
Agent or any of the Lenders, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers and with their independent certified
public accountants.
     (i) Future Guarantors, Security, etc. Subject to the collateral release
provisions in the Pledge Agreement, the Borrower will, and will cause each
Pledgor that owns the Equity Interests of a Subsidiary Guarantor to, execute and
deliver any documents, agreements and instruments and deliver any certificated
securities and financing statements, and take all further action that may be
required under applicable law, or that the Agent may reasonably request, so that
the Agent, on behalf of the Lenders, has a perfected security interest in the
Equity Interests held by such Pledgor issued by such Subsidiary Guarantor to the
extent, and with the priority, required under the Pledge Agreement and otherwise
in order to effectuate the transactions contemplated by the Pledge Agreement and
in order to grant, preserve, protect and perfect the validity and priority of
the Liens created or intended to be created by the Pledge Agreement. The
Borrower will cause any (A) subsequently acquired or organized domestic
Subsidiary (other than any Receivables Subsidiary or Immaterial Subsidiary) and
(B) any domestic Subsidiary (other than a Receivables Subsidiary) that as of the
Effective Date is an Immaterial Subsidiary but which subsequent to the Effective
Date ceases to be an Immaterial Subsidiary, to execute a supplement (in form and
substance satisfactory to the Agent) to the Subsidiary Guaranty and each other
applicable Loan Document in favor of the Lenders.

70



--------------------------------------------------------------------------------



 



     (j) Fiscal Year. If the Borrower changes its Fiscal Year, it will give
prompt notice to the Agent of such change and in no event later than two weeks
prior to such change.
     SECTION 5.02. Negative Covenants. From and after the Initial Borrowing
Date, and until the Termination Date, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien upon or with respect to any
of its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, in each case to
secure or provide for the payment of any Debt of any Person, other than:
     (i) Liens securing payment of the Obligations,
     (ii) in the case of the Borrower, Liens to secure Debt incurred solely for
the purpose of financing the acquisition, construction, repair or improvement of
any real property, fixtures or equipment acquired by the Borrower with the
proceeds of such Debt, provided that (A) any such Liens attach only to such
assets, (B) the Debt (including any extensions, renewals or refinancings
thereof) secured by any such Lien does not exceed 100% of the purchase price of
the property being purchased or the cost of such construction, repair or
improvement, and (C) such Liens are incurred within 180 days after such
acquisition, construction, repair, improvement, or the completion of any
construction of any new business or operating facilities on any land so
acquired,
     (iii) in the case of any Subsidiary of the Borrower, Liens to secure Debt
incurred by such Subsidiary solely to finance the acquisition, construction,
repair or improvement of real property, fixtures or equipment to the extent
permitted pursuant to Section 5.02(d)(ii), provided that (A) any such Liens
attach only to such assets, (B) the Debt (including any extensions, renewals or
refinancings thereof) secured by any such Lien does not exceed 100% of the
purchase price of the property being purchased or the cost of such construction,
repair or improvement, and (C) such Liens are incurred within 180 days after
such acquisition, construction, repair, improvement, or the completion of any
construction of any new business or operating facilities on any land so
acquired,
     (iv) in the case of any Subsidiary of the Borrower, Liens to secure Debt
assumed by such Subsidiary solely in connection with the acquisition of real
property, fixtures or equipment to the extent permitted pursuant to Section
5.02(d)(iii), provided that any such Liens were incurred to secure such Debt
prior to such purchase and not in contemplation thereof, attach only to the
assets so purchased and the Debt (including any extensions, renewals or
refinancings thereof) secured by any such Lien does not exceed 100% of the
purchase price of the property being purchased,

71



--------------------------------------------------------------------------------



 



     (v) in the case of any Person acquired by the Borrower or any Subsidiary of
the Borrower, which Person will be, upon such acquisition, a Subsidiary of the
Borrower, Liens to secure Debt to the extent permitted pursuant to
Section 5.02(d)(iv), provided that any such Liens attach only to the assets of
the Person so acquired and the Debt (including any extensions, renewals or
refinancings thereof) secured by any such Lien does not exceed 100% of the
purchase price of the Person being acquired,
     (vi) in the case of the Borrower or any Subsidiary of the Borrower, Liens
existing on property at the time of the acquisition thereof by the Borrower or
such Subsidiary of the Borrower (other than any such Lien created in
contemplation of such acquisition that was incurred to finance the acquisition
of such property),
     (vii) any extensions, renewals, refinancings or replacements of any of the
Liens permitted by subclauses (i) through (vi) above or subclause (x)below for
the same or a lesser amount, provided, however, that no such Liens shall extend
to or cover any real property, fixtures, equipment or other assets not
theretofore subject to the Lien being extended, renewed or replaced,
     (viii) Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
made in accordance with GAAP,
     (ix) Liens incidental to the conduct of its business or the ownership of
its property and assets which do not secure Debt, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business,
     (x) Liens existing on the Effective Date and set forth on Schedule IV,
     (xi) Liens incurred by a Receivables Subsidiary in a Permitted Receivables
Financing securing Debt not to exceed $500,000,000, and
     (xii) Liens not otherwise permitted by the foregoing clauses of this
Section 5.02(a) securing Debt, provided that (A) the aggregate principal amount
of Debt secured by such Liens at the time any such Lien is created (after giving
effect to such Lien) does not exceed 5% of the total assets of the Borrower and
its Subsidiaries on a Consolidated basis (determined by reference to the Most
Recent Financial Statements) and (B) such Liens shall only apply to assets of
Subsidiaries of the Borrower if such Liens secure only Debt of Subsidiaries of
the Borrower that is permitted pursuant to Section 5.02(d)(x).
Notwithstanding the foregoing, in no event will the Borrower or any of its
Subsidiaries incur, create or permit to exist any Lien on its Inventory or
Eligible Accounts Receivables other than (A) Liens created by statute (or Liens
filed without the consent of

72



--------------------------------------------------------------------------------



 



the Borrower or such Subsidiary that are being contested in good faith),
(B) Liens that are unperfected and inconsequential and held by vendors of the
Borrower and its Subsidiaries in the ordinary course of business and (C) Liens
listed on Schedule IV.
     (b) Mergers, Etc. Merge or consolidate with or into, liquidate or dissolve,
or convey, sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or permit any of
its Subsidiaries to do so, except that:
     (i) any domestic Subsidiary of the Borrower may merge or consolidate with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with any one or more other Subsidiaries of the Borrower
(provided that no Subsidiary Guarantor or the Borrower may merge or consolidate
with or into ASC, New Albertsons or the Borrower if the aggregate book value of
the assets of such Persons being merged or consolidated is in excess of the
Interco Disposition Amount),
     (ii) the Borrower or any Subsidiary of the Borrower may convey, sell,
transfer, lease or otherwise dispose of any of its assets to the Borrower or any
Subsidiary of the Borrower, as the case may be (provided that no Subsidiary
Guarantor or the Borrower may transfer, lease or otherwise dispose of any of its
assets (other than Equity Interests) to ASC, New Albertsons or the Borrower if
the aggregate book value of such assets being transferred, leased or otherwise
disposed is in excess of the Interco Disposition Amount),
     (iii) the Borrower or any Subsidiary of the Borrower may merge with any
other Person that is not the Borrower or any Subsidiary of the Borrower,
provided that the Borrower or, in the case of any Subsidiary, a Subsidiary,
shall be the continuing or surviving Person, and the Borrower shall be in
compliance on a pro forma basis after giving effect to such merger, with the
covenants contained in Sections 5.02(e) and (f), recomputed as at the last day
of the most recently ended Fiscal Quarter of the Borrower for which financial
statements are available, as if such merger (and any related incurrence or
repayment of Debt) had occurred on the first day of each relevant period for
testing such compliance,
     (iv) the Borrower and its Subsidiaries may engage in transactions permitted
by Section 5.02(c), and
     (v) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders,

73



--------------------------------------------------------------------------------



 



provided that, in the case of each transaction permitted under this Section
5.02(b), at the time of such proposed transaction and immediately after giving
effect to such proposed transaction, no Default shall have occurred and be
continuing.
     (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, its assets, or grant any option or other right to purchase, lease or
otherwise acquire its assets, other than:
     (i) Sales of inventory in the ordinary course of its business;
     (ii) Any sale of assets in a transaction authorized by Sections 5.02(b)(i),
(ii), (iii) or (v);
     (iii) Sales of rights to payment and the security therefor to the extent
such sales are accounted for as true sales in accordance with GAAP;
     (iv) Other sales, leases, transfers or other dispositions of assets
(collectively, “Dispositions”) of the Borrower or any of its Subsidiaries;
provided that, at the time of and after giving effect to any such Disposition
(A) such Disposition (or any portion thereof) shall not constitute an Excess
Amount, except as permitted by the second sentence of this Section 5.02(c)(iv)
and (B) the aggregate book value of all Dispositions made in reliance upon this
clause (iv) (including the aggregate book value of assets constituting the
Excess Amount) from the Restatement Effective Date through the Term B-2 Maturity
Date shall not, in the aggregate, exceed 25% of the total assets of the Borrower
and its Subsidiaries on a Consolidated basis (determined by reference to the
Most Recent Financial Statements). The Borrower and its Subsidiaries shall be
permitted to make Dispositions which constitute or include any Excess Amount if
(1) such Disposition (and not just the portion of the Disposition relating to
the Excess Amount) is for fair market value, as determined by the Borrower in a
commercially reasonable manner, (2) other than the assumption of obligations by
the purchaser, the Borrower or the applicable Subsidiary receives no less than
90% of the consideration for the Excess Amount, in cash, (3) no Default shall
have occurred and be continuing before or after giving effect to such
Disposition, and (4) for so long as any Term Advances are outstanding, within
six Business Days following the consummation of such Disposition, the Borrower
shall have complied with the terms of Section 2.07(c); provided, that the
Borrower and its Subsidiaries shall not have to comply with the requirements set
forth in numbers (1) through (4) in the case of any Disposition for which the
Net Disposition Proceeds are less than or equal to $5,000,000;
     (v) Sales pursuant to a Permitted Receivables Financing; and

74



--------------------------------------------------------------------------------



 



     (vi) The sale of an interest in any Subsidiary engaged primarily in the
business of manufacturing or production, or of any assets primarily used in the
business of manufacturing or production.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create, incur,
assume or suffer to exist any Debt, other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower that shall not have been transferred or pledged to any third party,
     (ii) Debt (including Capital Leases) incurred to finance the acquisition,
construction, repair or improvement of real property, fixtures or equipment
acquired by such Subsidiary from a Person other than the Borrower or any other
Subsidiary of the Borrower, provided that (A) such real property, fixtures or
equipment shall be purchased, constructed, repaired or improved on an
arm’s-length basis and at a fair market value as reasonably determined at the
time of such acquisition by the authorized officers or the board of directors of
the Borrower, as the case may be, in a manner consistent with the Borrower’s
standard procedures, and extensions, refinancings and renewals of such Debt, and
(B) such Debt shall be incurred within 180 days after such acquisition,
construction, repair, improvement or the completion of any construction of any
new business or operating facilities on any land so acquired,
     (iii) secured Debt assumed by such Subsidiary in connection with the
acquisition of real property, fixtures or equipment which Debt (A) is secured
only by such property, and (B) is outstanding at the time of the acquisition of
such property and not incurred to finance the acquisition thereof, and
extensions, refinancings and renewals of such Debt,
     (iv) Debt of a Person that is acquired by such Subsidiary or the Borrower,
which Person will be, upon such acquisition, a Subsidiary of the Borrower and
which Debt (A) is secured, if at all, only by the assets of such Person, and (B)
is outstanding at the time of the acquisition of such Person and not incurred to
finance the acquisition thereof, provided that the Borrower shall be in
compliance on a pro forma basis after giving effect to such acquisition with the
covenants contained in Sections 5.02(e) and (f), recomputed as at the last day
of the most recently ended Fiscal Quarter of the Borrower for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Debt) had occurred on the first day of each relevant period for
testing such compliance,
     (v) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business,

75



--------------------------------------------------------------------------------



 



     (vi) Debt existing on the Effective Date (with all Debt of the Subsidiaries
of the Borrower for borrowed money in a principal amount of $5,000,000 or
greater existing on the Effective Date being described on Schedule II),
     (vii) any extension, refinancing, or renewal of any of the Debt specified
in Sections 5.02(d)(ii), (iii), (iv) and (vi) not resulting in an increase in
the principal amount of such Debt so extended, refinanced, or renewed,
     (viii) Debt incurred pursuant to the Loan Documents,
     (ix) Debt incurred by a Receivables Subsidiary in a Permitted Receivables
Financing, and
     (x) Debt of such Subsidiary not otherwise permitted by the foregoing
clauses of this Section 5.02(d), provided that the aggregate principal amount of
such Debt of all Subsidiaries at any one time outstanding does not exceed the
greater of (A) $500,000,000 or (B) an amount equal to 2.5% of the total assets
of the Borrower and its Subsidiaries on a Consolidated basis (determined by
reference to the Most Recent Financial Statements).
     (e) Interest Expense Coverage Ratio. Permit the ratio of (i) Consolidated
EBITDA plus Consolidated Rent Expense to (ii) Consolidated Interest Expense plus
Consolidated Rent Expense as of the last day of any Fiscal Quarter occurring
during any period set forth below, in each case for the four consecutive Fiscal
Quarters ending on such day, to be less than the ratio set forth opposite the
period containing such day:

          Period     Ratio
Effective Date — 12/30/06
    2.10:1.00  
12/31/06 — 12/30/07
    2.15:1.00  
12/31/07 — 12/30/08
    2.20:1.00  
12/31/08 — 12/30/09
    2.25:1.00  
12/31/09 — 12/30/11
    2.20:1.00  
12/31/11 — 12/30/12
    2.25:1.00  
12/31/12 and thereafter
    2.30:1.00  

     (f) Leverage Ratio. Permit the ratio of (i) Consolidated Total Debt to (ii)
Consolidated EBITDA as of the last day of any Fiscal Quarter occurring during
any period set forth below, in each case for the four consecutive Fiscal

76



--------------------------------------------------------------------------------



 



Quarters ending on such day, to be greater than the ratio set forth opposite the
period containing such day:

          Period     Ratio
Effective Date — 12/30/07
    4.50:1.00  
12/31/07 — 12/30/08
    4.25:1.00  
12/31/08 — 12/30/09
    4.00:1.00  
12/31/09 — 12/30/11
    4.25:1.00  
12/31/11 — 12/30/12
    4.00:1.00  
12/31/12 and thereafter
    3.75:1.00  

     (g) Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale or transfer of any real property, fixtures or equipment that (i) is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after the Borrower or such
Subsidiary acquires or completes the construction of such real property,
fixtures or equipment or (ii) is made for cash consideration in an amount not
less than the fair value (as reasonably determined by the Borrower in good
faith) of such fixed or capital asset and is effected pursuant to
Section 5.02(c)(iv).
     (h) Transactions with Affiliates. Sell, lease or otherwise transfer, or
permit any of its Subsidiaries to sell, lease or otherwise transfer, any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions (other than (i) for
the provision of accounting, payroll, treasury, cash management, financial,
legal and other administrative services, in each case, in the ordinary course of
business, (ii) payments made and other transactions entered into in the ordinary
course of business with current or former officers and directors of the Borrower
or any Subsidiary or (iii) transactions between or among the Borrower and its
Subsidiaries) with, any of its Affiliates, except transactions in the ordinary
course of business that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
     (i) Business of Borrower and Subsidiaries. Engage, or permit any of its
Subsidiaries to engage, at any time, in any business or business activity to the
extent doing so would cause the predominant business of the Borrower and its

77



--------------------------------------------------------------------------------



 



Subsidiaries (taken as a whole) at any time to be a business that is not a
business conducted by the Borrower or its Subsidiaries on the Effective Date or
business activities reasonably related or incidental thereto.
     (j) Restrictive Agreements. Enter into, incur or permit to exist, or permit
any Subsidiary that is not a Foreign Subsidiary or Immaterial Subsidiary to
enter into, incur or permit to exist, directly or indirectly, any agreement or
other arrangement, other than any agreement or arrangement that is terminable at
any time by the Borrower or such Subsidiary at its sole option for cash
consideration (including the repayment of any Debt, fees, expenses or other
amounts in respect thereof) that does not exceed $50,000,000 in the aggregate
for all such agreements and arrangements, that prohibits, restricts or imposes
any condition upon (i) the ability of the Borrower or any such Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(ii) the ability of any such Subsidiary to pay dividends or other distributions
with respect to any interests (however designated) of its Equity Interests
(other than requirements imposed on non-wholly-owned Subsidiaries to make any
such distribution to all owners of Equity Interests) or to make or repay loans
or advances to the Borrower or any other Subsidiary of the Borrower or to
Guarantee Debt of the Borrower or any other Subsidiary of the Borrower, provided
that (A) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, (B) the foregoing shall not apply to restrictions
and conditions existing on the Effective Date (or to any extension or renewal
of, or any amendment or modification of, any other restrictions or conditions
contained in agreements replacing or refinancing the agreements imposing the
restrictions and conditions, in each case that do not expand the scope of any
such restriction or condition, except that expansions of the scope of any such
restrictions as a result of provisions existing on the date hereof that
automatically incorporate changes to this Agreement shall be permitted), (C) the
foregoing shall not apply to restrictions and conditions with respect to a
Subsidiary that is not a Subsidiary of the Borrower on the Effective Date under
any agreement or arrangement in existence at the time such Person becomes a
Subsidiary of the Borrower and not entered into in contemplation of such
transaction, (D) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (E)
subclause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt, (F) subclause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof, and
(G) the foregoing shall not apply to any restrictions or conditions imposed by
any agreement or arrangement that amends, refinances or replaces any
arrangements described in the preceding clauses (A) through (F), provided that
the terms and conditions of any such agreement or arrangement are no less
favorable to the Borrower and its Subsidiaries than those under the agreement or
arrangement that is amended, refinanced or replaced.

78



--------------------------------------------------------------------------------



 



     (k) Amendment of Material Documents. Amend, modify or waive, or permit any
of its Subsidiaries to amend, modify or waive, in any manner that is materially
adverse to the Lenders, any of its rights under (i) its certificate of
incorporation, by-laws or other organizational documents and (ii) any documents
or agreements entered into in connection with the Existing Indentures.
     (l) Immaterial Subsidiaries. Permit the aggregate book value of the assets
of all Immaterial Subsidiaries, other than Beryl, designated pursuant to clause
(b) of the definition of the term “Immaterial Subsidiary” (net of assets arising
from intercompany transactions that would be eliminated on a Consolidated
balance sheet of the Borrower) to exceed 5% of the Consolidated assets of the
Borrower and its Subsidiaries, as determined for the most recently completed
fiscal year for which the Borrower has provided financial statements pursuant to
Section 5.01(d)(i)(B) (after allowing for the passage of the sixty day period
before such designation must occur pursuant to such clause (b)).
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) the Borrower shall fail to pay (i) any principal of any Borrowing when
the same becomes due and payable; (ii) any interest on Borrowings, any
Reimbursement Obligations or any other amount due hereunder (other than as set
forth in Section 6.01(a)(iii)), in each case within three days after the date on
which the same becomes due and payable; or (iii) fees required to be paid
pursuant to Section 2.05, and amounts due under Section 8.08, in each case
within three days after notice thereof by the Agent to the Borrower;
     (b) any written representation or warranty made on or after the Effective
Date by any Obligor (or any of its officers) herein or in any other Loan
Document or any certificate or document delivered pursuant hereto or thereto
shall prove to have been incorrect in any material respect when made;
     (c) the Borrower or any other Obligor, as applicable, shall fail to perform
or observe (i) any term, covenant or agreement contained in Sections 5.01(b) (as
to the Borrower’s existence), 5.01(d)(ii), 5.01(e) or 5.02, or (ii) any other
term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed if the failure to perform or
observe such other term, covenant or agreement shall remain unremedied for
thirty days after the date written notice thereof shall have been given to the
Borrower by the Agent or any Lender; provided that in the case of clause (ii),
in the event the Borrower fails to notify the Agent pursuant to
Section 5.01(d)(ii) of its failure to perform or observe such term, covenant or
agreement within the time period set forth in Section 5.01(d)(ii), an Event of
Default will occur as a result of the failure to perform or observe such term,
covenant or agreement thirty days after the date by

79



--------------------------------------------------------------------------------



 



which the Borrower was required to have delivered to the Lenders the statement
required under Section 5.01(d)(ii);
     (d) any Obligor shall fail to pay any principal of or premium or interest
on any Debt that is outstanding in a principal amount of at least $100,000,000
in the aggregate (but excluding Debt outstanding hereunder) of such Obligor,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or such Obligor shall fail to be in compliance
with any covenant under any agreement or instrument relating to any Debt
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt outstanding hereunder) and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any Debt outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) shall be declared to be due and payable, or required to
be prepaid (other than by a required prepayment which does not arise because of
a failure to comply with any such covenant), redeemed, purchased or defeased, or
an offer to prepay, redeem, purchase or defease such Debt shall be required to
be made, in each case prior to the stated maturity thereof;
     (e) (i) the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (iii) the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall take any corporate
action to authorize any of the actions set forth above in this clause (e);
     (f) any judgments or orders for the payment of money, individually or in
the aggregate, in excess of $100,000,000 (to the extent not covered by
insurance), shall be rendered against the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) and either (i) enforcement proceedings
shall have been

80



--------------------------------------------------------------------------------



 



commenced by any creditor upon such judgment or order or (ii) and there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
     (g) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
     (h) (i) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing before or after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (A) elected by at least a majority of the
remaining members of the board of directors of the Borrower or (B) nominated for
election by a majority of the remaining members of the board of directors of the
Borrower and thereafter elected as directors by the shareholders of the
Borrower); or
     (i) (i) except as permitted under any Loan Document, any Loan Document or
any Lien granted thereunder that is material to the Lenders shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto, (ii) any Obligor or any other party shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability or (iii) except as permitted under any Loan
Document and except to the extent arising from the failure of the Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Pledge Agreement or to file Uniform Commercial Code
continuation statements, any Lien securing the Obligations shall, in whole or in
part, cease to be a perfected Lien;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender and the LC Bank to make Credit Extensions to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare the Advances, Reimbursement Obligations and Swingline Loans,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances and Swingline Loans, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and demand that the Borrower pay
into the

81



--------------------------------------------------------------------------------



 



Holding Account an amount of cash equal to the aggregate amount available for
drawing under all outstanding Letters of Credit, provided, however, that, in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender
and LC Bank to make Credit Extensions shall automatically be terminated, (B) the
Notes and all Advances, Reimbursement Obligations and Swingline Loans, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower and each Obligor and (C) the Borrower
will pay to the Agent, for deposit in the Holding Account, an amount of cash
equal to the aggregate amount available for drawing under all outstanding
Letters of Credit.
ARTICLE VII
THE AGENT
     SECTION 7.01. Appointment. The Lenders hereby appoint RBS as the Agent to
act as specified herein and in the other Loan Documents. Each Lender hereby
irrevocably authorizes and each holder of any Note by the acceptance of such
Note shall be deemed to irrevocably authorize the Agent to take such action on
its behalf under the provisions hereof, the Notes, each other Loan Document
(including to give notices and take such actions on behalf of the Majority
Lenders or Majority Revolving Lenders, as applicable, as are consented to in
writing by the Majority Lenders or Majority Revolving Lenders, as applicable)
and any other instruments, documents and agreements referred to herein or
therein and to exercise such powers hereunder and thereunder as are specifically
delegated to the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties and
exercise its rights and powers hereunder, under the Notes and each other Loan
Document, by or through its officers, directors, agents, employees, Affiliates
or sub-agents, and the provisions of Sections 7.03 and 7.05 shall apply to such
officers, directors, agents, employees, Affiliates and sub-agents.
     SECTION 7.02. Nature of Duties. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. The duties
of the Agent shall be mechanical and administrative in nature. EACH LENDER
HEREBY ACKNOWLEDGES AND AGREES THAT THE AGENT SHALL NOT HAVE, BY REASON OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT
OF ANY LENDER. Nothing in this Agreement or in any other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement or any other Loan
Documents except as expressly set forth herein or therein. The Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Agent is required to exercise in writing by the Majority
Lenders or Majority Revolving Lenders, as applicable. Each Lender shall make its
own independent investigation of the financial condition and affairs of each
Obligor in connection with the making and the continuance of the Borrowings
hereunder and shall

82



--------------------------------------------------------------------------------



 



make its own appraisal of the credit worthiness of each Obligor, and the Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Borrowings or at any
time or times thereafter (except as set forth in this Agreement). The Agent will
promptly notify each Lender at any time that the Majority Lenders or Majority
Revolving Lenders, as applicable, have instructed it to act or refrain from
acting pursuant to Article VI. The Lead Arrangers and Other Agents shall not
have any specified duties under this Agreement.
     SECTION 7.03. Exculpation, Rights Etc. None of the Agent, the Swingline
Lender or any LC Bank nor any of such Person’s officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by them
hereunder or under any Note or other Loan Document, or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct.
None of the Agent, the Swingline Lender or any LC Bank shall be responsible to
any Lender for (a) any recitals, statements, representations or warranties
herein or in any other Loan Document, (b) the execution, effectiveness,
genuineness, validity, enforceability, collectibility, or sufficiency of this
Agreement or any other Loan Document or any other document, (c) the financial
condition of any Obligor or (d) the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security. None of the Agent, the Swingline Lender or any LC Bank shall be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document or any other document or the financial condition of any Obligor, or the
existence or possible existence of any Default unless requested to do so by the
Majority Lenders. The Agent may at any time request instructions from the
Lenders with respect to any actions or approvals (including the failure to act
or approve) which by the terms of this Agreement or the other Loan Documents,
the Agent is permitted or required to take or to grant, and if such instructions
are requested, the Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under this Agreement or the other Loan Documents until it shall have
received such instructions from the Majority Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Agent
as a result of the Agent acting, approving or refraining from acting or
approving under any of the Loan Documents in accordance with the instructions of
the Majority Lenders or, to the extent required by Section 8.01, all of the
Lenders.
     SECTION 7.04. Reliance. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any notice, writing, resolution, statement,
certificate, order or other document or any telephone, telex, teletype or
telecopier message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and, with respect to all matters
pertaining herein or to any other Loan Document and its duties hereunder or
thereunder, upon advice of counsel selected by the Agent. For purposes of
applying amounts hereunder, the Agent shall be entitled to rely upon any Secured
Party that has entered into a Rate Protection Agreement with any Obligor for a
determination

83



--------------------------------------------------------------------------------



 



(which such Secured Party agrees to provide or cause to be provided upon request
of the Agent) of the outstanding Obligations owed to such Secured Party under
any Rate Protection Agreement.
     SECTION 7.05. Indemnification. To the extent the Agent or an LC Bank is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Agent or such LC Bank for and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent or such LC Bank in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted by the Agent or such LC Bank under this Agreement or
any other Loan Document, in proportion to each Lender’s Percentage, provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s or such LC Bank’s
gross negligence or willful misconduct and the Term Lenders shall have no
obligation to indemnify the LC Bank hereunder. The obligations of the Lenders
under this Section shall survive the payment in full of all principal and
interest on each Advance and Swingline Loan, all fees payable hereunder and the
expiration or termination of all Letters of Credit and the satisfaction of all
Reimbursement Obligations and the termination of this Agreement or any other
Loan Document.
     SECTION 7.06. Agent In Its Individual Capacity. With respect to its
Advances, Swingline Loans, Commitments (and its Percentage thereof), and Letters
of Credit, the Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or holder of obligations hereunder.
The terms “Lenders”, “holder of obligations”, “or Majority Revolving Lenders,”
or “Majority Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity as a Lender,
one of the Majority Revolving Lenders, one of the Majority Lenders, or a holder
of obligations hereunder. The Agent may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not acting
as the Agent hereunder or under the Notes or any other Loan Document, including
the acceptance of fees or other consideration for services without having to
account for the same to any of the Lenders.
     SECTION 7.07. Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Agent has
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders.
     SECTION 7.08. Holders of Obligations. The Agent may deem and treat the
payee of any obligation hereunder as reflected on the books and records of the
Agent as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with the
Agent pursuant to Section 8.07(e). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any obligation

84



--------------------------------------------------------------------------------



 



hereunder shall be conclusive and binding on any subsequent holder, transferee
or assignee of such obligation or of any obligation or obligations granted in
exchange therefor.
     SECTION 7.09. Resignation by the Agent. (a) The Agent may resign from the
performance of all its functions and duties hereunder at any time by giving
thirty Business Days’ prior written notice to the Borrower and the Lenders. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clauses (b) or (c) below or as otherwise provided below.
     (b) Upon any such notice of resignation, the Majority Lenders shall appoint
a successor Agent who shall be satisfactory to the Borrower and shall be an
incorporated bank or trust company.
     (c) If a successor Agent shall not have been so appointed within said
thirty Business Day period, the Agent, with the consent of the Borrower, shall
then appoint a successor Agent who shall serve as the Agent until such time, if
any, as the Majority Lenders, with the consent of the Borrower, appoint a
successor Agent as provided above.
     (d) If no successor Agent has been appointed pursuant to clause (b) and if
the Borrower has not provided the necessary consent pursuant to clause (c) by
the thirty-fifth Business Day after the date such notice of resignation was
given by the Agent, the Agent’s resignation shall become effective and the
Majority Lenders shall thereafter perform all the duties of the Agent hereunder
until such time, if any, as the Majority Lenders, with the consent of Borrower,
appoint a successor Agent as provided above.
     SECTION 7.10. Removal of Agent. (a) The Borrower shall have the right to
remove the Agent by written notice to the Agent if (i) the Agent is adjudged
bankrupt or insolvent, (ii) a receiver or other public officer takes charge of
the Agent or its property, (iii) the Agent is in material breach of its
obligations hereunder or (v) the Agent otherwise becomes incapable of acting.
Such removal shall take effect upon the appointment of a successor Agent
pursuant to clauses (b) or (c) below or as otherwise provided below.
     (b) Upon any such notice of removal, the Majority Lenders shall appoint a
successor Agent who shall be satisfactory to the Borrower and shall be an
incorporated bank or trust company.
     (c) If a successor Agent shall not have been so appointed within said
thirty Business Day period, the Borrower shall then appoint a successor Agent
who shall serve as the Agent until such time, if any, as the Majority Lenders,
with the consent of the Borrower, appoint a successor Agent as provided above.
     (d) If no successor Agent has been appointed pursuant to clause (b) and if
the Borrower has not provided the necessary consent pursuant to clause (c) by
the thirty-fifth Business Day after the date such notice of removal was given to
the Agent, the Majority Lenders shall thereafter perform all the duties of Agent
hereunder until such time, if any, as the Majority Lenders, with the consent of
Borrower, appoint a successor Agent as provided above.

85



--------------------------------------------------------------------------------



 



     SECTION 7.11. Posting of Approved Electronic Communications. (a) The
Borrower hereby agrees, unless directed otherwise by the Agent or unless the
electronic mail address referred to below has not been provided by the Agent to
the Borrower, that it will, or will cause its Subsidiaries to, provide to the
Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to the Loan Documents or to the Lenders under
Section 5.01(d), including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of
Borrowing, a notice of continuation or conversion or request for issuance of a
Letter of Credit, (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default under this Agreement or any other Loan Document or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Agent to an
electronic mail address as directed by the Agent. In addition, the Borrower
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the Agent.
     (b) The Borrower further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”).
     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO THE BORROWER, SUBSIDIARY GUARANTORS, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR ANY SUBSIDIARY GUARANTOR’S OR THE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

86



--------------------------------------------------------------------------------



 



     (d) The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address distributed from time to time to the Lenders and the Borrower
shall constitute effective delivery of the Communications to the Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Agent in writing (including by electronic communication) from time to time
of such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.
     (e) Nothing herein shall prejudice the right of the Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than the Fee Letter) nor
consent to any departure by any Obligor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
(and, if the rights or duties of the Agent, any LC Bank or the Swingline Lender
are affected thereby, by the Agent, such LC Bank or the Swingline Lender, as the
case may be), and then such waiver, consent or other agreement shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, after the Effective Date, a waiver of the conditions
specified in Section 3.03 shall be effective if in writing and signed by the
Majority Revolving Lenders, provided, further, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders
affected thereby, do any of the following:
     (a) waive any of the conditions specified in Section 3.01,
     (b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations,
     (c) reduce the principal of, or interest on, any outstanding Advances or
Swingline Loans or any fees or other amounts payable hereunder,
     (d) postpone any date fixed for any payment of principal of, or interest
on, any outstanding Advances or Swingline Loans or any fees or other amounts
payable hereunder,
     (e) reduce the percentage of the Commitments or of the aggregate unpaid
principal amount of outstanding Advances and Reimbursement Obligations, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder,

87



--------------------------------------------------------------------------------



 



     (f) extend any Commitment Termination Date,
     (g) except for Letters of Credit issued or extended in compliance with
Section 2.04(i), extend the expiration date of any Letter of Credit to a date
beyond five Business Days prior to the Revolving Advance Commitment Termination
Date,
     (h) except as otherwise expressly provided in a Loan Document, release
(i) all or substantially all of the Subsidiary Guarantors from the obligations
under the Subsidiary Guaranty or (ii) all or substantially all of the collateral
under the Pledge Agreement, or
     (i) amend this Section 8.01,
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under any Loan
Document. The foregoing shall not prohibit the entering into of any Commitment
Increase Agreement pursuant to Section 2.20, which shall not require the consent
of the Majority Lenders.
     SECTION 8.02. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telecopier) and mailed, transmitted
or delivered, if to the Borrower, at its address at 11840 Valley View Road, Eden
Prairie, MN 55344, Attention: Treasurer, with a copy to the Corporate Secretary
of the Borrower, at the aforesaid address, if to any Lender, at its Domestic
Lending Office; and if to the Agent, at its address at 101 Park Avenue, New
York, NY 10178, Attention: Grover Fitch; or as to the Agent, at such electronic
mail address as designated pursuant to Section 7.11(a), as to the Borrower or
the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Borrower
and the Agent. All such notices and communications shall, when mailed or
transmitted, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Agent pursuant to
Article II or VII shall not be effective until received by the Agent.
     SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Agent in connection with
the negotiation, preparation, execution, syndication, delivery, administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including the reasonable fees and
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under any Loan
Document. The Borrower further agrees to pay on

88



--------------------------------------------------------------------------------



 



demand all reasonable costs and expenses, if any (including reasonable counsel
fees and expenses) of the Agent and the Lenders, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 8.04(a).
     (b) If any payment of principal of, or Conversion of, any LIBOR Advance is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.06, 2.10(f), 2.12 or 2.14 or acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, the
Borrower shall, upon written demand by such Lender (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion,
including any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.
     (c) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Section 2.17 shall survive the payment in full of principal and interest
hereunder and under the Notes.
     SECTION 8.05. Right of Setoff. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances and Swingline Loans due and payable pursuant to the
provisions of Section 6.01, each Lender and the Agent are hereby authorized at
any time and from time to time, to the fullest extent permitted by law to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or the Agent to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and any other Loan Document, whether or not such Lender or
the Agent shall have made any demand under this Agreement or such Loan Document
and although such obligations may be unmatured. Each Lender and the Agent agree
promptly to notify the Borrower after any such set-off and application made by
such Lender or the Agent, provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender and the Agent under this Section 8.05 are in addition to other rights and
remedies (including other rights of set-off) which such Lender and the Agent may
have.
     SECTION 8.06. Binding Effect. This Agreement shall become effective when
the Amendment and Restatement Agreement shall have been executed and delivered
by the Requisite Parties (as defined in the Amendment and Restatement
Agreement), and the other conditions set forth in Article V of the Amendment and
Restatement Agreement shall have been satisfied, and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Agent, each Lender, the
Swingline Lender and each LC Bank, and their respective successors and assigns,
except that the Borrower shall not have the right to

89



--------------------------------------------------------------------------------



 



assign its rights or obligations hereunder or any interest herein without the
prior written consent of all the Lenders.
     SECTION 8.07. Assignments and Participations. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Borrower may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of all Lenders.
     (b) Any Lender may at any time grant to one or more lenders or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Advances. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including the right to approve any amendment, modification or
waiver of any provision of this Agreement and each other Loan Document, provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in
Section 8.01(c), (d) or (g) without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VII with respect to its
participating interest. An assignment or other transfer which is not permitted
by clause (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
clause (b). Notwithstanding anything in this paragraph to the contrary, any bank
that is a member of the Farm Credit System that (i) has purchased a
participation from a Lender in the minimum amount of $10,000,000 on or after the
Effective Date, (ii) is, by written notice to the Borrower and the Agent (a
“Voting Participant Notification”), designated by such Lender as being entitled
to be accorded the rights of a voting participant hereunder (any bank that is a
member of the Farm Credit System so designated being called a “Voting
Participant”) and (iii) receives the prior written consent of the Borrower and
the Agent to become a Voting Participant, shall be entitled to vote (and the
voting rights of such Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (x) state the full name, as well
as all contact information required of an assignee as set forth in an Assignment
and Acceptance and (y) state the dollar amount of the participant purchased. The
Borrower and the Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this clause.
     (c) Each Lender that grants or sells a participating interest in any
Advance, Commitment or other interest to a Participant shall, as agent of the
Borrower solely for the purpose of this Section 8.07, record in book entries
maintained by such Lender the

90



--------------------------------------------------------------------------------



 



name and the amount of the participating interest of each Participant entitled
to receive payments in respect of such participating interests.
     (d) Any Lender may at any time, and so long as no Default shall have
occurred and be continuing, if demanded by the Borrower pursuant to Section 2.18
upon at least five Business Days’ notice to such Lender and the Agent will,
assign to one or more Eligible Assignees (each an “Assignee”) all, or a
proportionate part (such portion to be in an amount equal to all of such
Lender’s Commitment or equal to or greater than $5,000,000, in the case of
Revolving Advance Commitments and Term A Advances or $1,000,000, in the case of
Term B Advances or an integral multiple of $1,000,000 in excess thereof, in any
case, unless otherwise agreed to by the Borrower and the Agent) of all, of its
rights and obligations under this Agreement and the other Loan Documents, which
assignment may be on a non-pro rata basis among separate tranches of Revolving
Advances and Term Advances, and such Assignee shall assume such rights and
obligations, pursuant to an assignment and acceptance in substantially the form
of Exhibit C hereto (an “Assignment and Acceptance”) executed by such Assignee
and such transferor Lender, with (and subject to) the consent of the Borrower
and the Agent, such consents not to be unreasonably withheld or delayed and, in
addition, (if such assignment is of Revolving Advances or Revolving Advance
Commitments) the prior written consent of each LC Bank and the Swingline Lender,
provided that (i) if an Assignee is a Lender Affiliate of such transferor Lender
or another Lender, neither the Borrower’s nor the Agent’s consent shall be
required, (ii) if any Event of Default shall have occurred and be continuing,
the Borrower’s consent shall not be required and (iii) any assignment of a
Revolving Advance Commitment shall only be permitted if a proportionate part of
such transferor Lender’s obligations to participate in Letters of Credit and
Swingline Loans in accordance with the terms of this Agreement are transferred
concurrently therewith. No assignment shall be made to a Defaulting Lender.
Notwithstanding the foregoing, no assigning Lender shall, after giving effect to
any such assignment, and as determined on the effective date of the Assignment
and Acceptance with respect thereto, retain a Revolving Advance Commitment of
less than $5,000,000 or Term A Advances or Term B Advances of less than
$1,000,000 (unless otherwise agreed to by the Borrower and the Agent). Upon
(i) execution of an Assignment and Acceptance, (ii) if the Assignee is not an
existing Lender or an affiliate of an existing Lender, the payment of a
nonrefundable assignment fee of $3,500 in immediately available funds to the
Agent in connection with each such assignment, (iii) written notice thereof by
such transferor Lender to the Agent and the resulting effect upon the Advances
of the assigning Lender and the Assignee, the Assignee shall have, to the extent
of such assignment, the same rights and benefits as it would have if it were a
Lender hereunder (provided that the Borrower and the Agent shall be entitled to
continue to deal solely and directly with the assignor Lender in connection with
the interests so assigned to the Assignee until written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Agent by the assignor Lender and the Assignee) and, if the Assignee has
expressly assumed, for the benefit of the Borrower, some or all of the
transferor Lender’s obligations hereunder, such transferor Lender shall be
relieved of its obligations hereunder to the extent of such assignment and
assumption. If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, on or prior to the date it
becomes a Lender under this

91



--------------------------------------------------------------------------------



 



Agreement, deliver to the Borrower and the Agent certification as to exemption
from deduction or withholding of any United States federal income taxes in
accordance with Section 2.17. Each Assignee shall take such Advances and
Commitment subject to the provisions of this Agreement and the other Loan
Documents and to any request made, waiver or consent given or other action taken
hereunder, prior to the receipt by the Agent and the Borrower of written notice
of such transfer, by each previous holder of such Advances and Commitment. Such
Assignment and Acceptance shall be deemed to amend this Agreement and Schedule I
hereto, to the extent, and only to the extent, necessary to reflect the addition
of such Assignee as a Lender and the resulting adjustment of all or a portion of
the rights and obligations of such transferor Lender under this Agreement, the
determination of its Percentage (in each case, rounded to twelve decimal
places), the Advances and any new Notes to be issued, at the Borrower’s expense,
to such Assignee, and no further consent or action by the Borrower or the
Lenders shall be required to effect such amendments.
     (e) The Borrower hereby designates the Agent to serve as the Borrower’s
agent, solely for the purpose of this Section, to maintain a register (the
“Register”) on which the Agent will record each Lender’s Commitment, the
Advances made by each Lender and the Notes evidencing such Advances, and each
repayment in respect of the principal amount of the Advances of each Lender and
annexed to which the Agent shall retain a copy of each Assignment and Acceptance
delivered to the Agent pursuant to this Section. Failure to make any
recordation, or any error in such recordation, shall not affect the Borrower’s
or any other Obligor’s Obligations in respect of such Advances or Notes. The
entries in the Register shall be conclusive (provided, however, that any failure
to make any recordation or any error in such recordation shall be corrected by
the Agent upon notice or discovery thereof), and the Borrower, the Agent and the
Lenders shall treat each Person in whose name an Advance and related Note is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Advances made pursuant thereto and the Notes evidencing such
Advances may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Advances or the Notes evidencing such
Advances made pursuant thereto shall be registered in the Register only upon
delivery to the Agent of an Assignment and Acceptance duly executed by the
assignor thereof. No assignment or transfer of a Lender’s Commitment or the
Advances made pursuant thereto or the Notes evidencing such Advances shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Agent as provided in this Section.
     (f) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign all or any portion of its rights under
this Agreement, the Loan Documents and the other documents executed and
delivered in connection herewith (including any Note held by it) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to any Federal Reserve Bank in accordance with Regulation A of the
Federal Reserve Board without notice to, or the consent of, the Borrower or the
Agent and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest

92



--------------------------------------------------------------------------------



 



shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
     (g) No Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 2.13 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 2.13 or 2.14 requiring such
Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Designating Lender”):
     (i) May grant to one or more special purpose funding vehicles (each, an
“SPV”), identified as such in writing from time to time by the Designating
Lender to the Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advance that such Designating Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement, provided that
(A) nothing herein shall constitute a commitment by any SPV to make any Advance,
(B) whether or not an SPV elects to exercise such option or otherwise fails to
provide all or any part of such Advance, the Designating Lender shall be
obligated to make such Advance pursuant to the terms hereof and (C) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Commitment hereunder. The making of an Advance by
an SPV hereunder shall utilize the Commitment of the Designating Lender to the
same extent, and as if, such Advance were made by such Designating Lender.
     (ii) As to any Advances or portion thereof made by it, each SPV shall have
all the rights that a Lender making such Advances or portion thereof would have
had under this Agreement, provided, however, that each SPV shall have granted to
its Designating Lender an irrevocable power of attorney, to deliver and receive
all communications and notices under this Agreement and any other Loan Documents
and to exercise on such SPV’s behalf, all of such SPV’s voting rights under this
Agreement. No Note shall be required to evidence the Advances or portion thereof
made by an SPV; and the related Designating Lender shall be deemed to hold its
Note (if such Note is requested by the Designating Lender under this Agreement)
as agent for such SPV to the extent of the Advances or portion thereof funded by
such SPV. In addition, any payments for the account of any SPV shall be paid to
its Designating Lender as agent for such SPV.
     (iii) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy,

93



--------------------------------------------------------------------------------



 



reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.
     (iv) In addition, notwithstanding anything to the contrary contained in
this Section 8.07(h) or otherwise in this Agreement, any SPV may (A) at any time
and without paying any processing fee therefor, assign or for security purposes
only participate all or a portion of its interest in any Advances to the
Designating Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Advances and (B) disclose on a confidential basis any non-public
information relating to its Advances to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancements
to such SPV. This Section 8.07(h) may not be amended without the written consent
of any Designating Lender affected thereby.
     SECTION 8.08. Indemnification. The Borrower agrees to indemnify and hold
harmless the Agent, each Lender and each of their Affiliates and their
respective directors, officers, employees, agents, advisors and representatives
(each, an “Indemnified Party”), from and against, and to promptly reimburse them
and each of them, for any and all liabilities, obligations, losses, damages,
actions, judgments, suits, claims, costs, out-of-pocket expenses and
disbursements (including interest, penalties and all reasonable attorneys’ fees
and expenses) and settlement costs that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any litigation or proceeding or governmental action or investigation
(administrative or judicial), arising out of, related to or in connection with
the actual or proposed use of the proceeds of the Advances or arising out of
this Agreement or any other Loan Document, whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto or is otherwise required to respond thereto,
provided that the Borrower shall not be liable hereunder to the extent such
claim, damage, loss, liability, or expense (a) arises out of any settlement made
without the Borrower’s consent, which consent shall not unreasonably be
withheld, (b) arises out of any proceeding brought against any Indemnified Party
by a security holder of such Indemnified Party based upon rights afforded such
security holder solely in its capacity as such, (c) arises solely from disputes
among two or more Indemnified Parties, (d) is found in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or (e) is found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted solely from such Indemnified Party’s breach of its obligations under
the Loan Documents. For the avoidance of doubt, this Section 8.08 shall not
apply to any indemnification with respect to Taxes.
     SECTION 8.09. Governing Law; Submission to Jurisdiction. This Agreement,
the Notes and each other Loan Document shall be governed by, and construed in
accordance with, the laws of the State of New York. The Borrower hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of

94



--------------------------------------------------------------------------------



 



New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.
     SECTION 8.10. Execution in Counterparts; Entire Agreement. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
shall be effective as delivery of an original executed counterpart of this
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
     SECTION 8.11. Confidentiality. Except to the extent permitted by this
Section, the Lenders and the Agent (and, in the case of the Agent, its agents
and sub-agents) shall keep confidential all non-public information obtained by
them from the Borrower pursuant to this Agreement that has been identified as
such by the Borrower, and the Lenders and the Agent (and, in the case of the
Agent, its agents and sub-agents) shall refrain from using such information
other than in connection with this Agreement, the other Loan Documents and the
transactions contemplated hereby, provided, however, that Lenders and the Agent
(and, in the case of the Agent, to its agents and sub-agents) may make such
disclosure thereof as is required or requested by any governmental agency or
self-regulatory organization or representative thereof with supervisory
jurisdiction over it or pursuant to legal process, or as may otherwise be
required by law or court order, provided further, however, that, unless
specifically prohibited by applicable law or court order, each Lender and the
Agent (and, its agents and sub-agents) shall notify the Borrower of any request
received by it from any governmental agency or self-regulatory organization or
representative thereof (other than any such request in connection with an
examination of such Lender or the Agent (and in the case of the Agent, its
agents and sub-agents) by a governmental agency or self-regulatory organization
with supervisory jurisdiction over it) for disclosure of any such non-public
information prior to disclosure of such information so that the Borrower may
seek an appropriate protective order or make a public disclosure of such
information if the Borrower determines in its sole discretion that such
disclosure may be required under Regulation FD. The Borrower authorizes each
Lender and the Agent (and in the case of the Agent, its agents and sub-agents)
to disclose to any of its or their, as applicable, Affiliates and to its or its
or their, as applicable, Affiliates’ respective partners, directors, officers,
employees, attorneys, auditors, accountants, advisors and representatives and to
any pledgee referred to in Section 8.07(f) or to any prospective Lender or
Participant any and all information in such Lender’s or the Agent’s possession
concerning the Borrower and any Subsidiary of the Borrower that has been
delivered to such Lender or the Agent by or on behalf of the Borrower pursuant
to Section 5.01(d), provided that each such Person shall agree to keep such
information confidential in accordance with this Section 8.11. In no event shall
any Lender or the Agent (or, in the case of the Agent, its agents or sub-agents)
be obligated or required to return any materials furnished by or on behalf of
the Borrower or any of its Subsidiaries but such Lender or the Agent (or, in the
case of the Agent, its agents or sub-agents) shall be responsible for the
destruction thereof or confidential safekeeping in

95



--------------------------------------------------------------------------------



 



accordance with its standard procedures for keeping information of a similar
nature. Notwithstanding the foregoing, this Section 8.11 shall not apply to any
information that is or becomes generally available to the public other than as a
result of the disclosure by (a) the Borrower to any Lender or the Agent (or to
its agents or sub-agents) or (b) any Lender, Participant, prospective Lender or
Participant or their respective representatives.
     SECTION 8.12. Waiver of Jury Trial, Etc. EACH OF THE BORROWER, THE AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
     SECTION 8.13. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
     SECTION 8.14. No Novation. The amendment and restatement of the Existing
Credit Agreement as contemplated hereby shall not be construed to (and is not
intended to) discharge or release the Borrower or any other Obligor from any
obligations owed to any of the Secured Parties under the Existing Credit
Agreement or any other Loan Documents, which shall remain owing under this
Agreement and the other Loan Documents. In furtherance of the foregoing, this
Agreement shall not extinguish the Obligations outstanding under the Existing
Credit Agreement or any other Loan Documents. The provisions of Sections 2.09,
2.13, 2.17, 8.04 and 8.08 of this Agreement will continue to be effective as to
all matters arising out of or in any way related to facts or events existing or
occurring prior to the Restatement Effective Date.
(Signature Page Follows)
NOTE
     NEW SCHEDULE VI TO BE INCLUDED TO SET FORTH REVISED TERM B-1 AMORTIZATION
AMOUNTS (AFTER REDUCING FOR TERM B-2 AMOUNTS) AND NEW TERM B-2 AMOUNTS (1% PER
ANNUM, EQUAL QUARTERLY INSTALLMENTS EXCEPT FOR OCTOBER 5, 2015).

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            SUPERVALU INC.
      By:           Name:           Title:        

SUPERVALU INC.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as Agent
      By:           Name:           Title:        

SUPERVALU INC.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Revised Schedule I to the Restated Credit Agreement

                                                                               
                      $ Share of All Letters     $ Share of All Letters      
Revolving-1 Advance     % of Revolving-1     Revolving-2 Advance     % of
Revolving-2     Total Revolving     of Credit Posted Under     of Credit Posted
Under   Revolving Lender   Commitment     Advance Commitments     Commitment    
Advance Commitments     Advance Commitments     Revolver-1 on 4/2/2010    
Revolver-2 on 4/2/2010  
AMERICAN AGCREDIT PCA
  $ 9,000,000.00       1.5 %   $ 0.00       0.0 %   $ 9,000,000.00     $
1,425,039.78     $ 0.00  
ASSOCIATED BANK N.A.
  $ 10,000,000.00       1.7 %   $ 0.00       0.0 %   $ 10,000,000.00     $
1,583,377.54     $ 0.00  
BANK OF AMERICA N.A.
  $ 48,000,000.00       8.0 %   $ 0.00       0.0 %   $ 48,000,000.00     $
7,600,212.18     $ 0.00  
BANK OF SCOTLAND PLC
  $ 20,000,000.00       3.3 %   $ 0.00       0.0 %   $ 20,000,000.00     $
3,166,755.07     $ 0.00  
BANK OF THE WEST
  $ 5,000,000.00       0.8 %   $ 0.00       0.0 %   $ 5,000,000.00     $
791,688.77     $ 0.00  
BANK OF TOKYO-MITSUBISHI UFJ LTD.
  $ 0.00       0.0 %   $ 30,000,000.00       2.0 %   $ 30,000,000.00     $ 0.00
    $ 4,750,132.61  
BARCLAYS BANK PLC
  $ 0.00       0.0 %   $ 160,000,000.00       10.7 %   $ 160,000,000.00     $
0.00     $ 25,334,040.58  
BAYERICHE LANDESBANK
  $ 15,000,000.00       2.5 %   $ 0.00       0.0 %   $ 15,000,000.00     $
2,375,066.30     $ 0.00  
CITIBANK N.A.
  $ 51,820,000.00       8.6 %   $ 0.00       0.0 %   $ 51,820,000.00     $
8,205,062.39     $ 0.00  
COBANK ACB
  $ 57,400,000.00       9.6 %   $ 146,295,896.00       9.8 %   $ 203,695,896.00
    $ 9,088,587.06     $ 23,164,163.54  
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHE
  $ 6,000,000.00       1.0 %   $ 0.00       0.0 %   $ 6,000,000.00     $
950,026.52     $ 0.00  
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH
  $ 0.00       0.0 %   $ 160,000,000.00       10.7 %   $ 160,000,000.00     $
0.00     $ 25,334,040.58  
DEUTSCHE BANK AG LONDON BRANCH
  $ 20,000,000.00       3.3 %   $ 0.00       0.0 %   $ 20,000,000.00     $
3,166,755.07     $ 0.00  
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 0.00       0.0 %   $ 50,000,000.00       3.3 %   $ 50,000,000.00     $ 0.00
    $ 7,916,887.68  
FARM CREDIT BANK OF TEXAS
  $ 16,000,000.00       2.7 %   $ 0.00       0.0 %   $ 16,000,000.00     $
2,533,404.06     $ 0.00  
FIRST TENNESSEE BANK N.A.
  $ 10,000,000.00       1.7 %   $ 0.00       0.0 %   $ 10,000,000.00     $
1,583,377.54     $ 0.00  
FORTIS CAPITAL CORPORATION
  $ 20,000,000.00       3.3 %   $ 0.00       0.0 %   $ 20,000,000.00     $
3,166,755.07     $ 0.00  
GENERAL ELECTRIC CAPITAL CORPORATION
  $ 7,000,000.00       1.2 %   $ 0.00       0.0 %   $ 7,000,000.00     $
1,108,364.28     $ 0.00  
GOLDMAN SACHS BANK USA
  $ 0.00       0.0 %   $ 60,000,000.00       4.0 %   $ 60,000,000.00     $ 0.00
    $ 9,500,265.22  
HUA NAN COMMERCIAL BK LTD L.A.
  $ 4,000,000.00       0.7 %   $ 0.00       0.0 %   $ 4,000,000.00     $
633,351.01     $ 0.00  
MIZUHO CORPORATE BANK LTD.
  $ 11,000,000.00       1.8 %   $ 0.00       0.0 %   $ 11,000,000.00     $
1,741,715.29     $ 0.00  
MORGAN STANLEY BANK, N.A.
  $ 0.00       0.0 %   $ 50,000,000.00       3.3 %   $ 50,000,000.00     $ 0.00
    $ 7,916,887.68  
NATIONWIDE LIFE INSURANCE COMPANY
  $ 8,000,000.00       1.3 %   $ 0.00       0.0 %   $ 8,000,000.00     $
1,266,702.03     $ 0.00  
NATIONWIDE MUTUAL INSURANCE COMPANY
  $ 2,000,000.00       0.3 %   $ 0.00       0.0 %   $ 2,000,000.00     $
316,675.51     $ 0.00  
NATIXIS NEW YORK BRANCH
  $ 3,234,545.00       0.5 %   $ 0.00       0.0 %   $ 3,234,545.00     $
512,150.59     $ 0.00  
NORTHERN TRUST COMPANY
  $ 7,000,000.00       1.2 %   $ 21,000,000.00       1.4 %   $ 28,000,000.00    
$ 1,108,364.28     $ 3,325,092.83  
PNC BANK N.A.
  $ 10,000,000.00       1.7 %   $ 25,000,000.00       1.7 %   $ 35,000,000.00  
  $ 1,583,377.54     $ 3,958,443.84  
RABOBANK NEDERLAND NEW YORK BRANCH
  $ 0.00       0.0 %   $ 160,000,000.00       10.7 %   $ 160,000,000.00     $
0.00     $ 25,334,040.58  
RAYMOND JAMES BANK FSB
  $ 20,000,000.00       3.3 %   $ 0.00       0.0 %   $ 20,000,000.00     $
3,166,755.07     $ 0.00  
REGIONS BANK
  $ 20,000,000.00       3.3 %   $ 0.00       0.0 %   $ 20,000,000.00     $
3,166,755.07     $ 0.00  
ROYAL BANK OF CANADA
  $ 0.00       0.0 %   $ 100,000,000.00       6.7 %   $ 100,000,000.00     $
0.00     $ 15,833,775.37  
ROYAL BANK OF SCOTLAND PLC
  $ 0.00       0.0 %   $ 212,704,104.00       14.2 %   $ 212,704,104.00     $
0.00     $ 33,679,090.02  
SOVEREIGN BANK
  $ 0.00       0.0 %   $ 100,000,000.00       6.7 %   $ 100,000,000.00     $
0.00     $ 15,833,775.37  
STATE BANK OF INDIA
  $ 0.00       0.0 %   $ 8,000,000.00       0.5 %   $ 8,000,000.00     $ 0.00  
  $ 1,266,702.03  
SUMITOMO MITSUI BANKING CORPORATION
  $ 15,000,000.00       2.5 %   $ 0.00       0.0 %   $ 15,000,000.00     $
2,375,066.30     $ 0.00  
SUNTRUST BANK
  $ 40,000,000.00       6.7 %   $ 0.00       0.0 %   $ 40,000,000.00     $
6,333,510.15     $ 0.00  
TCF NATIONAL BANK
  $ 0.00       0.0 %   $ 32,000,000.00       2.1 %   $ 32,000,000.00     $ 0.00
    $ 5,066,808.12  
THE BANK OF NEW YORK MELLON
  $ 10,000,000.00       1.7 %   $ 0.00       0.0 %   $ 10,000,000.00     $
1,583,377.54     $ 0.00  
UBS AG STAMFORD BRANCH
  $ 100,000,000.00       16.7 %   $ 0.00       0.0 %   $ 100,000,000.00     $
15,833,775.37     $ 0.00  
UNION BANK N.A.
  $ 0.00       0.0 %   $ 20,000,000.00       1.3 %   $ 20,000,000.00     $ 0.00
    $ 3,166,755.07  
US BANK NATIONAL ASSOCIATION
  $ 0.00       0.0 %   $ 160,000,000.00       10.7 %   $ 160,000,000.00     $
0.00     $ 25,334,040.58  
WEBSTER BANK NATIONAL ASSOCIATION
  $ 0.00       0.0 %   $ 5,000,000.00       0.3 %   $ 5,000,000.00     $ 0.00  
  $ 791,688.77  
WELLS FARGO BANK NATIONAL ASSOCIATION
  $ 54,545,455.00       9.1 %   $ 0.00       0.0 %   $ 54,545,455.00     $
8,636,604.82     $ 0.00    
 
  $ 600,000,000.00       100 %   $ 1,500,000,000.00       100 %   $
2,100,000,000.00     $ 95,002,652.20     $ 237,506,630.47    

Note:   The Domestic Lending Office and LIBOR Lending Office with respect to any
Lender is as set forth in Schedule I to the Existing Credit Agreement or as
designated pursuant to the definitions of such terms in Section 1.01 of this
Agreement.

 



--------------------------------------------------------------------------------



 



Schedule II—Existing Debt for Borrowed Money in Excess of $5,000,000
Existing SUPERVALU
Subsidiary Debt Only

              Obligor   Description   Amount   Super Rite Foods, Inc.

SUPERVALU INC. as guarantor   Master Lease and Open-End Mortgage dated as of
April 23, 2003 between SELCO Service Corporation, as Lessor and Mortgagee and
Super Rite Foods, Inc., as Lessee and Mortgagor.   $ 59,500,000      
 
            Participation Agreement dated as of April 23, 2003 among Super Rite
Foods, Inc., as Lessee, Supervalu Inc., as Guarantor, SELCO Service Corporation,
as Lessor, KeyBank National Association, as Purchaser, and KeyBank National
Association, as Administrative Agent.            
 
            *Synthetic lease; not shown as debt on SUPERVALU INC.’s consolidated
financial statements            
 
        SUPERVALU Holdings, Inc.   Variable Rate Demand Industrial Development
Revenue Refunding Bonds (City of St. Louis, MO)   $ 5,000,000      

           
 
        SUPERVALU Holdings, Inc.   Variable Rate Demand Industrial Development
Revenue Refunding Bonds (County of Berkeley, MO)   $ 5,000,000      

       

New Albertson’s

              Obligor   Description   Amount   Public Debt  
 
           
 
        New Albertson’s, Inc.  
6.95% Notes due 2009, issued under ABS Indenture
  $ 350 million      
 
        New Albertson’s, Inc.  
7.45% Debentures due 2029, issued under ABS Indenture
  $ 650 million      
 
        New Albertson’s, Inc.  
8.35% Notes due 2010, issued under ABS Indenture
  $ 275 million      
 
        New Albertson’s, Inc.  
8.70% Debentures due 2030, issued under ABS Indenture
  $ 225 million      
 
        New Albertson’s, Inc.  
7.50% Notes due 2011, issued under ABS Indenture
  $ 700 million      
 
        New Albertson’s, Inc.  
7.25% Notes due 2013, issued under ABS Indenture
  $ 200 million      
 
        New Albertson’s, Inc.  
8.00% Debentures due 2031, issued under ABS Indenture
  $ 400 million      
 
        New Albertson’s, Inc.  
7.75% Notes due 2026, issued under ABS Indenture
  $ 200 million      
 
        New Albertson’s, Inc.  
Series B Medium Term Notes, due 2007 through 2027, various interest rates
           
 
           
DUE 7/23/07
    10,000,000      
 
           
DUE 7/21/08
    3,000,000      
 
           
DUE 7/21/08
    12,000,000      
 
           
DUE 7/21/09
    2,000,000      
 
           
DUE 7/21/09
    60,000,000      
 
           
DUE 7/21/09
    2,000,000      
 
           
DUE 7/28/09
    1,000,000      
 
           
DUE 7/29/09
    5,000,000      
 
           
DUE 7/29/09
    2,000,000      
 
           
DUE 7/30/12
    1,000,000      
 
           
DUE 7/30/12
    5,500,000  

 



--------------------------------------------------------------------------------



 



              Obligor   Description   Amount      
DUE 7/21/17
    10,000,000      
 
           
DUE 7/21/17
    20,000,000      
 
           
DUE 8/1/17
    6,500,000      
 
           
DUE 7/22/27
    20,000,000      
 
           
DUE 7/23/27
    10,000,000      
 
           
DUE 7/26/27 ( 10/30 YEARS)
    30,000,000      
 
         
 
           
Total:
  $ 200 million      
 
         
 
        New Albertson’s, Inc.  
Series C Medium Term Notes, due 2013 through 2028, various interest rates
           
 
           
DUE 2/13
    16,000,000      
 
           
DUE 2/13
    17,000,000      
 
           
DUE 2/18
    7,500,000      
 
           
DUE 2/28
    43,500,000      
 
           
DUE 4/28
    50,000,000      
 
           
DUE 4/28
    12,000,000      
 
           
DUE 4/28
    15,000,000      
 
           
DUE 6/28
    6,000,000      
 
           
DUE 6/28
    150,000,000      
 
         
 
           
Total:
  $ 317 million      
 
         
 
        New Albertson’s, Inc.  
3.75% Notes due 2009, issued under ABS Indenture
  $ 1.15 billion      
(and first supplement), in connection with HITS
           
 
        American Stores Company  
7.90% Debentures due 2017, issued under ASC Indenture
  $ 95,525,000      
 
        American Stores Company  
7.50% Debentures due 2037, issued under ASC Indenture
  $ 200 million      
 
        American Stores Company  
8.00% Debentures due 2026, issued under ASC Indenture
  $ 271,750,000      
 
        American Stores Company  
7.10% Medium Term Notes due 2028, issued under ASC
  $ 100 million      
Indenture
           
 
        American Stores Company  
6.50% Medium Term Notes due 2008, issued under ASC
  $ 45 million      
Indenture
           
 
        Other  
 
           
 
        ASP Realty, Inc.  
10.74% Guaranteed mortgage notes due 5/31/2014
  $ 5.94 million      
(American Stores Company, LLC guarantor).
           
 
        300 Main Street Realty, LLC  
Secured loan with Keybank National Association,
  $ 17.7 million      
evidenced by Promissory Note dated February 10, 2004.
       

 



--------------------------------------------------------------------------------



 



Schedule III—Subsidiaries
Part A: SVU Subsidiaries Excluding Subsidiaries of New Albertson’s

                          Jurisdiction of Entity   % Ownership   Owner  
Organization
Advantage Logistics USA, Inc.
  100%   SUPERVALU INC.   Delaware
 
           
Advantage Logistics USA West L.L.C.
  100%   SUPERVALU INC.   Delaware
 
           
Arden Hills 2003 L.L.C.
  90%   SUPERVALU INC.   Delaware
 
           
Blaine North 1996 L.L.C.
  70%   SUPERVALU INC.   Delaware
 
           
Burnsville 1998 L.L.C.
  77.5%   SUPERVALU INC.   Delaware
 
           
Cambridge 2006 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
Champlin 2005 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
Coon Rapids 2002 L.L.C.
  64%   SUPERVALU INC.   Delaware
 
           
Forest Lake 2000 L.L.C.
  65%   SUPERVALU INC.   Delaware
 
           
Fridley 1998 L.L.C.
  74.5%   SUPERVALU INC.   Delaware
 
           
Hastings 2002 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
Inver Grove Heights 2001 L.L.C.
  66%   SUPERVALU INC.   Delaware
 
           
Keltsch Bros., Inc.
  100%   SUPERVALU INC.   Indiana
 
           
Maplewood East 1996 L.L.C.
  70%   SUPERVALU INC.   Delaware
 
           
Monticello 1998 L.L.C.
  90%   SUPERVALU INC.   Delaware
 
           
NAFTA Industries Consolidated, Inc.
  51%   SUPERVALU INC.   Texas
 
           
NC & T Supermarkets, Inc.
  100%   SUPERVALU INC.   Ohio
 
           
Nevada Bond Investment Corp. I
  100%   SUPERVALU INC.   Nevada
 
           
Northfield 2002 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
Planmark Architecture of Oregon, P.C.
  100%   SUPERVALU INC.   Oregon
 
           
Planmark, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
Plymouth 1998 L.L.C.
  62.5%   SUPERVALU INC.   Delaware
 
           
Preferred Products, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
Richfood Holdings, Inc.
  100%   SUPERVALU INC.   Delaware
 
           
Market Company, Ltd.
  100%   Richfood Holdings, Inc.   Bermuda
 
           
Market Funding, Inc.
  100%   Richfood Holdings, Inc.   Delaware
 
           
Richfood, Inc.
  100%   Richfood Holdings, Inc.   Virginia
 
           
Discount Books East Corporation
  100%   Richfood, Inc.   Delaware
 
           
Eastern Region Management Corporation
  100%   Richfood, Inc.   Virginia
 
           
Great Valu, L.L.C.
  100%   Richfood, Inc.   Virginia
 
           
G.W.M. Holdings, Inc.
  100%   Richfood, Inc.   Virginia
 
           
Market Brands, Inc.
  100%   Richfood, Inc.   Delaware
 
           
Market Improvement Corporation
  100%   Richfood, Inc.   Delaware
 
           
Market Insurance Agency, Inc.
  100%   Richfood, Inc.   Virginia
 
           
Rich-Temps, Inc.
  100%   Richfood, Inc.   Virginia
 
           
SFW Holding Corp.
  100%   Richfood, Inc.   Delaware
 
           
Shoppers Food Warehouse Corp.
  100%   SFW Holding Corp.   Delaware
 
           
SFW Licensing Corp.
  100%   Shoppers Food Warehouse Corp.   Delaware
 
           
 
           
Shoppers Charitable Foundation, Inc.
  100%   Shoppers Food Warehouse Corp.   Maryland
 
           
 
           
Super Rite Foods, Inc.
  100%   Richfood Holdings, Inc.   Delaware
 
           
FF Acquisition, L.L.C.
  100%   Super Rite Foods, Inc.   Virginia
 
           
FF Construction L.L.C.
  100%   FF Acquisition, L.L.C.   Virginia
 
           
Foodarama LLC
  100%   Super Rite Foods, Inc.   Delaware

 



--------------------------------------------------------------------------------



 



                          Jurisdiction of Entity   % Ownership   Owner  
Organization
Foodarama, Inc.
  100%   Foodarama LLC   Maryland
 
           
Foodarama Group, Inc.
  100%   Foodarama LLC   Maryland
 
           
Food-A-Rama G.U., Inc.
  100%   Foodarama LLC   Maryland
 
           
Richfood Procurement, L.L.C.
  100%   Super Rite Foods, Inc.   Virginia
 
           
Risk Planners, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
Savage 2002 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
Shorewood 2001 L.L.C.
  59%   SUPERVALU INC.   Delaware
 
           
Silver Lake 1996 L.L.C.
  51%   SUPERVALU INC.   Delaware
 
           
SUPERVALU Finance, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
SUPERVALU Management Corp.
  100% common stock   SUPERVALU INC.   Delaware
 
           
 
  0% Voting   Voting preferred stock    
 
  preferred   currently owned by J.    
 
      Marsh & McLennan.    
 
      Redemption currently in    
 
      progress.    
 
           
SUPERVALU Pharmacies, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
SUPERVALU Receivables, Inc.
  100%   SUPERVALU INC.   Delaware
 
           
SUPERVALU Transportation, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
Sweet Life Products Corporation
  75%   SUPERVALU INC.   New York
 
           
Total Logistics, Inc.
  100%   SUPERVALU INC.   Wisconsin
 
           
TLC Holdings, Inc.
  100%   Total Logistics, Inc.   Wisconsin
 
           
Total Logistic Control, LLC
  99%   Total Logistics, Inc.   Delaware
 
           
 
  1%   TLC Holdings, Inc.    
 
           
Integrated Transportation Logistics, L.L.C.
  45%   Total Logistic Control, LLC   Michigan
 
           
 
           
TLC Resources, LLC
  99%   Total Logistic Control, LLC   Delaware
 
           
 
           
 
  1%   TLC Holdings, Inc.    
 
           
Valu Ventures, Inc.
  100%   SUPERVALU INC.   Minnesota
 
           
W. Newell & Co., LLC
  100%   SUPERVALU INC.   Delaware
 
           
Supermarket Operators of America Inc.
  100%   SUPERVALU INC.   Delaware
 
           
Advantage Logistics — Southeast, Inc.
  100%   Supermarket Operators of   Alabama
 
      America Inc.    
 
           
Clyde Evans Markets, Inc.
  100%   Supermarket Operators of   Ohio
 
      America Inc.    
 
           
Scott’s Food Stores, Inc.
  100%   Supermarket Operators of   Indiana
 
      America Inc.    
 
           
SV Ventures
  50%   Scott’s Food Stores, Inc.   Indiana (General
 
          Partnership)
 
           
 
  50%   SUPERVALU Holdings, Inc.    
 
           
SUPERVALU Receivables Funding Corporation
  100%   Supermarket Operators of   Delaware
 
      America Inc.    
 
           
SUPERVALU Holdings, Inc.
  99.5%   Supermarket Operators of   Missouri
 
      America Inc.    
 
           
 
  0.1%   SUPERVALU INC.    

 



--------------------------------------------------------------------------------



 



                          Jurisdiction of Entity   % Ownership   Owner  
Organization
 
  0.1%   Butson’s Enterprises, Inc.    
 
           
 
  0.1%   Moran Foods, Inc.    
 
           
 
  0.1%   Shop `N Save Warehouse    
 
      Foods, Inc.    
 
           
 
  0.1%   SV Ventures    
 
           
Advantage Logistics Southwest, Inc.
  100%   SUPERVALU Holdings, Inc.   Arizona
 
           
Advantage Logistics – PA LLC
  100%   SUPERVALU Holdings, Inc.   Pennsylvania
 
           
Advantage Logistics USA East L.L.C.
  100%   SUPERVALU Holdings, Inc.   Delaware
 
           
Southstar LLC
  100%   Advantage Logistics USA   Delaware
 
      East L.L.C.    
 
           
Butson’s Enterprises, Inc.
  100%   SUPERVALU Holdings, Inc.   New Hampshire
 
           
Butson’s Enterprises of
  100%   Butson’s Enterprises, Inc.   Massachusetts
Massachusetts, Inc.
           
 
           
Butson’s Enterprises of Vermont, Inc.
  100%   Butson’s Enterprises, Inc.   Vermont
 
           
Keatherly, Inc.
  100%   Butson’s Enterprises, Inc.   New Hampshire
 
           
Peoples Market, Incorporated
  100%   Butson’s Enterprises, Inc.   New Hampshire
 
           
East Main Development, Inc.
  100%   SUPERVALU Holdings, Inc.   Rhode Island
 
           
John Alden Industries, Inc.
  100%   SUPERVALU Holdings, Inc.   Rhode Island
 
           
Livonia Holding Company, Inc.
  100%   SUPERVALU Holdings, Inc.   Michigan
 
           
Foodland Distributors
  100%   Livonia Holding Company, Inc.   Michigan (general partnership)
 
           
Moran Foods, Inc.
  100% class A common   SUPERVALU Holdings, Inc.   Missouri
 
  stock (38,000,000        
 
  shares)        
 
           
 
  0% Nonvoting class B.   Note: nonvoting class B    
 
      common stock held by    
 
      employees through    
 
      Sav-A-Lot stock option    
 
      plan.    
 
           
Save-A-Lot Food Stores, Inc.
  100%   Moran Foods, Inc.   Missouri
 
           
Save-A-Lot Holdings, Inc.
  100%   Moran Foods, Inc.   Delaware
 
           
Save-A-Lot Food Stores, Ltd.
  100%   Save-A-Lot Holdings, Inc.   Bermuda
 
           
R&M Kenosha LLC
  100%   SUPERVALU Holdings, Inc.   Delaware
 
           
Shop ‘N Save Warehouse Foods, Inc.
  100%   SUPERVALU Holdings, Inc.   Missouri
 
           
Shop ‘N Save St. Louis, Inc.
  100%   Shop ‘N Save   Missouri
 
      Warehouse Foods, Inc.    

 



--------------------------------------------------------------------------------



 



                          Jurisdiction of Entity   % Ownership   Owner  
Organization
WSI Satellite, Inc.
  100%   Shop ‘N Save Warehouse   Missouri
 
      Foods, Inc.    
 
           
Sunflower Markets, LLC
  100%   SUPERVALU Holdings, Inc.   Delaware
 
           
SUPERVALU Holdings – PA LLC
  100%   SUPERVALU Holdings, Inc.   Pennsylvania
 
           
SVU Markets, Inc.
  100%   SUPERVALU Holdings, Inc.   Ohio
 
           
SVH Holding, Inc.
  100%   SUPERVALU Holdings, Inc.   Delaware
 
           
SVH Realty, Inc.
  Common:   SVH Holding, Inc.   Delaware
 
  100%        
 
           
 
  Preferred:   SVH Holding, Inc.    
 
  481 shares (81.3%)        
 
           
 
  5 shares (0.8%)   SUPERVALU INC.    
 
           
 
      Note: remaining 105    
 
      preferred shares (17.9%)    
 
      owned by individual SVU    
 
      employees.    
 
           
TC Michigan LLC
  100%   SUPERVALU Holdings, Inc.   Michigan
 
           
Ultra Foods, Inc.
  100%   SUPERVALU Holdings, Inc.   New Jersey
 
           
WC&V Supermarkets, Inc.
  100%   SUPERVALU Holdings, Inc.   Vermont
 
           
Wetterau Finance Co.
  100%   SUPERVALU Holdings, Inc.   Missouri
 
           
Wetterau Insurance Co. Ltd.
  100%   Wetterau Finance Co.   Bermuda
 
           
New Albertson’s, Inc.
  100%   SUPERVALU   Delaware

Part B: Subsidiaries of New Albertson’s, Inc.

                                  Jurisdiction of Entity   % Ownership   Owner  
Organization
ABS Finance Co., Inc.
    100 %   New Albertson’s, Inc.   Delaware
 
               
ABS Insurance LTD
    100 %   New Albertson’s, Inc.   Bermuda
 
               
ABS Procurement Co.
    100 %   New Albertson’s, Inc.   Grand Cayman
 
               
Albertson’s Liquors, Inc.
    100 %   New Albertson’s, Inc.   Wyoming
 
               
American Stores Company, LLC
    100 %   New Albertson’s, Inc.   Delaware
 
               
Food Basket LLC
(formerly Food Basket, a California corporation; LLC conversion at closing)
    100 %   American Stores
Company, LLC   California
 
               
Lucky Stores LLC
(formerly Lucky Stores, Inc., a Nevada corporation; LLC conversion at closing)
    100 %   American Stores
Company, LLC   Nevada
 
               
Scolari’s Stores LLC
(formerly Scolari’s Stores, Inc., a California Corporation)
    100 %   American Stores
Company, LLC   California

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction of Entity   % Ownership   Owner  
Organization
Beryl American Corporation
  100%   American Stores
Company, LLC   Vermont
 
             
ASC Media Services, Inc.
  100%   American Stores
Company, LLC   Utah
 
             
U.S. Satellite Corporation
  100%   ASC Media Services, Inc.   Utah
 
             
American Drug Stores LLC
(successor to American Drug Stores, Inc., an Illinois corporation which will
(1) merge into a Texas LLC, and (2) which Texas LLC will merge on the Es crow
Release date into American Drug Stores LLC)
  100%   American Stores
Company, LLC   Delaware
 
             
Oakbrook Beverage Centers, Inc.
  100%   American Drug Stores
LLC   Illinois
 
             
American Partners, L.P.
  90%   American Drug Stores
LLC   Indiana
 
             
 
  9%   Jewel Food Stores, Inc.    
 
             
 
  1%   JOAH, Inc.    
 
             
Jewel Companies, Inc.
  100%   American Stores
Company, LLC   Delaware
 
             
JOAH, Inc.
  100%   Jewel Companies, Inc.   Delaware
 
             
Acme Markets, Inc.
  100%   JOAH, Inc.   Delaware
 
             
Jewel Food Stores, Inc.
  100%   Jewel Companies, Inc.   New York
 
             
MFC-Livonia Properties, Inc.
  100%
(common and preferred)   Jewel Food Stores, Inc.   Delaware
 
             
Jetco Properties, Inc.
  100%
(common and preferred)   Jewel Food Stores, Inc.   Delaware
 
             
American Procurement & Logistics
Company
  100%   American Stores
Company, LLC   Delaware
 
             
APLC Procurement, Inc.
  100%   American Procurement &
Logistics Company   Utah
 
             
ASP Realty, Inc.
  100%   American Stores
Company, LLC   Delaware
 
             
Bristol Farms
  100%   New Albertson’s, Inc.   California
 
             
Lazy Acres Market Inc.
  100%   New Albertson’s, Inc.   California
 
             
SSM Holdings Company
  100%   New Albertson’s, Inc.   Delaware
 
             
Star Markets Holdings, Inc.
  100%   SSM Holdings Company   Massachusetts
 
             
Star Markets Company, Inc.
  100%   Star Markets Holdings, Inc.   Massachusetts
 
             
Shaw’s Supermarkets, Inc.
  100%   SSM Holdings Company   Massachusetts
 
             
Shaw’s Securities Corporation I
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Shaw Equipment Corporation
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Meadowlane, Inc.
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Brockton Corporation
  100%   Shaw’s Supermarkets, Inc.   Vermont
 
             
Shaw’s Securities Corporation II
  100%   Shaw’s Supermarkets, Inc.   Massachusetts

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction of Entity   % Ownership   Owner  
Organization
Clifford W. Perham, Inc.
  100%   Shaw’s Supermarkets, Inc.   Maine
 
             
Shaw’s North Attleboro Corp.
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Shaw’s Realty Co.
  100%   Shaw’s Supermarkets, Inc.   Maine
 
             
Shaw’s Realty Trust
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
[ Shaws LLCs]
             
 
             
14 North Main Street LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Trust    
 
             
18 NMS LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Trust    
 
             
28 Pond Street Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
300 Main Street Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
693 Randolph Avenue LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
861 Edgell Road LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
99 Water Street LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Trust    
 
             
Amadan LLC
  100%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Arles, LLC
  100%   Shaw’s Realty CO.   New Hampshire
 
             
BP Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
Cambridge Charter Realty I LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
CH Project LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
Dartmouth Charter LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
East Hampton Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts  
 
  49%   Shaw’s Realty Co.    

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction of Entity   % Ownership   Owner  
Organization
East High Street LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
EP Realty LLC
  1%   Adrian Realty Trust   Massachusetts
 
             
 
  99%   Michaels Realty Trust    
 
             
Goldstar Partners, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
Gorham Markets, LLC
  100%   Shaw’s Supermarkets, Inc.   New Hampshire
 
             
Heath Street, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
HNHP Realty, LLC
  50%   Shaw’s Supermarkets, Inc.   New Hampshire
 
             
 
  50%   Shaw’s Realty Co.    
 
             
Hooksett Project, LLC
  100%   Hooksett Realty SSI LLC   Massachusetts
 
             
Hooksett Realty SSI LLC
  100%   Shaw’s Realty Co.   Massachusetts
 
             
Main Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
Milford Realty LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
MK Investments LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
MP Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
New Milford Project LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
NMS Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
NP Realty LLC
  100%   Shaw’s Realty Trust   Massachusetts
 
             
Plaistow Realty SSI LLC
  100%   Shaw’s Realty Co.   Massachusetts
 
             
PNHP Realty LLC
  50%   Shaw’s Supermarkets, Inc.   New Hampshire
 
             
 
  50%   Shaw’s Realty Co.    

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction of Entity   % Ownership   Owner  
Organization
PP Realty LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
River Project, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
SNH Realty, LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
SRA Realty LLC
  51%   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
 
  49%   Shaw’s Realty Co.    
 
             
WHP Realty, LLC
  100%   Shaw’s Supermarkets, Inc.   Connecticut
 
             
WP Properties, LLC
  100%   Shaw’s Supermarkets, Inc.   Rhode Island
 
             
[ Shaw’s Realty Trusts]
             
 
             
Adrian Realty Trust
  100% (sole beneficiary)   Shaw’s North Attleboro Corp.   Massachusetts
 
             
Michael’s Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
360 Chauncy Street Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
739 Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Border Street Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
DLS Realty Trust
  100% (sole beneficiary)   Hayward Street
Investment Trust   Massachusetts
 
             
Galway Realty Trust
  100% (sole beneficiary)   Shaw’s Realty Trust   Massachusetts
 
             
Hayward Street Investment Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
Keene Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   New Hampshire
 
             
LRT Realty Trust
  100% (sole beneficiary)   Shaw’s Supermarkets, Inc.   Massachusetts
 
             
BSS Realty Trust
  100% (sole beneficiary)   Hayward Street
Investment Trust   Massachusetts

 



--------------------------------------------------------------------------------



 



Schedule IV—Liens

              Obligor   Description   Amount Super Rite Foods, Inc.  
Master Lease and Open-End Mortgage dated as of April 23, 2003 between SELCO
Service Corporation, as Lessor and Mortgagee and Super Rite Foods, Inc., as
Lessee and Mortgagor.
  $ 59,500,000      
 
        SUPERVALU INC. as guarantor  
Participation Agreement dated as of April 23, 2003 among Super Rite Foods, Inc.,
as Lessee, Supervalu Inc., as Guarantor, SELCO Service Corporation, as Lessor,
KeyBank National Association, as Purchaser, and KeyBank National Association, as
Administrative Agent.
           
 
        Total Logistic Control, LLC  
Secured party: Keebler Company; lien on various assets (including certain
inventory) at an Athens, Georgia facility.
             
UCC Filing 4114797
           
 
        Total Logistic Control, LLC  
Secured party: Fleetcapital Corporation; financing statement in connection with
financing of certain transportation equipment.
       

Albertson’s Core Liens
Core from All Entities

              Obligor   Description   Amount ASP Realty, Inc.  
10.74% Guaranteed mortgage notes due 5/31/2014 (American Stores Company, LLC
guarantor).
  $ 5.94 million      
 
           
Secured by: deed of trust Monrovia CA unit #6547 mortgage on West Dundee, IL,
unit #3306.
           
 
        300 Main Street Realty, LLC  
Secured loan with Keybank National Association, evidenced by Promissory Note
dated February 10, 2004.
  $ 17.7 million      
 
        28 Pond Street Realty LLC  
Secured loan with Keybank National Association, evidenced by
  $ 2.25 million      
 
        New Albertson’s, Inc.  
Mortgage (Robert & Claudia Borgna) related to ABS store #102 (176), Nampa ID
  $ 317,201      
 
        New Albertson’s, Inc.  
Mortgage (Muguette Leguilloux Steele) related to ABS store #493, Tacoma, WA
  $ 275,707  

Exceptions to/Encumbrances on Real Estate Title
Information Below from Real Estate Records–
Updated Status of these items was not available by closing

              Property / Property Owner   Description   Nominal Amount New
Albertson’s, Inc. ABS store #155, Elko NV  
Deed of trust (dated 1982)
  $ 4,625,000      
 
        New Albertson’s, Inc., ABS store #161, Ada, ID  
Deed of Trust (dated 1997)
Note: borrower for lien was Maple Tree Plaza Partners; ABS acquired property via
quitclaim deed but lien never released
  $ 1,242,000  

 



--------------------------------------------------------------------------------



 



              Property / Property Owner   Description   Nominal Amount New
Albertson’s, Inc., ABS store #168, Payette ID  
Deed of Trust (dated 1990)
  $ 1.6M      
 
        New Albertson’s, Inc., ABS store #176, Canyon ID  
Deed of Trust (dated 1998)
  $ 500K      
 
        New Albertsons’, Inc., ABS store #327/369, Sevier, UT  
Deed of Trust and assignment of Rents on Parcel 11 Borrower indicated as Jerry
and Diane Larsen; precise connection to ABS property unclear
  $ 32,500      
 
           
Deeds of trust; borrower indicated as Chad and Annjulie McComb (and fee title
held by Jerry and Diane Larsen); precise connection to ABS property unclear
  $ 109,000      
 
           
Deed of trust; borrower indicated as Joseph Ades (Jerry and Diane Larsen hold
fee title); precise connection to ABS property unclear
  $ 1273      
 
        New Albertson’s, Inc., ABS store #371, Salt Lake City UT  
Deed of trust (dated 1974); Borrower is Seania Co.; ABS held fee title.
  $ 836,237      
 
        New Albertson’s, Inc., ABS store #373, Davis, UT  
Deed of Trust
  $ 5,915,000      
 
        New Albertson’s, Inc., ABS store #375, Davis, UT  
Deed of trust (dated 1978).
Sheffield associates, LP and Bronco Properties, Inc. as debtor
  $ 2,567,296      
 
        New Albertson’s, Inc., ABS store #375., Davis, UT  
Deed of trust (dated 2001)
Sheffield associates, LP and Bronco Properties, Inc. as debtor
  $ 852,000      
 
        New Albertson’s, Inc., ABS store #376, Davis, UT  
Deed of Trust and Security Agreement; in connection with credit facility.
  $ up to
600,000,000      
 
           
Borrower: Thrifty Payless, Inc. (now Rite-Aid)
           
 
        New Albertson’s, Inc., ABS store #398, Salt Lake City,UT  
Deed of trust on tract on which Albertson’s has easement.
  $ 1.95M      
KFP Corp. is trustor under deed of trust
           
 
        New Albertson’s, Inc., ABS store #398, Salt Lake City,UT  
Deed of trust (unclear what property is encumbered)
  $ 573K      
KFP Corp. is trustor under deed of trust
           
 
        New Albertson’s, Inc., ABS store #406, Pierce WA  
Deed of Trust (dated 1985 and last recorded 1998)
  $ 818,000      
Borrower is Thompson Properties Four Limited Partnership (Owner: Albertson’s
Inc. as to Parcel A and 32% of Parcel B, Target Corporation as to 68% of Pacel
B)
           
 
        New Albertson’s, Inc., ABS store #409, King WA  
Deed of trust
  $ 13.8M      
Borrower is Green Lake Block, LLC (owner by special warranty deed from
Albertson’s)
           
 
        New Albertson’s, Inc., ABS store #560, Washington, OR  
Deed of Trust
  $ 1.235M      
Owner is IBJ Schroder Bank & Trust Co. as Trustee of Albertson’s, Inc. Executive
Pension Makeup Trust (ABS as tenant)
           
 
        New Albertson’s, Inc., ABS store #580, Clark, WA  
Deed of trust (Dated 1993)
  $ 325,000      
Borrower is George & Elaine Killian (commitment lists Albertson’s, Inc. as fee
title holder)
       

 



--------------------------------------------------------------------------------



 



              Property / Property Owner   Description   Nominal Amount New
Albertson’s,
Inc., ABS store #686, Clark, NV  
Deed of Trust
  $ 10,000,000      
Borrower is Herbst Development LLC
           
 
        New Albertson’s, Inc., ABS
store 2029, Stark, ID  
Mortgage, dated 1990
  $141 M (all but $28M due by 1997)    
Borrower is Buttrey Food and Drug Company (as owner)
           
 
        Jetco Properties, Inc., ABS
store 3123, Du Page, IL  
Mortgage (Dated 1979)
  $ 1.965M      
Darien-Cass Properties, Inc. (Jetco Properties is Successor).
           
 
        Jetco Properties, Inc. ABS
store 3176, Cook, IL  
Mortgage (dated 1969, mortgage provides maturity date of 1994)
  $ 777K      
Borrower: 95th & Ashland Properties, Inc.
           
 
        Jetco Properties, Inc., ABS
store #3283, Du Page, IL  
Mortgage (dated 1973, mortgage provided for note maturity of 1995)
  $ 1.164M      
Mortgagor: Wheaton-Main Properties, Inc.
           
 
        Jetco Properties, Inc., ABS
store #3346, Du Page, IL  
Mortgage (dated 1969, mortgage provides maturity date of 1994)
  $ 943K      
Borrower: Schiller & Haven Properties, Inc.
           
 
        Jewel Food Stores, Inc., ABS
store #3394  
Mortgage
  $ 14M      
Mortgagor: Huntley Development Limited Partnership (Jewel Food Stores, Inc. is
fee title owner)
           
 
        Jewel Food Stores, Inc., ABS
store #3743, Henry IL  
Mortgage (dated 2001)
  unknown    
Eagle Food Cetners, Inc., as borrower
           
 
        ABS Store #6107, Los Angeles CA  
Bedcar Associates Limited Partnership and Alpha Beta Company (LKS Stores, Inc.
holds fee title — connection unclear)
  $ 5.2M      
 
  $ 848K      
 
        ABS Store #6137, Los Angeles CA  
Deed of Trust affecting Parcels 1-2 — Beach and Katelle Associates title owner
and borrower.
ASP Realty, Inc. title to Parcel 3
  $ 1.4M      
 
        ABS Store #6142, Los Angeles CA  
Deed of trust affecting parcel on which ABS entity has easement
  $ 6.6M      
 
        ASP Realty, Inc. ABS Store #6303, Los Angeles CA  
Deed of trust affecting other parcel of the property; no apparent direct
connection.
  $ 3.4M      
 
        New Albertson’s, Inc., ABS
store #6358, Kern, CA  
Deed of trust affecting parcel B of indicated property.
  $ 900K      
Borrower is James L. Schorr, Trustee of the Mary Paulene Maselli-Campagna Trust,
and Schorr Properties, Inc.
           
 
        ABS store #6366, Los Angeles, CA  
Deed of trust (dated 1965). Lucky stores as borrower
  $ 160,000      
 
        New Albertson’s, Inc., ABS store #6586, Riverside CA  
Deed of trust (dated 2004).
  $ 7.235M      
Borrower: Country Club Village, LLC
       

 



--------------------------------------------------------------------------------



 



              Property / Property Owner   Description   Nominal Amount ABS store
#6735, Riverside CA  
Deed of Trust and Assignment of Rents. Borrower as to parcel affected: Richard
S. Pavelec and Chrissy Fisher as Trustees of the Richard Pavelec and Chrissy
Fisher Family Trust
  $ 650K      
 
           
Deed of Trust and security agreement granted by Oak Creek Center C&F LLC (parcel
adjacent to ABS parcel)
  $ 5M      
 
        ABS store #6788, San Diego CA  
Deed of Trust
Borrower: Beth Ann Schulefand-Cheng (connection to ABS unclear)
  $ 885K      
 
        Star Markets Company, Inc., Store #7576, Suffolk, MA  
Mortgage
  $ 4.5M      
 
        Acme Markets, Inc., ABS Store #7855, Cape May, NJ  
Leasehold Mortgage by tenant: Eubanks Enterprises (connection to ABS unclear)
  $ 13. 9 M      
 
           
Mortgage by Cape May Mall Limited Partnership.
  $ 7.5M      
 
        New Albertson’s, Inc., ABS store #8261, Orange CA  
Deed of Trust parcel II (dated 1978)
  $ 7M      
 
           
Deed of Trust parcel III (dated 1977)
  $ 3.448M      
 
        Shaw’s Realty Co., Store #8356, Cumberland ME  
Mortgage and Security Agreement and Indenture of Trust
  $ 1.3M      
 
        New Albertson’s, Inc., ABS Store 60057, Multnomah, OR  
Line of Credit Deed of Trust
  $ 700K      
 
        ASP Realty, Inc., King WA  
Mortgage (dated 1979). Borrower is Skagg’s Properties.
  $ 1.069M      
 
        New Albertson’s, Inc., Ada, ID  
Deed of Trust (dated 1978)
  $ 5.87M  

 



--------------------------------------------------------------------------------



 



Schedule V—Existing Letters of Credit

              Beneficiary   Issuer   L/C Amount   L/C Number
Liberty Mutual
  Bank of America   $6,348,000   3081692
Lumbermans Casualty
  Bank of America   $21,042,000   3081689
Texas Workers Compensation Commission
  Bank of America   $4,000,000   3082269
East Cocalico Township Authority
  Bank of America   $409,076.10   3011671
Township of Springfield
  Bank of America   $120,603.50   973171
Peabody Municipal Light
  Bank of America   $62,000   MS1064103
Illinois Workers Compensation
  Bank of America   $7,300,000   3080316
Illinois Worker’s Compensation Commission
  Bank of New York   $29,350,000   SBLC51894
Penn Manuf Assoc Ins Co.
  Bank of America   $650,000   3081700
Travelers Indemnity
  Bank of America   $200,000   3081695
Travelers Indemnity
  Bank of America   $204,000   3081691
US Fidelity & Guar Co.
  Bank of America   $2,800,000   3081690
Natl Union Fire Ins Co.
  Bank of America   $1,855,000   3081694
Old Republic Insurance Co.
  Bank of America   $47,605,547   3081688
Village of Algonquin, IL
  Bank of Tokyo   $2,635,600   S150240
Village of Elburn
  Bank of Tokyo   $603,594   S150274
Belleville — IRB
  PNC   $1,793,151   A-302848
Berkley — IRB
  PNC   $5,120,548   A-301359
St. Louis City — IRB
  PNC   $5,123,288   A-301422
Texas Worker’s Compensation Commission
  Rabobank   $10,000,000   SB 14554
United States Fidelity and Guaranty
  Rabobank   $8,000,000   SB14715
Royal IndemnityCompany On Behalf of itself and its Affiliated Companies
  Rabobank   $530,000   SB 14777
Royal IndemnityCompany On Behalf of itself and its Affiliated Companies
  Rabobank   $475,000   SB 14778
Old Republic Insurance Co.
  Rabobank   $7,875,000   SBRABO14489
County of Lake Div of Transportation
  US Bank   $2,593,100   SLCSSEA01928
Village of Gurnee
  US Bank   $2,126,186   SLCSSEA01925
Village of New Lenox
  US Bank   $584,808.06   SLCSSEA02442
Village of Downers Grove
  US Bank   $268,691   SLCSSEA02303
Village of Spring Grove
  US Bank   $36,779   SLCSSEA01653
City of Lockport
  US Bank   $15,000   SLCBBOI00569
Lumbermens, Amer Motorists, Amer
  US Bank   $14,000,000   SLCBBOI00404
Home Indemnity Co.
  US Bank   $3,000,000   SLCBBOI00496
Rhode Island Dept. of Labor and Training Workers’s Compensation
  US Bank   $3,000,000   SLCSSEA02369
New Mexico Workers Comp Admin.
  US Bank   $3,000,000   SLCSSEA02302
GE Reinsurance Corporation
  US Bank   $628,804   SLCSSEA02448
Travelers Property Casualty
  US Bank   $250,000   SLCBBOI00536
MidStates ReInsurance
  US Bank   $91,321   SLCBBOI00501
Traveler’s Insurance Co.
  US Bank   $34,000   SLCMMSP01901
Grand Furniture Discount Stores
  US Bank   $500,000   SLCMMSP03752
Fifth Third Bank
  US Bank   $5,300,000   SLCMSP02813
Comerica Bank
  US Bank   $236,878   SLCWMIL00839
Comerica Bank
  US Bank   $620,000   SLCWMIL01107
Comerica Bank
  US Bank   $215,000   SLCWMIL00449
Sentry Insurance
  US Bank   $3,800,000   SLCMMSP03656
Zurich American Insurance
  US Bank   $490,000   SLCWMIL00349
Coachella Valley Water District
  Wells Fargo   $16,503.60   NPS458749
Village of Elburn
  Wells Fargo   $571,118   NZS453626

 



--------------------------------------------------------------------------------



 



              Beneficiary   Issuer   L/C Amount   L/C Number
Port of Portland
  Wells Fargo   $273,190   NWS481608
City of Chicago
  Wells Fargo   $81,900   NWS492986
Village of Bartlett, IL
  Wells Fargo   $50,000   NWS520124
Lumbermens Mutual Casualty Co. (Kemper)
  Wells Fargo   $13,999,048   NWS528711
Lumbermens Mutual Casualty Co. (Kemper Risk Management)
  Wells Fargo   $495,576   NPS393524

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Amortization of Term A Advances

              Amount of Required   Quarterly Payment Date   Principal Payment  
9/30/2006
  $ 18,750,000  
12/31/2006
  $ 18,750,000  
3/31/2007
  $ 18,750,000  
6/30/2007
  $ 18,750,000  
9/30/2007
  $ 28,125,000  
12/31/2007
  $ 28,125,000  
3/31/2008
  $ 28,125,000  
6/30/2008
  $ 28,125,000  
9/30/2008
  $ 28,125,000  
12/31/2008
  $ 28,125,000  
3/31/2009
  $ 28,125,000  
6/30/2009
  $ 28,125,000  
9/30/2009
  $ 28,125,000  
12/31/2009
  $ 28,125,000  
3/31/2010
  $ 28,125,000  
6/30/2010
  $ 28,125,000  
9/30/2010
  $ 28,125,000  
12/31/2010
  $ 28,125,000  
3/30/2011
  $ 28,125,000  
6/2/2011
  $ 253,125,000  
 
     
Total:
  $ 750,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Amortization of Term B-1 Advances

          Quarterly   Amount of Required   Payment Date   Principal Payment  
6/30/2010
    1,374,375.00  
9/30/2010
    1,374,375.00  
12/31/2010
    1,374,375.00  
3/31/2011
    1,374,375.00  
6/30/2011
    1,374,375.00  
9/30/2011
    1,374,375.00  
12/31/2011
    1,374,375.00  
3/31/2012
    1,374,375.00  
6/2/2012
    491,260,000.00  
 
     
Total
    502,255,000.00  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Amortization of Term B-2 Advances

          Quarterly   Amount of Required   Payment Date   Principal Payment  
6/30/2010
    1,250,000.00  
9/30/2010
    1,250,000.00  
12/31/2010
    1,250,000.00  
3/31/2011
    1,250,000.00  
6/30/2011
    1,250,000.00  
9/30/2011
    1,250,000.00  
12/31/2011
    1,250,000.00  
3/31/2012
    1,250,000.00  
6/30/2012
    1,250,000.00  
9/30/2012
    1,250,000.00  
12/31/2012
    1,250,000.00  
3/31/2013
    1,250,000.00  
6/30/2013
    1,250,000.00  
9/30/2013
    1,250,000.00  
12/31/2013
    1,250,000.00  
3/31/2014
    1,250,000.00  
6/30/2014
    1,250,000.00  
9/30/2014
    1,250,000.00  
12/31/2014
    1,250,000.00  
3/31/2015
    1,250,000.00  
6/30/2015
    1,250,000.00  
9/30/2015
    1,250,000.00  
10/5/2015
    472,500,000.00  
 
     
Total
    500,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



Schedule VII— Subsidiaries that are not Immaterial Subsidiaries
on the Escrow Release Date
Butson’s Enterprises, Inc.
FF Acquisition, L.L.C.
Foodarama LLC
Moran Foods, Inc.
Richfood Holdings, Inc.
Richfood Procurement, L.L.C.
Richfood, Inc.
Scott’s Food Stores, Inc.
SFW Holding Corp.
Shop ‘N Save Warehouse Foods, Inc.
Shoppers Food Warehouse Corp.
Super Rite Foods, Inc.
Supermarket Operators of America Inc.
SUPERVALU Holdings — PA LLC
SUPERVALU Holdings, Inc.
SUPERVALU Pharmacies, Inc.
SV Ventures
Total Logistic Control, LLC
Total Logistics, Inc.
TLC Holdings, Inc.
New Albertson’s, Inc.
Shaw’s Supermarkets, Inc.
American Stores Company, LLC
Jewel Food Stores, Inc.
Acme Markets, Inc.
ASP Realty, Inc.
American Drug Stores LLC
Shaw Equipment Corporation
Star Markets Company, Inc.
JETCO PROPERTIES, INC.
Bristol Farms
Lucky Stores LLC
Shaw’s Realty Co.
SSM Holdings Company
Jewel Companies, Inc.
JOAH, Inc.
Star Markets Holdings, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TERM A NOTE

      $__________   ________ ___, _____

     FOR VALUE RECEIVED, SUPERVALU INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Lender”) on
the Term A Commitment Termination Date the principal sum of
[________________]($[_______]) or, if less, the aggregate unpaid principal
amount of all Term A Advances shown on the schedule attached hereto (and any
continuation thereof) made (or continued) by the Lender pursuant to that certain
Amended and Restated Credit Agreement, dated as of April 5, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the various financial institutions and
other Persons from time to time parties thereto (together with the Lender, the
“Lenders”), The Royal Bank of Scotland plc, as administrative agent for the
Lenders (in such capacity, the “Agent”), Credit Suisse Securities (USA) LLC and
CoBank, ACB, as the co-syndication agents for the Lenders, U.S. Bank National
Association and Rabobank International, as the co-documentation agents for the
Lenders, RBS Securities Inc., Credit Suisse Securities (USA) LLC, CoBank, ACB,
U.S. Bank National Association, Rabobank International and Barclays Capital (the
investment banking division of Barclays Bank plc), as joint lead arrangers, and
RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as joint book
running managers (amending and restating the Credit Agreement, dated as of
June 1, 2006, as amended, among the Borrower, the various financial institutions
and other Persons from time to time parties thereto, The Royal Bank of Scotland
plc, as administrative agent, Bank of America, N.A., Citibank, N.A. and Rabobank
International, as the co-syndication agents, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents, and RBS Securities Corporation, as
the sole lead arranger and sole book running manager). Terms used in this Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in U.S. dollars in
same day or immediately available funds to the account designated by the Agent
pursuant to the Credit Agreement.
     This Term Note is one of the Notes referred to in, and evidences Debt
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Debt evidenced by this Note and on which such
Debt may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

A-1-1



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            SUPERVALU INC.
      By:           Name:           Title:      

A-1-2



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Amount of Principal  
Unpaid Principal         Date   Amount of Loan Made   Repaid   Balance   Total  
Notation Made By   

A-1-3



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TERM B-1 NOTE

      $__________   ________ ___, 2010

     FOR VALUE RECEIVED, SUPERVALU INC., a Delaware corporation (the Borrower”),
promises to pay to the order of [NAME OF LENDER] (the “Lender”) on the Term B-1
Commitment Termination Date the principal sum of [________________] ($[_______])
or, if less, the aggregate unpaid principal amount of all Term B-1 Advances
shown on the schedule attached hereto (and any continuation thereof) made (or
continued) by the Lender pursuant to that certain Amended and Restated Credit
Agreement, dated as of April 5, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the various financial institutions and other Persons from time to
time parties thereto (together with the Lender, the “Lenders”), The Royal Bank
of Scotland plc, as administrative agent for the Lenders (in such capacity, the
“Agent”), Credit Suisse Securities (USA) LLC and CoBank, ACB, as the
co-syndication agents for the Lenders, U.S. Bank National Association and
Rabobank International, as the co-documentation agents for the Lenders, RBS
Securities Inc., Credit Suisse Securities (USA) LLC, CoBank, ACB, U.S. Bank
National Association, Rabobank International and Barclays Capital (the
investment banking division of Barclays Bank plc), as joint lead arrangers, and
RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as joint book
running managers (amending and restating the Credit Agreement, dated as of
June 1, 2006, as amended, among the Borrower, the various financial institutions
and other Persons from time to time parties thereto, The Royal Bank of Scotland
plc, as administrative agent, Bank of America, N.A., Citibank, N.A. and Rabobank
International, as the co-syndication agents, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents, and RBS Securities Corporation, as
the sole lead arranger and sole book running manager). Terms used in this Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in U.S. dollars in
same day or immediately available funds to the account designated by the Agent
pursuant to the Credit Agreement.
     This Term Note is one of the Notes referred to in, and evidences Debt
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Debt evidenced by this Note and on which such
Debt may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

A-2-1



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            SUPERVALU INC.
      By:           Name:           Title:      

A-2-2



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Amount of Principal  
Unpaid Principal         Date   Amount of Loan Made   Repaid   Balance   Total  
Notation Made By   

A-2-3



--------------------------------------------------------------------------------



 



EXHIBIT A-3
REVOLVING-1 NOTE

$[________]   ________ ___, 2010

     FOR VALUE RECEIVED, SUPERVALU INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Lender”) on
the Revolving-1 Advance Commitment Termination Date the principal sum of
[________________] ($[_______]) or, if less, the aggregate unpaid principal
amount of all Revolving-1 Advances shown on the schedule attached hereto (and
any continuation thereof) made (or continued) by the Lender pursuant to that
certain Amended and Restated Credit Agreement, dated as of April 5, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto (together with
the Lender, the “Lenders”), The Royal Bank of Scotland plc, as administrative
agent for the Lenders (in such capacity, the “Agent”), Credit Suisse Securities
(USA) LLC and CoBank, ACB, as the co-syndication agents for the Lenders, U.S.
Bank National Association and Rabobank International, as the co-documentation
agents for the Lenders, RBS Securities Inc., Credit Suisse Securities (USA) LLC,
CoBank, ACB, U.S. Bank National Association, Rabobank International and Barclays
Capital (the investment banking division of Barclays Bank plc), as joint lead
arrangers, and RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as
joint book running managers (amending and restating the Credit Agreement, dated
as of June 1, 2006, as amended, among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, The Royal Bank
of Scotland plc, as administrative agent, Bank of America, N.A., Citibank, N.A.
and Rabobank International, as the co-syndication agents, Co-Bank, ACB and U.S.
Bank National Association, as the co-documentation agents, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager). Terms
used in this Note, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in U.S. dollars in
same day or immediately available funds to the account designated by the Agent
pursuant to the Credit Agreement.
     This Note is one of the Notes referred to in, and evidences Debt incurred
under, the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Debt evidenced by this Note and on which such Debt may be
declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

A-3-1



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            SUPERVALU INC.
      By:           Name:           Title:      

A-3-2



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Amount of Loan Made  
  Amount of Principal Repaid     Unpaid Principal Balance       Base Rate    
LIBO Rate     Base Rate     LIBO Rate     Base Rate     LIBO Rate     Total    

A-3-3



--------------------------------------------------------------------------------



 



EXHIBIT A-4
TERM B-2 NOTE

      $__________   ________ ___, 2010

     FOR VALUE RECEIVED, SUPERVALU INC., a Delaware corporation (the Borrower”),
promises to pay to the order of [NAME OF LENDER] (the “Lender”) on the Term B-2
Commitment Termination Date the principal sum of [________________] ($[_______])
or, if less, the aggregate unpaid principal amount of all Term B-2 Advances
shown on the schedule attached hereto (and any continuation thereof) made (or
continued) by the Lender pursuant to that certain Amended and Restated Credit
Agreement, dated as of April 5, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the various financial institutions and other Persons from time to
time parties thereto (together with the Lender, the “Lenders”), The Royal Bank
of Scotland plc, as administrative agent for the Lenders (in such capacity, the
“Agent”), Credit Suisse Securities (USA) LLC and CoBank, ACB, as the
co-syndication agents for the Lenders, U.S. Bank National Association and
Rabobank International, as the co-documentation agents for the Lenders, RBS
Securities Inc., Credit Suisse Securities (USA) LLC, CoBank, ACB, U.S. Bank
National Association, Rabobank International and Barclays Capital (the
investment banking division of Barclays Bank plc), as joint lead arrangers, and
RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as joint book
running managers (amending and restating the Credit Agreement, dated as of
June 1, 2006, as amended, among the Borrower, the various financial institutions
and other Persons from time to time parties thereto, The Royal Bank of Scotland
plc, as administrative agent, Bank of America, N.A., Citibank, N.A. and Rabobank
International, as the co-syndication agents, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents, and RBS Securities Corporation, as
the sole lead arranger and sole book running manager). Terms used in this Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in U.S. dollars in
same day or immediately available funds to the account designated by the Agent
pursuant to the Credit Agreement.
     This Term Note is one of the Notes referred to in, and evidences Debt
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Debt evidenced by this Note and on which such
Debt may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

A-4-1



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            SUPERVALU INC.
      By:           Name:           Title:      

A-4-2



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Amount of Principal  
  Unpaid Principal               Date     Amount of Loan Made     Repaid    
Balance     Total     Notation Made By     

A-4-3



--------------------------------------------------------------------------------



 



EXHIBIT A-5
REVOLVING-2 NOTE

      $[________]   ________ ___, 2010

     FOR VALUE RECEIVED, SUPERVALU INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Lender”) on
the Revolving-2 Advance Commitment Termination Date the principal sum of
[________________] ($[_______]) or, if less, the aggregate unpaid principal
amount of all Revolving-2 Advances shown on the schedule attached hereto (and
any continuation thereof) made (or continued) by the Lender pursuant to that
certain Amended and Restated Credit Agreement, dated as of April 5, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto (together with
the Lender, the “Lenders”), The Royal Bank of Scotland plc, as administrative
agent for the Lenders (in such capacity, the “Agent”), Credit Suisse Securities
(USA) LLC and CoBank, ACB, as the co-syndication agents for the Lenders, U.S.
Bank National Association and Rabobank International, as the co-documentation
agents for the Lenders, RBS Securities Inc., Credit Suisse Securities (USA) LLC,
CoBank, ACB, U.S. Bank National Association, Rabobank International and Barclays
Capital (the investment banking division of Barclays Bank plc), as joint lead
arrangers, and RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as
joint book running managers (amending and restating the Credit Agreement, dated
as of June 1, 2006, as amended, among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, The Royal Bank
of Scotland plc, as administrative agent, Bank of America, N.A., Citibank, N.A.
and Rabobank International, as the co-syndication agents, Co-Bank, ACB and U.S.
Bank National Association, as the co-documentation agents, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager). Terms
used in this Note, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in U.S. dollars in
same day or immediately available funds to the account designated by the Agent
pursuant to the Credit Agreement.
     This Note is one of the Notes referred to in, and evidences Debt incurred
under, the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Debt evidenced by this Note and on which such Debt may be
declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

A-5-1



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            SUPERVALU INC.
      By:           Name:           Title:      

A-5-2



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Amount of Loan Made  
  Amount of Principal Repaid     Unpaid Principal Balance       Base Rate    
LIBO Rate     Base Rate     LIBO Rate     Base Rate     LIBO Rate     Total    

A-5-3



--------------------------------------------------------------------------------



 



EXHIBIT B-1
BORROWING REQUEST
The Royal Bank of Scotland plc
   as Agent
600 Washington Blvd
Stamford, CT 06902
Attention:
SUPERVALU INC.
Ladies and Gentlemen:
     This borrowing request (this “Borrowing Request”) is delivered to you
pursuant to clause (a) of Section 2.02 of the Amended and Restated Credit
Agreement, dated as of April 5, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
SUPERVALU INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, The Royal Bank of Scotland plc, as the administrative agent for the
Lenders (in such capacity, the “Agent”), Credit Suisse Securities (USA) LLC and
CoBank, ACB, as the co-syndication agents for the Lenders, U.S. Bank National
Association and Rabobank International, as the co-documentation agents for the
Lenders, RBS Securities Inc., Credit Suisse Securities (USA) LLC, CoBank, ACB,
U.S. Bank National Association, Rabobank International and Barclays Capital (the
investment banking division of Barclays Bank plc), as joint lead arrangers, and
RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as joint book
running managers (amending and restating the Credit Agreement, dated as of
June 1, 2006, as amended, among the Borrower, the various financial institutions
and other Persons from time to time parties thereto, The Royal Bank of Scotland
plc, as administrative agent, Bank of America, N.A., Citibank, N.A. and Rabobank
International, as the co-syndication agents, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents, and RBS Securities Corporation, as
the sole lead arranger and sole book running manager). Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Borrower hereby requests that a [Revolving Advance be made in the
aggregate principal amount of $________ on ________ ______, ____ (with
28.571429% of such amount to be allocated as a Revolving-1 Advance and
71.428571% of such amount to be allocated as a Revolving-2 Advance)] [Swingline
Loan be made in the aggregate principal amount of $________ on ________ ___,
____ ] as a [Base Rate Advance] [LIBOR Advance having an Interest Period of ____
months].
     The Borrower hereby acknowledges that, pursuant to Section 3.03 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Borrowings requested hereby
constitutes a representation and warranty by the Borrower that, on the date of
the making of such Borrowings, all statements set forth in

B-1-1



--------------------------------------------------------------------------------



 



clause (a) and clause (b) of Section 3.03 of the Credit Agreement are true and
correct in all material respects.1
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Agent. Except to the extent, if any, that prior to the time of the Borrowing
requested hereby the Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
Borrowing as if then made.
 

1   Not to be included for Borrowings to be made on the Effective Date.

B-1-2



--------------------------------------------------------------------------------



 



     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

                              Amount to       Person to be Paid   Name, Address,
etc.       be Transferred   Name   Account No.   Of Transferee Lender          
 
              $      
 
                                         
 
                                         
 
      Attention:              
 
                     
 
              $      
 
                                         
 
                                         
 
      Attention:              
 
                     
 
              $      
 
                                         
 
                                         
 
      Attention:              
 
                     
 
                  Balance of such proceeds  
The Borrower
                                         
 
                                         
 
      Attention:              
 
           

B-1-3



--------------------------------------------------------------------------------



 



EXHIBIT B-2
ISSUANCE REQUEST
The Royal Bank of Scotland plc,
     as Administrative Agent
101 Park Avenue
New York, New York 10178
SUPERVALU INC.
Ladies and Gentlemen:
     This issuance request (together with the application attached hereto as
Annex I, the “Issuance Request”) is delivered to you pursuant to clause (b) of
Section 2.04 of the Credit Agreement, dated as of June 1, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among SUPERVALU, INC., a Delaware corporation (the
“Borrower”), the Lenders party thereto, The Royal Bank of Scotland plc, as the
administrative agent for the Lenders, Bank of America, N.A., Citibank, N.A. and
Rabobank International, as the co-syndication agents for the Lenders, Co-Bank,
ACB and U.S. Bank National Association, as the co-documentation agents for the
Lenders, and RBS Securities Corporation, as the sole lead arranger and sole book
running manager. Terms used herein, unless otherwise defined herein, have the
meanings provided in the Credit Agreement.
     The Borrower hereby requests that on ___________ ____, ______ (the “Date of
Issuance”) [Name of Issuer] (the “Issuer”) [issue a Letter of Credit in the
initial stated amount of $_____________ with a stated expiry date of ___________
____, ______ pursuant to the application attached hereto as Annex I] [extend the
stated expiry date of Letter of Credit No. ___, issued on ___________ ____,
______, in the initial stated amount of $___________, to a revised stated
expiration date of ___________ ____, ______].
     *The Borrower hereby acknowledges that, pursuant to Section 3.03 of the
Credit Agreement, each of the delivery of this Issuance Request and the
acceptance by the Borrower of the [issuance] [extension] of the Letter of Credit
requested hereby constitutes a representation and warranty by the Borrower that,
on the date of such [issuance] [extension], all statements set forth in clause
(a) and clause (b) of Section 3.03 of the Credit Agreement are true and correct
in all material respects.
 

*    Not to be included for Borrowings to be made on the Effective Date.

 



--------------------------------------------------------------------------------



 



     The Borrower agrees that if prior to the time of the [issuance] [extension]
of the Letter of Credit requested hereby any matter certified to herein by it
will not be true and correct in all material respects at such time as if then
made, it will immediately so notify the Agent. Except to the extent, if any,
that prior to the time of the [issuance] [extension] of the Letter of Credit
requested hereby the Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
[issuance] [extension] as if then made.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly authorized officer this ____ day of ____________, ___.

            SUPERVALU INC.
      By           Name:           Title:        

SUPERVALU INC.
ISSUANCE REQUEST

 



--------------------------------------------------------------------------------



 



ANNEX I TO ISSUANCE REQUEST
APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT
Letter of Credit number:

                          Applicant(s) (Full name and address):   Issuing Bank:
SUPERVALU INC.   [The Royal Bank of Scotland plc, 11840 Valley View Road  
acting by and through its New York Branch Eden Prairie, MN 55344   101 Park
Avenue
 
                      New York, New York 10178]
 
                        Date of Application:   Expiry Date:
 
                       
 
                      Place of Expiry: o   Issue by (air) mail     o   Issue by
courier     o   Issue by other (specify):   Beneficiary (Full name and street
address* including contact name, telephone and fax number):
 
                       
 
                      * PO Boxes alone are unacceptable
 
                        Confirmation of the Credit:   Currency and Amount in
Figures and Words
o
  not requested   o   requested   o   authorized if
requested by Beneficiary   (Please use ISO Currency Codes, eg. USD):
 
                        o   Letter of credit to be issued with the terms and
conditions set forth in the attached specimen.    
 
                        Credit available against the document(s) detailed
herein:    
 
                        o   Beneficiary’s sight draft(s) drawn on Issuing Bank  
 
 
                        o   Original Letter of Credit and any & all amendments
to the Credit    
 
                        o   Beneficiary’s signed and dated statement, reading as
follows:    
 
                        o   Other documents (specify issuer(s) and data
content):    

 



--------------------------------------------------------------------------------



 



              Credit to be issued subject to (check one):
 
            o   International Standby Practices 1998, International Chamber of
Commerce Publication No. 590 (ISP98)
 
            o   Uniform Customs and Practice for Documentary Credits, 1993
Revision, International Chamber of Commerce Publication No. 500 (UCP 500)
 
           
o
  See attached for additional instructions   o   Check if only a single drawing
for all or a portion of the amount of the letter of credit is permitted
 
            Please treat the Credit as a o financial standby or o performance
standby

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AGREEMENT
[________ ___, _____]

To:   SUPERVALU INC.
as Borrower
11840 Valley View Road
Eden Prairie, MN 55344
Attention: Treasurer

THE ROYAL BANK OF SCOTLAND PLC
as Agent
600 Washington Blvd
Stamford, CT 06902
Attention: [________]

SUPERVALU INC.
Gentlemen and Ladies:
     This Lender Assignment Agreement (the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to be
incorporated herein by reference and made a part of this Assignment and
Acceptance.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below (i) all of the Assignor’s rights, benefits,
obligations, liabilities and indemnities in its capacity as a Lender under (and
in connection with) the Credit Agreement and any other Loan Documents to the
extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, the other Loan Documents or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to

C-1



--------------------------------------------------------------------------------



 



the Assignor and, except as expressly provided in this Assignment and
Acceptance, without representation or warranty by the Assignor.
     This agreement shall be effective as of the Effective Date upon the written
consent of the Agent and, unless an Event of Default shall have occurred and be
continuing, the Borrower being subscribed in the space indicated below.

         
1.
  Assignor:   [______________________]
 
       
2.
  Assignee:  
[______________________]
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   SUPERVALU INC., a Delaware corporation (the “Borrower”)
 
       
4.
  Agent:   THE ROYAL BANK OF SCOTLAND PLC, as the administrative agent under the
Credit Agreement (the “Agent”)
 
       
5.
  Credit Agreement:   The Amended and Restated Credit Agreement, dated as of
April 5, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
various financial institutions and other Persons from time to time parties
thereto (the “Lenders”), the Agent, Credit Suisse Securities (USA) LLC and
CoBank, ACB, as the co-syndication agents for the Lenders, U. S. Bank National
Association and Rabobank International, as the co-documentation agents for the
Lenders, RBS Securities Inc., Credit Suisse Securities (USA) LLC, CoBank, ACB,
U.S. Bank National Association, Rabobank International and Barclays Capital (the
investment banking division of Barclays Bank plc), as joint lead arrangers, and
RBS Securities Inc. and Credit Suisse Securities (USA) LLC, as joint book
running managers.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of                   Commitment/
    Amount of     Percentage Assigned       Advances for all     Commitment/    
of Commitment/   Facility Assigned   Lenders     Advances Assigned     Advances
 
[Revolving-1 Advance]
  $       $         %  
[Revolving-2 Advance]
  $       $         %  
[Term A Advance]
  $       $         %  
[Term B-1 Advance]
  $       $         %  
[Term B-2 Advance]
  $       $         %  

 

1   Select as applicable.

C-2



--------------------------------------------------------------------------------



 



Effective Date:   [MONTH] ____,20____

C-3



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Acceptance are hereby agreed to
as of the Effective Date:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:      

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:      

C-4



--------------------------------------------------------------------------------



 



         

 
Accepted and Acknowledged:
THE ROYAL BANK OF SCOTLAND PLC
     as Agent
      By           Name:           Title:      

 
SUPERVALU INC.
      By           Name:           Title:      

 
THE ROYAL BANK OF SCOTLAND PLC
     as Swingline Lender and LC Bank2
      By           Name:           Title:      

 
[NAME OF LC BANK]
     as LC Bank3
      By           Name:           Title:      

 

2   Required for Revolving Loan Commitment assignments.   3   Required for
Revolving Loan Commitment assignments.

C-5



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) except as provided in clause
(a) above, assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower or any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower or any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to clause (d) of
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

C-6



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopier shall be effective as delivery of an original executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be deemed
to be a contract made under and governed by the internal laws of the State of
New York (including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

C-7



--------------------------------------------------------------------------------



 



Exhibit D–1
[Wachtell Letterhead]
June 1, 2006
The Lenders and the Administrative Agent referred to below
c/o The Royal Bank of Scotland PLC
Ladies and Gentlemen:
     We have acted as special counsel to SUPERVALU INC., a Delaware corporation
(the “Company”) in connection with the transactions contemplated by the Credit
Agreement, dated as of June 1, 2006 (the “Credit Agreement”), among the Company,
the Lenders, The Royal Bank of Scotland PLC (the “Administrative Agent”), Bank
of America, N.A., Citibank, N.A. and Rabobank International, as the
co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager. This
opinion is rendered to you at the request of the Company and pursuant to
Section 3.01(g)(v) of the Credit Agreement. All capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
          In rendering the opinions expressed below, we have examined the Credit
Agreement and such other records of the Company and such other documents and
records, and such matters of law, as we have deemed appropriate as a basis for
the opinions hereinafter expressed.
          In addition, we have relied upon representations made in or pursuant
to the Credit Agreement, the other Loan Documents and certificates, instruments
and other documents delivered in connection therewith or in connection with this
letter and oral and written statements and other information of or from
representatives of the Company and others for certain factual matters. With your
consent, we have not independently verified the factual matters contained in
such representations. In addition, we have obtained and relied upon such
certificates and assurances from public officials as we have deemed necessary.
          With your approval we have assumed:

  (i)   the genuineness of all signatures;     (ii)   the authenticity of all
documents submitted to us as originals, the conformity with the originals of all
documents submitted to us as copies and the legal capacity of all individuals
executing such documents;     (iii)   that each of the parties to the Credit
Agreement (other than the Company) has the power and authority (corporate or
otherwise) to enter into, deliver and perform each of its respective obligations
thereunder, and is duly organized, validly existing and in good standing under
the law of its jurisdiction of organization;

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 1, 2006
Page 2

  (iv)   the due authorization (other than the Company), execution and delivery
of the Credit Agreement by each of the parties thereto;     (v)   in the case of
the parties other than the Company, that the Credit Agreement is the legal,
valid, binding and enforceable obligation of all such parties thereto;     (vi)
  except as set forth in paragraph 3 below, that the execution, delivery and
performance by each party of its obligations under the Credit Agreement will
comply with applicable law and with any requirement or restriction imposed by
any order, writ, judgment, injunction, decree, determination or award of any
court or governmental body having jurisdiction over it or any of its assets and
will not result in a default under or breach of any agreement or instrument then
binding upon it;     (vii)   that the parties to the Credit Agreement will
comply with the provisions thereof to the extent relevant to the opinions
expressed herein;     (viii)   except as expressly listed on Schedule I, that
the agreements listed thereon have not been amended, modified, varied, or
supplemented in any way;     (ix)   that after giving effect to the transactions
contemplated by the Credit Agreement, including the Advances and other
extensions of credit made thereunder, the amount of Debt that the Company or any
Subsidiary, directly or indirectly, has created, incurred, issued, assumed,
guaranteed or otherwise become liable for or suffered to exist, secured by a
Lien on (A) any Principal Property of the Company or any Subsidiary or (B) or
any shares of capital stock or Debt of any Subsidiary (which Debt is then held
by the Company or any Subsidiary), together with all Attributable Debt of the
Company and its Subsidiaries in respect of Sale and Leaseback Transactions (as
defined in section 1009 of the Albertson’s Indenture but excluding leases exempt
from the prohibition of such section 1009 by clauses (2) through (6) thereof),
other than secured Debt excluded from the computation of section 1008 of the
Albertson’s Indenture by reason of clauses (1) through (10) thereof, does not
exceed an amount that is $1,000 less than 10% of Consolidated Net Tangible
Assets (each capitalized term (other than “Albertson’s Indenture”, which is
defined in the Pledge Agreement) used in this clause (ix) shall have the meaning
given thereto in the Albertson’s Indenture); and     (x)   that after giving
effect to the transactions contemplated by the Credit Agreement, including the
Advances and other extensions of credit made thereunder, the amount of any Debt
issued, assumed or guaranteed by the Company or any Domestic Subsidiary and
secured by any mortgage (as defined in section 1007(a) of the SVU Indenture)
upon any Operating Property of the Company or of a Domestic Subsidiary or upon
any shares

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 1, 2006
Page 3

      of stock or indebtedness of any Domestic Subsidiary (other than Debt
secured by mortgages permitted by subsection (a) of section 1007 of the SVU
Indenture), together with all other Debt of the Company and its Domestic
Subsidiaries secured by mortgages which would otherwise be subject to the
restrictions of section 1007(a) of the SVU Indenture and the Value of all Sale
and Lease-back Transactions in existence at such time (other than any Sale and
Lease-back Transaction which if such Sale and Lease-back Transactions had been a
mortgage, would have been permitted by clause (i) of section 1007(a) of the SVU
Indenture and other than Sale and Lease-back Transactions as to which
application of amounts have been made in accordance with section 1008(b) of the
SVU Indenture)) does not exceed an amount that is $1,000 less than the greater
of $200,000,000 and 10% of Consolidated Net Tangible Assets (each capitalized
term (other than “SVU Indenture”, which is defined in the Pledge Agreement) used
in this clause (x) shall have the meaning given thereto in the SVU Indenture).

          We have relied with your consent on the opinion of John E. Breedlove,
Esq., Associate General Counsel of the Company. We are members of the Bar of the
State of New York, and we have not considered, and we express no opinion as to,
the laws of any jurisdiction other than the law of the State of New York, the
General Corporate Law of the State of Delaware, and the Federal laws of the
United States of America, in each case in effect on the date hereof.
          Based upon the foregoing, and subject to the comments and
qualifications set forth below, we are of the opinion that:

  1.   (i) The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) the execution, delivery and
performance by the Company of the Credit Agreement, and the consummation of the
transactions contemplated thereunder, are within the Company’s corporate powers
and have been duly authorized by all necessary corporate or other organizational
action and do not contravene the charter or by-laws of the Company, and
(iii) the Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.     2.  
The Credit Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.     3.  
The execution, delivery and performance by the Company of the Credit Agreement,
and the consummation of the transactions contemplated thereunder, do not
(a) conflict with or result in the breach of, or constitute a default under, any
agreement listed on Schedule I hereto or (b) violate any Applicable Law to which
the Company or any of its properties or

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 1, 2006
Page 4

      assets is subject. “Applicable Laws” means the General Corporate Law of
the State of Delaware, and those laws, statutes, rules and regulations of the
State of New York and the Federal laws of the United States of America, in each
case which, in our experience, are customarily applicable to transactions of the
type contemplated by the Credit Agreement and would customarily be applicable to
general business corporations which are not engaged in regulated business
activities.

          The opinions expressed above are subject to the following
qualifications and comments:

  a.   Our opinions are subject to the effect of (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, liquidation, moratorium or other similar
laws relating to or affecting the rights of creditors generally, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, and (ii) the application of general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).     b.  
Our opinions as to compliance with certain statutes, rules and regulations are
based upon a review of those statutes, rules and regulations which, in our
experience, are normally applicable to transactions of the type contemplated by
the Credit Agreement.     c.   We are not expressing any opinion as to the
effect of compliance by the Company with any state or federal laws or
regulations applicable to the transactions contemplated by the Credit Agreement
because of the nature of any of its businesses.     d.   We express no opinion
with respect to the validity or enforceability of: (i) any provision in the
Credit Agreement relating to delay or omission of enforcement of rights or
remedies, waivers of defenses, waivers of notices, or waivers of benefits of
usury, appraisement, valuation, stay, extension, moratorium, redemption,
statutes of limitation or other non-waivable benefits bestowed by operation of
law; (ii) any exculpation clauses, clauses relating to releases of unmatured
claims, clauses purporting to waive unmatured rights, severability clauses, and
clauses similar in substance or nature to those described in the foregoing
clause (i) and this clause (ii); or (iii) any indemnification or contribution
provisions set forth in the Credit Agreement to the extent they purport to
relate to liabilities resulting from or based upon a party’s own gross
negligence, willful misconduct or bad faith or any violation of federal or state
securities or blue sky laws.     e.   The provisions of the Credit Agreement
that permit the Administrative Agent and the Secured Parties to take action or
make determinations, or to benefit from indemnities and similar undertakings of
any of the Company, may be subject to a requirement that such action, inaction
or determination by the Administrative

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 1, 2006
Page 5

      Agent or the Secured Parties that may give rise to a request for payment
under such an undertaking be taken or made, or not taken or made, on a
reasonable basis and in good faith and may also be subject to public policy and
equitable limitations.     f.   We express no opinion as to (i) whether a
federal or state court outside of the State of New York would give effect to the
choice of New York law provided for in the Credit Agreement, (ii) provisions of
the Credit Agreement that relate to the subject matter jurisdiction of the
United States District Court for the Southern District of New York to adjudicate
any controversy related to the Credit Agreement, or the transactions
contemplated thereby, (iii) any waiver of inconvenient forum set forth in the
Credit Agreement with respect to proceedings in the United States District Court
for the Southern District of New York, or (iv) the waiver of jury trial set
forth in the Credit Agreement.     g.   We express no opinion as to the effect
of the laws of any jurisdiction (other than the laws of the State of New York)
wherein any Lender may be located which limit rates of interest that may be
charged or collected by such Lender.     h.   We express no opinion with respect
to any provisions of the Credit Agreement insofar as it purports to create
rights of set-off: (i) against deposits and indebtedness held or owing by
persons other than the Administrative Agent or any Lender or special or
provisional deposits held by the Administrative Agent or any Lender; (ii) in
respect of contingent and unmatured indebtedness; (iii) against assets of a Loan
Party with respect to indebtedness owing by another Loan Party; or (iv) in favor
of participants.

          This letter is being furnished only to you and is solely for the
benefit of the addressees and is not to be used, circulated, quoted, relied upon
or otherwise referred to by any other person or for any other purpose without
our prior written consent, except that any person that becomes a Lender pursuant
to the Credit Agreement may rely on this letter as if it were addressed to such
person and delivered on the date hereof (and each such person may make this
opinion letter available, for information but not for reliance purposes, to
their respective counsel, auditors, regulators, underwriters, rating agencies,
participants, pledgees (in connection with collateralized loan and other
securitization funding arrangements) and other comparable persons or entities).
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I — Subject Debt
1. The Indenture dated as of July 1, 1987, between SUPERVALU INC. and Deutsche
Bank Trust Company Americas (formerly Bankers Trust Company), as Trustee, as
supplemented by the First Supplemental Indenture dated as of August 1, 1990, the
Second Supplemental Indenture dated as of October 1, 1992, the Third
Supplemental Indenture dated as of September 1, 1995, the Fourth Supplemental
Indenture dated as of August 4, 1999 and the Fifth Supplemental Indenture dated
as of September 17, 1999.
2. The Indenture dated as of November 2, 2001, between SUPERVALU INC. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank), as
Trustee, including form of Liquid Yield Option Note due 2031.
3. The Indenture dated as of May 1, 1992 between New Albertson’s, Inc. as
successor to Albertson’s, Inc., and U.S. Bank Trust National Association, as
successor trustee, as supplemented by Supplemental Indenture No. 1, dated as of
May 7, 2004, and Supplemental Indenture No. 2, dated as of June 1, 2006.
4. The Indenture dated as of May 1, 1995, between American Stores Company, LLC,
a Delaware limited liability company and formerly a Delaware corporation known
as American Stores Company, and Wells Fargo Bank, National Association, as
successor trustee, as supplemented by Supplemental Indenture No. 1 dated as of
January 23, 2004 and Supplemental Indenture No. 2 dated as of July 6, 2005.

 



--------------------------------------------------------------------------------



 



Exhibit D–2
[Wachtell Letterhead]
June 2, 2006
The Lenders and the Administrative Agent referred to below
c/o The Royal Bank of Scotland PLC
Ladies and Gentlemen:
     We have acted as special counsel to SUPERVALU INC., a Delaware corporation
(the “Company”) in connection with the transactions contemplated by (i) the
Credit Agreement, dated as of June 1, 2006 (the “Credit Agreement”), among the
Company, the Lenders, The Royal Bank of Scotland PLC (the “Administrative
Agent”), Bank of America, N.A., Citibank, N.A. and Rabobank International, as
the co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager; (ii) the
Pledge Agreement, dated as of June 2, 2006 (the “Pledge Agreement”), among the
Company, the Administrative Agent and the other parties thereto, (iii) the
Subsidiary Guaranty, dated as of June 2, 2006, among the Company and certain
Subsidiaries of the Company in favor of the Administrative Agent (the
“Subsidiary Guaranty”), and (iv) the Notes to be delivered on the Initial
Borrowing Date (together with the Credit Agreement, the Pledge Agreement and the
Subsidiary Guaranty, the “Subject Documents”). This opinion is rendered to you
at the request of the Company and pursuant to Section 3.01(h)(viii) of the
Credit Agreement. All capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
          In rendering the opinions expressed below, we have examined the
Subject Documents and such other records of the Company and the Subsidiaries
listed on Schedule I hereto (collectively, with the Company, referred to as the
“Subject Entities”) and such other documents and records, and such matters of
law, as we have deemed appropriate as a basis for the opinions hereinafter
expressed.
          In addition, we have relied upon representations made in or pursuant
to the Subject Documents, the other Loan Documents and certificates, instruments
and other documents delivered in connection therewith or in connection with this
letter and oral and written statements and other information of or from
representatives of the Company and others for certain factual matters. With your
consent, we have not independently verified the factual matters contained in
such representations. In addition, we have obtained and relied upon such
certificates and assurances from public officials as we have deemed necessary.
          With your approval we have assumed:

  (i)   the genuineness of all signatures;     (ii)   the authenticity of all
documents submitted to us as originals, the conformity with the originals of all
documents submitted to us as copies and the legal capacity of all individuals
executing such documents;

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 2

  (iii)   that each of the parties to the Subject Documents (other than the
Company and each Subsidiary listed on Schedule III attached hereto (collectively
with the Company, the “Opinion Parties”)) has the power and authority (corporate
or otherwise) to enter into, deliver and perform each of its respective
obligations thereunder, and is duly organized, validly existing and in good
standing under the law of its jurisdiction of organization;     (iv)   the due
authorization (other than the Opinion Parties), execution and delivery of the
Subject Documents by each of the parties thereto;     (v)   in the case of
parties other than the Subject Entities, that the Subject Documents are the
legal, valid, binding and enforceable obligation of all such parties thereto;  
  (vi)   except as set forth in paragraph 1 below, that the execution, delivery
and performance by each party of its obligations under the Subject Documents
will comply with applicable law and with any requirement or restriction imposed
by any order, writ, judgment, injunction, decree, determination or award of any
court or governmental body having jurisdiction over it or any of its assets and
will not result in a default under or breach of any agreement or instrument then
binding upon it;     (vii)   that the parties to the Subject Documents will
comply with the provisions thereof to the extent relevant to the opinions
expressed herein;     (viii)   except as expressly listed on Schedule II, that
the agreements listed thereon have not been amended, modified, varied or
supplemented in any way;     (ix)   that after giving effect to the transactions
contemplated by the Subject Documents, including the Advances and other
extensions of credit made thereunder, the amount of Debt that the Company or any
Subsidiary, directly or indirectly, has created, incurred, issued, assumed,
guaranteed or otherwise become liable for or suffered to exist, secured by a
Lien on (A) any Principal Property of the Company or any Subsidiary or (B) or
any shares of capital stock or Debt of any Subsidiary (which Debt is then held
by the Company or any Subsidiary), together with all Attributable Debt of the
Company and its Subsidiaries in respect of Sale and Leaseback Transactions (as
defined in section 1009 of the Albertson’s Indenture but excluding leases exempt
from the prohibition of such section 1009 by clauses (2) through (6) thereof),
other than secured Debt excluded from the computation of section 1008 of the
Albertson’s Indenture by reason of clauses (1) through (10) thereof, does not
exceed an amount that is $1,000 less than 10% of Consolidated Net Tangible
Assets (each capitalized term (other than “Albertson’s Indenture”, which is
defined in the Pledge

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 3

      Agreement) used in this clause (ix) shall have the meaning given thereto
in the Albertson’s Indenture); and     (x)   that after giving effect to the
transactions contemplated by the Subject Documents, including the Advances and
other extensions of credit made thereunder, the amount of any Debt issued,
assumed or guaranteed by the Company or any Domestic Subsidiary and secured by
any mortgage (as defined in section 1007(a) of the SVU Indenture) upon any
Operating Property of the Company or of a Domestic Subsidiary or upon any shares
of stock or indebtedness of any Domestic Subsidiary (other than Debt secured by
mortgages permitted by subsection (a) of section 1007 of the SVU Indenture),
together with all other Debt of the Company and its Domestic Subsidiaries
secured by mortgages which would otherwise be subject to the restrictions of
section 1007(a) of the SVU Indenture and the Value of all Sale and Lease-back
Transactions in existence at such time (other than any Sale and Lease-back
Transaction which if such Sale and Lease-back Transactions had been a mortgage,
would have been permitted by clause (i) of section 1007(a) of the SVU Indenture
and other than Sale and Lease-back Transactions as to which application of
amounts have been made in accordance with section 1008(b) of the SVU Indenture))
does not exceed an amount that is $1,000 less than the greater of $200,000,000
and 10% of Consolidated Net Tangible Assets (each capitalized term (other than
“SVU Indenture”, which is defined in the Pledge Agreement) used in this clause
(x) shall have the meaning given thereto in the SVU Indenture).

          We have relied with your consent on the opinions of John E. Breedlove,
Esq., Associate General Counsel of the Company and William H. Arnold, counsel to
the Company. We are members of the Bar of the State of New York, and we have not
considered, and we express no opinion as to, the laws of any jurisdiction other
than the law of the State of New York and the Federal laws of the United States
of America (except as to certain matters in opinion number 1 below which are
governed in part by the general corporate laws, limited liability company laws
or partnership laws of another state), in each case in effect on the date
hereof.
          Based upon the foregoing, and subject to the comments and
qualifications set forth below, we are of the opinion that:

  1.   (i) Each Opinion Party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) the execution, delivery and performance by each Opinion Party of each
Subject Document to which it is a party, and the consummation of the
transactions contemplated thereunder, are within such Opinion Party’s corporate
or other organizational powers and have been duly authorized by all necessary
corporate or other organizational action and do not contravene its charter or
by-laws, and (iii) no Opinion Party is required to

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 4

      be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.     2.   Each of the Subject
Documents constitutes the legal, valid and binding obligation of each Subject
Entity party thereto, enforceable against such Subject Entity in accordance with
its terms.     3.   The execution, delivery and performance by each of the
Subject Entities of each Subject Document to which it is a party, and the
consummation of the transactions contemplated thereunder, do not (a) conflict
with or result in the breach of, or constitute a default under, any agreement
listed on Schedule I hereto or (b) violate any Applicable Law to which any
Subject Entity or any of its properties or assets is subject. “Applicable Laws”
means the General Corporate Law of the State of Delaware, and those laws,
statutes, rules and regulations of the State of New York and the Federal laws of
the United States of America, in each case which, in our experience, are
customarily applicable to transactions of the type contemplated by the Credit
Agreement and would customarily be applicable to general business corporations
which are not engaged in regulated business activities     4.   The Pledge
Agreement creates in favor of the Administrative Agent, for the benefit of the
Secured Parties, a security interest under the New York Uniform Commercial Code
as in effect on the date hereof (the “NY UCC”) in all of the respective right,
title and interest of Pledgors (as defined in the Pledge Agreement), to and
under the Collateral (as defined in the Pledge Agreement) in which a security
interest can be created under Article 9 of the NY UCC as collateral security for
the payment of the Obligations of the Company and each Subsidiary Guarantor (the
“Article 9 Collateral”).     5.   With respect to any Pledged Equity (as defined
in the Pledge Agreement) constituting a “certificated security” within the
meaning of the NY UCC, the Administrative Agent will have a perfected security
interest in such Pledged Equity for the benefit of the Secured Parties under the
NY UCC upon delivery to the Administrative Agent for the benefit of the Secured
Parties in the State of New York of the certificates representing such Pledged
Equity in registered form, indorsed in blank by an effective indorsement or
accompanied by undated stock powers with respect thereto duly indorsed in blank
by an effective indorsement. Assuming neither the Administrative Agent nor any
of the Secured Parties has notice of any adverse claim to such Pledged Equity,
the Administrative Agent will acquire the security interest in such Pledged
Equity for the benefit of the Secured Parties free of any adverse claim.

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 5

  6.   The execution, delivery and performance by each Subject Entity of each of
the Loan Documents to which it is a party do not (other than Liens created in
connection with the Loan Documents) result in the creation of any Lien upon any
of the Subject Entities’ property under any agreement listed on Schedule II.    
7.   Assuming the proceeds of the Advances are used solely for the purposes set
forth in, and in accordance with the teens of, the Credit Agreement, the making
of the Advances as provided in the Credit Agreement do not violate Regulations
T, U or X of the Board of Governors of the Federal Reserve System of the United
States.

          The opinions expressed above are subject to the following
qualifications and comments:

  a.   Our opinions are subject to the effect of (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, liquidation, moratorium or other similar
laws relating to or affecting the rights of creditors generally, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, and (ii) the application of general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).     b.  
A security interest in proceeds is subject to the requirements and limitations
of Section 9-315 of the NY UCC.     c.   We call to your attention that the
duties to exercise reasonable care in the custody and preservation of
collateral, to deal with and to dispose of collateral in a commercially
reasonable manner and to act in good faith with diligence, reasonableness and
care, all as required by the NY UCC or other applicable law, may not be released
or disclaimed by agreement or waiver.     d.   Our opinion is limited to each
Subject Entity’s “rights” in the Article 9 Collateral and other collateral, we
assume that “value” has been given as contemplated by Section 9-203 of the NY
UCC, and we express no opinion as to the existence of, or the right, title or
interest of any Subject Entity in, to or under, any of the Article 9 Collateral
or other collateral.     e.   Section 552 of Title 11, United States Code (the
“Bankruptcy Code”) limits the extent to which property acquired by a debtor
after the commencement of its Bankruptcy Code case may be subject to a lien
resulting from any Pledge Agreement or pledge agreement entered into by the
debtor before such commencement.     f.   We wish to point out that
Section 9-301(c)(3) of the NY UCC provides that when negotiable documents,
goods, instruments, money, or tangible chattel paper are

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 6

      located in a jurisdiction, the local law of that jurisdiction governs the
effect of perfection or nonperfection and the priority of a nonpossessory Lien
in the Article 9 Collateral.     g.   We wish to point out that the acquisition
by any Subject Entity after the Closing Date of an interest in property that
becomes subject to the Lien of the Pledge Agreement may constitute a voidable
preference under Section 547 of the Bankruptcy Code.     h.   Except as provided
in paragraphs 4 and 5 above, we express no opinion as to the creation,
perfection or priority of any security interest in, or other Lien on, the
Collateral.     i.   We express no opinion as to the effect of any law
(including Section 548 of the Bankruptcy Code or Article 10 of the New York
Debtor and Creditor Law) regarding fraudulent transfers or conveyances, or of
provisions of the law of the jurisdiction of each Subsidiary Guarantor (as
defined in the Subsidiary Guaranty) restricting dividends, loans or
distributions by a corporation or limited liability company or for the benefit
of its stockholders or members, on the validity or enforceability of the Subject
Documents against any of the Subsidiary Guarantors party thereto or any other
obligation under the Subject Documents.     j.   We wish to point out that the
obligations of the Subject Entities, and the rights and remedies of the
Administrative Agent and the Secured Parties, under the Subject Documents may be
subject to possible limitations upon the exercise of remedial or procedural
provisions contained in the Subject Documents, provided that such limitations do
not, in our opinion (but subject to the other comments and qualifications set
forth in this letter), make the remedies and procedures (taken as a whole) that
will be afforded to the Administrative Agent and the Secured Parties inadequate
for the practical realization of the substantive benefits purported to be
provided to the Administrative Agent and the Secured Parties by the Subject
Documents.     k.   Our opinions as to compliance with certain statutes, rules
and regulations are based upon a review of those statutes, rules and regulations
which, in our experience, are normally applicable to transactions of the type
contemplated by the Subject Documents.     l.   We are not expressing any
opinion as to the effect of compliance by any Subject Entity with any state or
federal laws or regulations applicable to the transactions contemplated by the
Subject Documents because of the nature of any of its businesses.     m.   We
express no opinion with respect to the validity or enforceability of: (i) any
provision in the Subject Documents relating to delay or omission of enforcement
of rights or remedies, waivers of defenses, waivers of notices, or waivers of

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 7

      benefits of usury, appraisement, valuation, stay, extension, moratorium,
redemption, statutes of limitation or other non-waivable benefits bestowed by
operation of law; (ii) any exculpation clauses, clauses relating to releases of
unmatured claims, clauses purporting to waive unmatured rights, severability
clauses, and clauses similar in substance or nature to those described in the
foregoing clause (i) and this clause (ii); or (iii) any indemnification or
contribution provisions set forth in the Subject Documents to the extent they
purport to relate to liabilities resulting from or based upon a party’s own
gross negligence, willful misconduct or bad faith or any violation of federal or
state securities or blue sky laws.     n.   The provisions of the Subject
Documents that permit the Administrative Agent and the Secured Parties to take
action or make determinations, or to benefit from indemnities and similar
undertakings of any of the Subject Entities, may be subject to a requirement
that such action, inaction or determination by the Administrative Agent or the
Secured Parties that may give rise to a request for payment under such an
undertaking be taken or made, or not taken or made, on a reasonable basis and in
good faith and may also be subject to public policy and equitable limitations.  
  o.   We express no opinion as to (i) whether a federal or state court outside
of the State of New York would give effect to the choice of New York law
provided for in the Subject Documents, (ii) provisions of the Subject Documents
that relate to the subject matter jurisdiction of the United States District
Court for the Southern District of New York to adjudicate any controversy
related to the Subject Documents, or the transactions contemplated thereby,
(iii) any waiver of inconvenient forum set forth in the Subject Documents with
respect to proceedings in the United States District Court for the Southern
District of New York, or (iv) the waiver of jury trial set forth in the Subject
Documents.     p.   We express no opinion as to the effect of the laws of any
jurisdiction (other than the laws of the State of New York) wherein any Lender
may be located which limit rates of interest that may be charged or collected by
such Lender.     q.   We express no opinion with respect to any provisions of
the Credit Agreement insofar as it purports to create rights of set-off:
(i) against deposits and indebtedness held or owing by persons other than the
Administrative Agent or any Lender or special or provisional deposits held by
the Administrative Agent or any Lender; (ii) in respect of contingent and
unmatured indebtedness; (iii) against assets of a Loan Party with respect to
indebtedness owing by another Loan Party; or (iv) in favor of participants.

          This letter is being furnished only to you and is solely for the
benefit of the addressees and is not to be used, circulated, quoted, relied upon
or otherwise referred to by any other person or for any other purpose without
our prior written consent, except that any person that becomes a Lender pursuant
to the Subject Documents may rely on this letter as if it were

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent
June 2, 2006
Page 8
addressed to such person and delivered on the date hereof (and each such person
may make this opinion letter available, for information but not for reliance
purposes, to their respective counsel, auditors, regulators, underwriters,
rating agencies, participants, pledgees (in connection with collateralized loan
and other securitization funding arrangements) and other comparable persons or
entities).
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I — Subject Entities
Acme Markets, Inc.
American Drug Stores LLC
American Stores Company, LLC
ASP Realty, Inc.
Bristol Farms
Butson’s Enterprises, Inc.
FF Acquisition, L.L.C.
Foodarama LLC
JETCO PROPERTIES, INC.
Jewel Companies, Inc.
Jewel Food Stores, Inc.
JOAH, Inc.
Lucky Stores LLC
Moran Foods, Inc.
New Albertson’s, Inc.
Richfood Holdings, Inc.
Richfood Procurement, L.L.C.
Richfood, Inc.
Scott’s Food Stores, Inc.
SFW Holding Corp.
Shaw Equipment Corporation
Shaw’s Realty Co.
Shaw’s Supermarkets, Inc.
Shop ‘N Save Warehouse Foods, Inc.

 



--------------------------------------------------------------------------------



 



Shoppers Food Warehouse Corp.
SSM Holdings Company
Star Markets Company, Inc.
Star Markets Holdings, Inc.
Super Rite Foods, Inc.
Supermarket Operators of America Inc.
SUPERVALU Holdings — PA LLC
SUPERVALU Holdings, Inc.
SUPERVALU Pharmacies, Inc.
SV Ventures
TLC Holdings, Inc.
Total Logistic Control, LLC
Total Logistics, Inc.

 



--------------------------------------------------------------------------------



 



Schedule II — Subject Debt
1. The Indenture dated as of July 1, 1987, between SUPERVALU INC. and Deutsche
Bank Trust Company Americas (formerly Bankers Trust Company), as Trustee, as
supplemented by the First Supplemental Indenture dated as of August 1, 1990, the
Second Supplemental Indenture dated as of October 1, 1992, the Third
Supplemental Indenture dated as of September 1, 1995, the Fourth Supplemental
Indenture dated as of August 4, 1999 and the Fifth Supplemental Indenture dated
as of September 17, 1999.
2. The Indenture dated as of November 2, 2001, between SUPERVALU INC. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank), as
Trustee, including form of Liquid Yield Option Note due 2031.
3. The Indenture dated as of May 1, 1992 between New Albertson’s, Inc. as
successor to Albertson’s, Inc., and U.S. Bank Trust National Association, as
successor trustee, as supplemented by Supplemental Indenture No. 1, dated as of
May 7, 2004, and Supplemental Indenture No. 2, dated as of June 1, 2006.
4. The Indenture dated as of May 1, 1995, between American Stores Company, LLC,
a Delaware limited liability company and formerly a Delaware corporation known
as American Stores Company, and Wells Fargo Bank, National Association, as
successor trustee, as supplemented by Supplemental Indenture No. 1 dated as of
January 23, 2004 and Supplemental Indenture No. 2 dated as of July 6, 2005.

 



--------------------------------------------------------------------------------



 



Schedule III — Opinion Parties
Butson’s Enterprises, Inc.
FF Acquisition, L.L.C.
Foodarama LLC
Moran Foods, Inc.
Richfood Holdings, Inc.
Richfood Procurement, L.L.C.
Richfood, Inc.
Scott’s Food Stores, Inc.
SFW Holding Corp.
Shop ‘N Save Warehouse Foods, Inc.
Shoppers Food Warehouse Corp.
Super Rite Foods, Inc.
Supermarket Operators of America Inc.
SUPERVALU Holdings — PA LLC
SUPERVALU Holdings, Inc.
SUPERVALU Pharmacies, Inc.
SV Ventures
TLC Holdings, Inc.
Total Logistic Control, LLC
Total Logistics, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit E–1
[SUPERVALU INC. Letterhead]
June 1, 2006
The Lenders and the Administrative Agent referred to below
c/o The Royal Bank of Scotland PLC
Ladies and Gentlemen:
     I am the Associate General Counsel and Corporate Secretary of SUPERVALU,
INC., a Delaware corporation (the “Company”). In such capacity I have acted as
counsel to the Company in connection with the transactions contemplated by the
Credit Agreement, dated as of June 1, 2006 (the “Credit Agreement”), among the
Company, the Lenders, The Royal Bank of Scotland PLC (the “Administrative
Agent”), Bank of America, N.A., Citibank, N.A. and Rabobank International, as
the co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager. This
opinion is rendered to you at the request of the Company and pursuant to
Section 3.01(g)(vi) of the Credit Agreement. All capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
     In connection with the delivery of this opinion, I have examined originals,
or copies certified or otherwise identified to my satisfaction, of (i) the
Credit Agreement, and (ii) such other documents as I have deemed necessary or
appropriate as a basis for the opinions set forth below. I have also
investigated such questions of law and received such certificates of government
officials and information from other officers and representatives of the Company
as I have deemed necessary or appropriate for the purposes of this opinion,
including, without limitation, the identification of orders, writs, judgments,
determinations or awards against the Company that may be violated by the Credit
Agreement. In rendering this opinion I have consulted with other members of the
Company’s Legal Department as I have deemed appropriate for purposes of this
opinion.
     I have assumed the genuineness of all signatures (other than signatures
submitted on behalf of the Company), the legal capacity of all individuals who
have executed the Credit Agreement, the authenticity of all documents submitted
to me as originals and the conformity to original documents of all documents
submitted to me as certified, photostatic, reproduced or conformed copies. I
have also assumed that the Credit Agreement has been duly authorized, executed
and delivered by each of the parties thereto (other than the Company) and is
enforceable in accordance with its terms against such parties.

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
    as Administrative Agent
June 1, 2006
Page 2
     I am a member of the Bar of the State of Minnesota, and I have not
considered, and I express no opinion as to, the laws of any jurisdiction other
than the laws of the State of Minnesota, the General Corporate Law of the State
of Delaware, and the Federal laws of the United States of America, in each case
as in effect on the date hereof. The Credit Agreement is governed by the laws of
the State of New York and therefore with your permission I have assumed for
purposes of my opinion that the laws of the State of Minnesota and the laws of
the State of New York are the same in all applicable respects.
     On the basis of the foregoing and in reliance thereon, I am of the opinion
that, as of the date hereof:
     1. The Company is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except as would not
reasonably be expected to have a Material Adverse Effect.
     2. The execution, delivery and performance by the Company of the Credit
Agreement, and the consummation of the transactions contemplated thereunder, do
not (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award binding on or affecting the Company, except where
the such violation would not reasonably be expected to require payments by such
Obligor of $100,000,000 or more or have a Material Adverse Effect, or (ii)
conflict with or result in the breach of, or constitute a default under, any
agreement required as of the date hereof to be filed as an exhibit pursuant to
Item 601(b)(2), (4) or (10) of Regulation S-K under the Securities Exchange Act
of 1934 each of which are listed on Schedule II (other than (x) compensatory
plans, compensatory contracts, and compensatory arrangements and (y) the
agreements listed on Schedule I hereof).
     3. The Credit Agreement has been duly executed and delivered by the
Company.
     4. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, or any third party
that is a party to any agreement or instrument binding on the Company (other
than those that have been, or on the Effective Date will be, duly obtained or
made and which are, or on the Effective Date will be, in full force and effect)
is required for the due execution, delivery or performance by the Company of the
Credit Agreement except where the failure to obtain such authorization or
approval or to take such action by or give or file such notice with any third
party that is a party to any agreement or instrument binding on the Company
could not reasonably be expected to have a Material Adverse Effect.
     5. To the best of my knowledge, there is no pending or threatened in
writing action, suit, investigation, litigation or proceeding, including any
Environmental Action, affecting the Company before any court, governmental
agency or arbitrator, that could reasonably be expected to (i) have a Material
Adverse Effect, or (ii) adversely affect the legality, validity or

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
   as Administrative Agent
June 1, 2006
Page 3
enforceability of the Credit Agreement or the consummation of the transactions
contemplated thereby.
     This opinion is furnished by me as counsel for the Company to each of you
and is solely for your benefit and is not to be otherwise used, circulated or
relied upon without my express written consent. Notwithstanding the foregoing, a
copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof (and each such
person may make this opinion letter available, for information but not for
reliance purposes, to their respective counsel, auditors, regulators,
underwriters, rating agencies, participants, pledgees (in connection with
collateralized loan and other securitization funding arrangements) and other
comparable persons or entities).
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I – Excluded Debt Agreements
1. The Indenture dated as of July 1, 1987, between SUPERVALU INC. and Deutsche
Bank Trust Company Americas (formerly Bankers Trust Company), as Trustee, as
supplemented by the First Supplemental Indenture dated as of August 1, 1990, the
Second Supplemental Indenture dated as of October 1, 1992, the Third
Supplemental Indenture dated as of September 1, 1995, the Fourth Supplemental
Indenture dated as of August 4, 1999 and the Fifth Supplemental Indenture dated
as of September 17, 1999.
2. The Indenture dated as of November 2, 2001, between SUPERVALU INC. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank), as
Trustee, including form of Liquid Yield Option Note due 2031.

 



--------------------------------------------------------------------------------



 



Schedule II – Subject Agreements
Purchase and Separation Agreement by and among Albertson’s, Inc., New Aloha
Corporation, Supervalu Inc. and AB Acquisition LLC, dated January 22, 2006.
Asset Purchase Agreement among CVS Corporation, CVS Pharmacy, Inc., Albertson’s,
Inc., Supervalu Inc., New Aloha Corporation, and the Sellers Listed on Annex A
attached thereto, dated January 22, 2006.
Agreement and Plan of Merger, among Albertson’s, Inc., New Aloha Corporation,
New Diamond Sub, Inc., SUPERVALU INC., and Emerald Acquisition Sub, Inc., dated
as of January 22, 2006.
Rights Agreement dated as of April 12, 2000, between SUPERVALU INC. and Wells
Fargo Bank Minnesota, N.A. (formerly Norwest Bank Minnesota, N.A.) as Rights
Agent, including as Exhibit B the forms of Rights Certificate and Election to
Exercise.

 



--------------------------------------------------------------------------------



 



Exhibit E–2
[SUPERVALU INC. Letterhead]
June 2, 2006
The Lenders and the Administrative Agent referred to below
c/o The Royal Bank of Scotland PLC
Ladies and Gentlemen:
     I am the Associate General Counsel and Corporate Secretary of SUPERVALU,
INC., a Delaware corporation (the “Company”). In such capacity I have acted as
counsel to the Company and the Subsidiaries listed on Schedule I hereto
(collectively, including the Company, referred to as the “Subject Entities”) in
connection with the transactions contemplated by (i) the Credit Agreement, dated
as of June 1, 2006 (the “Credit Agreement”), among the Company, the Lenders, The
Royal Bank of Scotland PLC (the “Administrative Agent”), Bank of America, N.A.,
Citibank, N.A. and Rabobank International, as the co-syndication agents for the
Lenders, Co-Bank, ACB and U.S. Bank National Association, as the
co-documentation agents for the Lenders, and RBS Securities Corporation, as the
sole lead arranger and sole book running manager; (ii) the Pledge Agreement,
dated as of June 2, 2006 (the “Pledge Agreement”), among the Company, the
Administrative Agent and the other parties thereto, (iii) the Subsidiary
Guaranty, dated as of June 2, 2006, among the Company and certain Subsidiaries
of the Company in favor of the Administrative Agent (the “Subsidiary Guaranty”)
and (iv) the Notes to be delivered on the Initial Borrowing Date (together with
the Credit Agreement, the Pledge Agreement and the Subsidiary Guaranty, the
“Subject Documents”). This opinion is rendered to you at the request of the
Subject Entities and pursuant to Section 3.02(h)(ix) of the Credit Agreement.
All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
     In connection with the delivery of this opinion, I have examined originals,
or copies certified or otherwise identified to my satisfaction, of (i) the
Subject Documents and (ii) such other documents as I have deemed necessary or
appropriate as a basis for the opinions set forth below. I have also
investigated such questions of law and received such certificates of government
officials and information from other officers and representatives of the Company
and the Subject Entities as I have deemed necessary or appropriate for the
purposes of this opinion, including, without limitation, the identification of
orders, writs, judgments, determinations or awards against the Company that may
be violated by the Credit Agreement. In rendering this opinion I have consulted
with other members of the Company’s Legal Department as I have deemed
appropriate for purposes of this opinion.
     I have assumed the genuineness of all signatures (other than signatures
submitted on behalf of the Subject Entities), the legal capacity of all
individuals who have executed the Subject Documents, the authenticity of all
documents submitted to me as originals and the conformity to original documents
of all documents submitted to me as certified, photostatic, reproduced or
conformed copies. I have also assumed that the Subject Documents have been duly
authorized, executed and delivered by each of the parties thereto (other than
the Subject Entities) and are enforceable in accordance with their terms against
such parties.

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
   as Administrative Agent
June 2, 2006
Page 2
     I am a member of the Bar of the State of Minnesota, and I have not
considered, and I express no opinion as to, the laws of any jurisdiction other
than the laws of the State of Minnesota, the General Corporate Law of the State
of Delaware, and the Federal laws of the United States of America, in each case
as in effect on the date hereof. The Subject Documents are governed by the laws
of the State of New York and therefore with your permission I have assumed for
purposes of my opinion that the laws of the State of Minnesota and the laws of
the State of New York are the same in all applicable respects.
     On the basis of the foregoing and in reliance thereon, I am of the opinion
that, as of the date hereof:
     1. Each Subject Entity is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except as
would not reasonably be expected to have a Material Adverse Effect.
     2. The execution, delivery and performance by each of the Subject Entities
of each Subject Document to which it is a party, and the consummation of the
transactions contemplated thereunder, do not (i) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
binding on or affecting such Subject Entity, except where the such violation
would not reasonably be expected to require payments by such Obligor of
$100,000,000 or more or have a Material Adverse Effect, or (ii) conflict with or
result in the breach of, or constitute a default under, any agreement required
as of the date hereof to be filed as an exhibit pursuant to Item 601(b)(2),
(4) or (10) of Regulation S-K under the Securities Exchange Act of 1934 each of
which are listed on Schedule III (other than (x) compensatory plans,
compensatory contracts, and compensatory arrangements and (y) the agreements
listed on Schedule II hereof).
     3. The Credit Agreement has been, and each other Subject Document when
delivered hereunder will have been, duly executed and delivered by the Company
and each other Subject Entity, as applicable.
     4. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, or any third party
that is a party to any agreement or instrument binding on any of the Subject
Entities (other than those that have been, or on the Effective Date will be,
duly obtained or made and which are, or on the Effective Date will be, in full
force and effect, and other than any filings, registrations, recordings or other
actions required to perfect the security interests granted by or under any
Subject Document) is required for the due execution, delivery or performance by
such Subject Entity of any Subject Document to which such Subject Entity is a
party, except where the failure to obtain such authorization or approval or to
take such action by or give or file such notice with any third party that is a
party to any agreement or instrument binding on any of the Subject Entities
could not reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
   as Administrative Agent
June 2, 2006
Page 3
     5. To the best of my knowledge, there is no pending or threatened in
writing action, suit, investigation, litigation or proceeding, including any
Environmental Action, affecting any Subject Entity before any court,
governmental agency or arbitrator, that could reasonably be expected to (i) have
a Material Adverse Effect, or (ii) adversely affect the legality, validity or
enforceability of the Credit Agreement or any other Subject Document or the
consummation of the transactions contemplated thereby.
     This opinion is furnished by me as counsel for the Subject Entities to each
of you and is solely for your benefit and is not to be otherwise used,
circulated or relied upon without my express written consent. Notwithstanding
the foregoing, a copy of this opinion letter may be delivered by any of you to
any Person that becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such Lender may rely on the opinion expressed above as if this
opinion letter were addressed and delivered to such Lender on the date hereof
(and each such person may make this opinion letter available, for information
but not for reliance purposes, to their respective counsel, auditors,
regulators, underwriters, rating agencies, participants, pledgees (in connection
with collateralized loan and other securitization funding arrangements) and
other comparable persons or entities).
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I – Subject Entities
Butson’s Enterprises, Inc.
FF Acquisition, L.L.C.
Foodarama LLC
Moran Foods, Inc.
Richfood Holdings, Inc.
Richfood Procurement, L.L.C.
Richfood, Inc.
Scott’s Food Stores, Inc.
SFW Holding Corp.
Shop ‘N Save Warehouse Foods, Inc.
Shoppers Food Warehouse Corp.
Super Rite Foods, Inc.
Supermarket Operators of America Inc.
SUPERVALU Holdings – PA LLC
SUPERVALU Pharmacies, Inc.
SUPERVALU Holdings, Inc.
SV Ventures
TLC Holdings, Inc.
Total Logistic Control, LLC
Total Logistics, Inc.

 



--------------------------------------------------------------------------------



 



Schedule II – Excluded Debt Agreements
1. The Indenture dated as of July 1, 1987, between SUPERVALU INC. and Deutsche
Bank Trust Company Americas (formerly Bankers Trust Company), as Trustee, as
supplemented by the First Supplemental Indenture dated as of August 1, 1990, the
Second Supplemental Indenture dated as of October 1, 1992, the Third
Supplemental Indenture dated as of September 1, 1995, the Fourth Supplemental
Indenture dated as of August 4, 1999 and the Fifth Supplemental Indenture dated
as of September 17, 1999.
2. The Indenture dated as of November 2, 2001, between SUPERVALU INC. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank), as
Trustee, including form of Liquid Yield Option Note due 2031.

 



--------------------------------------------------------------------------------



 



Schedule III – Subject Agreements
Purchase and Separation Agreement by and among Albertson’s, Inc., New Aloha
Corporation, Supervalu Inc. and AB Acquisition LLC, dated January 22, 2006.
Asset Purchase Agreement among CVS Corporation, CVS Pharmacy, Inc., Albertson’s,
Inc., Supervalu Inc., New Aloha Corporation, and the Sellers Listed on Annex A
attached thereto, dated January 22, 2006.
Agreement and Plan of Merger, among Albertson’s, Inc., New Aloha Corporation,
New Diamond Sub, Inc., SUPERVALU INC., and Emerald Acquisition Sub, Inc., dated
as of January 22, 2006.
Rights Agreement dated as of April 12, 2000, between SUPERVALU INC. and Wells
Fargo Bank Minnesota, N.A. (formerly Norwest Bank Minnesota, N.A.) as Rights
Agent, including as Exhibit B the forms of Rights Certificate and Election to
Exercise.

 



--------------------------------------------------------------------------------



 



Exhibit E–3
June 2, 2006
The Lenders and the Administrative Agent referred to below
c/o The Royal Bank of Scotland PLC
Ladies and Gentlemen:
     I am counsel to SUPERVALU INC., a Delaware corporation (the “Company”). In
such capacity I have acted as counsel to the Subsidiaries listed on Schedule I
hereto (collectively referred to as the “Subject Entities”) in connection with
the transactions contemplated by (i) the Credit Agreement, dated as of June 1,
2006 (the “Credit Agreement”), among the Company, the Lenders, The Royal Bank of
Scotland PLC (the “Administrative Agent”), Bank of America, N.A., Citibank, N.A.
and Rabobank International, as the co-syndication agents for the Lenders,
Co-Bank, ACB and U.S. Bank National Association, as the co-documentation agents
for the Lenders, and RBS Securities Corporation, as the sole lead arranger and
sole book running manager; (ii) the Pledge Agreement, dated as of June 2, 2006
(the “Pledge Agreement”), among the Company, the Administrative Agent and the
other parties thereto, and (iii) the Subsidiary Guaranty, dated as of June 2,
2006, among the Company and certain Subsidiaries of the Company in favor of the
Administrative Agent (together with the Credit Agreement and the Pledge
Agreement, the “Subject Documents”). This opinion is rendered to you at the
request of the Subject Entities and pursuant to Section 3.01(h)(x) of the Credit
Agreement. All capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
     In connection with the delivery of this opinion, I have examined originals,
or copies certified or otherwise identified to my satisfaction, of (i) the
Subject Documents and (ii) such other documents as I have deemed necessary or
appropriate as a basis for the opinions set forth below. I have also
investigated such questions of law and received such certificates of government
officials and information from other officers and representatives of the Company
and the Subject Entities as I have deemed necessary or appropriate for the
purposes of this opinion, including, without limitation, the identification of
orders, writs, judgments, determinations or awards against the Company that may
be violated by the Credit Agreement. In rendering this opinion I have consulted
with other members of the Company’s Legal Department as I have deemed
appropriate for purposes of this opinion.
     I have assumed the genuineness of all signatures (other than signatures
submitted on behalf of the Subject Entities), the legal capacity of all
individuals who have executed the Subject Documents, the authenticity of all
documents submitted to me as originals and the conformity to original documents
of all documents submitted to me as certified, photostatic, reproduced or
conformed copies. I have also assumed that the Subject Documents have been duly
authorized, executed and delivered by each of the parties thereto (other than
the Subject Entities) and are enforceable in accordance with their terms against
such parties.
     I am a member of the Bar of the State of Idaho, and I have not considered,
and I express no opinion as to, the laws of any jurisdiction other than the laws
of the State of Idaho and the

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
   as Administrative Agent
June 2, 2006
Page 2
Federal laws of the United States of America, in each case as in effect on the
date hereof (except as to the matters below which are governed in part by the
general corporate laws or limited liability company laws of the States of
California, Delaware, Maine, Massachusetts, Nevada and New York). The Subject
Documents are governed by the laws of the State of New York and therefore with
your permission I have assumed for purposes of my opinion that the laws of the
State of Idaho and the laws of the State of New York are the same in all
applicable respects.
     On the basis of the foregoing and in reliance thereon, I am of the opinion
that, as of the date hereof:
     1. Each Subject Entity is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization
and, except where the failure to be so (individually or in the aggregate) would
not reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.
     2. The execution, delivery and performance by each of the Subject Entities
of each Subject Document to which it is a party, and the consummation of the
transactions contemplated thereunder, are within such Subject Entity’s corporate
or other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, and do not (i) contravene the charter
or by-laws of such Subject Entity, (ii) violate any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award binding on or
affecting such Subject Entity, except where the such violation would not
reasonably be expected to require payments by such Obligor of $100,000,000 or
more or have a Material Adverse Effect, or (iii) conflict with or result in the
breach of, or constitute a default under, any agreement required as of the date
hereof to be filed as an exhibit pursuant to Item 601(b)(2), (4) or (10) of
Regulation S-K under the Securities Exchange Act of 1934 for New Albertsons,
each of which are listed on Schedule III (other than (x) compensatory plans,
contracts, and arrangements and (y) the agreements listed on Schedule II
hereof).
     3. Each of the Subject Documents when delivered pursuant to the Credit
Agreement will have been, duly executed and delivered by each Subject Entity
party thereto.
     4. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, or any third party
that is a party to any agreement or instrument binding on any of the Subject
Entities (other than those that have been, or on the Effective Date will be,
duly obtained or made and which are, or on the Effective Date will be, in full
force and effect, and other than any filings, registrations, recordings or other
actions required to perfect the security interests granted by or under any
Subject Document) is required for the due execution, delivery or performance by
such Subject Entity of any Subject Document to which such Subject Entity is a
party, except where the failure to obtain such authorization or approval or to
take such action by or give or file such notice with any third party

 



--------------------------------------------------------------------------------



 



The Lenders and the Administrative Agent referred to herein
c/o The Royal Bank of Scotland PLC,
   as Administrative Agent
June 2, 2006
Page 3
that is a party to any agreement or instrument binding on any of the Subject
Entities could not reasonably be expected to have a Material Adverse Effect.
     5. To the best of my knowledge, there is no pending or threatened in
writing action, suit, investigation, litigation or proceeding, including any
Environmental Action, affecting any Subject Entity before any court,
governmental agency or arbitrator, that could reasonably be expected to (i) have
a Material Adverse Effect, or (ii) adversely affect the legality, validity or
enforceability of any Subject Document or the consummation of the transactions
contemplated thereby.
     6. No Subject Entity is an “investment company”, or an “affiliated person”
of, or “promotor” or “principal underwriter” for an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended.
     This opinion is furnished by me as counsel for the Subject Entities to each
of you and is solely for your benefit and is not to be otherwise used,
circulated or relied upon without my express written consent. Notwithstanding
the foregoing, a copy of this opinion letter may be delivered by any of you to
any Person that becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such Lender may rely on the opinion expressed above as if this
opinion letter were addressed and delivered to such Lender on the date hereof
(and each such person may make this opinion letter available, for information
but not for reliance purposes, to their respective counsel, auditors,
regulators, underwriters, rating agencies, participants, pledgees (in connection
with collateralized loan and other securitization funding arrangements) and
other comparable persons or entities).
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I – Subject Entities
Acme Markets, Inc.
American Drug Stores LLC
American Stores Company, LLC
ASP Realty, Inc.
Bristol Farms
JETCO PROPERTIES, INC.
Jewel Companies, Inc.
Jewel Food Stores, Inc.
JOAH, Inc.
Lucky Stores LLC
New Albertson’s, Inc.
Shaw Equipment Corporation
Shaw’s Realty Co.
Shaw’s Supermarkets, Inc.
SSM Holdings Company
Star Markets Company, Inc.
Star Markets Holdings, Inc.

 



--------------------------------------------------------------------------------



 



Schedule II – Excluded Debt Agreements
1. The Indenture dated as of May 1, 1992 (the “Indenture”) between Albertson’s,
Inc. (“Albertson’s”), and U.S. Bank Trust National Association, as successor
trustee (the “Trustee”), as supplemented by that Supplemental Indenture No. 1,
dated as of May 7, 2004, by and between Albertson’s and the Trustee.
2. The Indenture dated as of May 1, 1995, between American Stores Company, LLC,
a Delaware limited liability company and formerly a Delaware corporation known
as American Stores Company, and Wells Fargo Bank, National Association, as
supplemented by that Supplemental Indenture No. 1 dated as of January 23, 2004
and that Supplemental Indenture No. 2 dated as of July 6, 2005.
3. Purchase and Separation Agreement by and among Albertson’s, Inc., New Aloha
Corporation, Supervalu Inc. and AB Acquisition LLC, dated January 22, 2006.
4. Asset Purchase Agreement among CVS Corporation, CVS Pharmacy, Inc.,
Albertson’s, Inc., Supervalu Inc., New Aloha Corporation, and the Sellers Listed
on Annex A attached thereto, dated January 22, 2006.
5. Agreement and Plan of Merger, among Albertson’s, Inc., New Aloha Corporation,
New Diamond Sub, Inc., SUPERVALU INC., and Emerald Acquisition Sub, Inc., dated
as of January 22, 2006.

 



--------------------------------------------------------------------------------



 



Schedule III – Subject Agreements
None

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF SUBSIDIARY GUARANTY
     This SUBSIDIARY GUARANTY (as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Guaranty”), dated as of June 2,
2006, is made by each Subsidiary of SUPERVALU INC., a Delaware corporation (the
“Borrower”), from time to time party hereto (each individually, a “Guarantor”
and, collectively, the “Guarantors”), in favor of THE ROYAL BANK OF SCOTLAND
PLC, as the administrative agent (together with its successor(s) thereto in such
capacity, the “Agent”) for each of the Secured Parties (capitalized terms used
herein have the meanings set forth in or incorporated by reference in
Article I).
WITNESSETH:
     WHEREAS, pursuant to a Credit Agreement, dated as of June 1, 2006 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders, the Agent, Bank
of America, N.A., Citibank, N.A. and Rabobank International, as the
co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager, the
Lenders have extended Commitments to make Advances and Swingline Loans to the
Borrower and issue (or participate in) Letters of Credit; and
     WHEREAS, as a condition precedent to the making of the Advances and the
Swingline Loans and the issuance (or participation in) of the Letters of Credit
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce the Lenders
and the LC Banks to make Advances and Swingline Loans to the Borrower and issue
(or participate in) Letters of Credit to the Borrower under the Credit
Agreement, each Guarantor jointly and severally agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):
     “Agent” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably:
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations now or hereafter existing, whether for principal,
interest (including interest accruing at the then applicable rate provided in
the Credit Agreement after the occurrence of any Default set forth in
Section 6.01(e) of the Credit Agreement, whether or not a claim for post-filing
or post-petition interest is allowed under applicable law following the
institution of a proceeding under bankruptcy, insolvency or similar laws), fees,
Reimbursement Obligations, expenses or otherwise (including all such amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b)); and
     (b) indemnifies and holds harmless each Secured Party for any and all
reasonable costs and expenses (including reasonable attorney’s fees and
expenses) incurred by such Secured Party (i) in enforcing any rights under this
Guaranty and (ii) in connection with any reinstatement, invalidation or
recission of any payment of any Obligations as set forth in Section 2.2,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under bankruptcy, insolvency or similar law;
provided, however, that each Guarantor shall only be liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. This Guaranty constitutes a guaranty of payment when due
and not of collection, and each Guarantor specifically agrees that it shall not
be necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Obligor or any
other Person before or as a condition to the obligations of such Guarantor
hereunder.
     SECTION 2.2. Reinstatement, etc. Each Guarantor hereby jointly and
severally agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by any Secured
Party, including upon the occurrence of any Default set forth in Section 6.01(e)
of the Credit Agreement or otherwise, all as though such payment had not been
made.

2



--------------------------------------------------------------------------------



 



     SECTION 2.3. Guaranty Absolute, etc. Subject to Section 5.6, this Guaranty
shall in all respects be a continuing, absolute, unconditional and irrevocable
guaranty of payment, and shall remain in full force and effect until the
Termination Date has occurred. Each Guarantor jointly and severally guarantees
that the Obligations will be paid strictly in accordance with the terms of each
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Secured Party with respect thereto. The liability of each
Guarantor under this Guaranty shall be joint and several, absolute,
unconditional and irrevocable irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Obligor or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any Guarantor) of, or collateral securing, any Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligation;
     (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.
     SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes the Agent
and each Lender, without the requirement that any notice be given to such
Guarantor (such notice being expressly waived by each Guarantor), upon the
occurrence and during the continuance of

3



--------------------------------------------------------------------------------



 



any Default described in Section 6.01(e) of the Credit Agreement or, with the
consent of the Majority Lenders, upon the occurrence and during the continuance
of any other Event of Default, to setoff and appropriate and apply to the
payment of the Obligations (whether or not then due, and whether or not any
Secured Party has made any demand for payment of the Obligations) any and all
balances, claims, credits, deposits (general or special, time or demand,
provisional or final, other than deposits held in a custodial, trust or other
fiduciary capacity), accounts or money of such Guarantor then or thereafter
maintained with such Secured Party; provided, however, that any such
appropriation and application shall be subject to the provisions of Section 2.16
of the Credit Agreement. Each Secured Party agrees to notify the applicable
Guarantor and the Agent after any such setoff and application made by such
Secured Party; provided further, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which such
Secured Party may have.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Obligor or any other Person
(including any other guarantor) or entity or any collateral securing the
Obligations, as the case may be.
     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Obligor, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Agent for the benefit of the Secured Parties in the
exact form received by such Guarantor (duly endorsed in favor of the Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 2.7; provided, however, that if any
Guarantor has made payment to the Secured Parties of all or any part of the
Obligations and the Termination Date has occurred, then at such Guarantor’s
request, the Agent (on behalf of the Secured Parties) will, at the expense of
such Guarantor, execute and deliver to such Guarantor appropriate documents
(without recourse and without representation or warranty) necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment. In furtherance of the foregoing, at all times prior
to the Termination Date, each Guarantor shall refrain from taking any action or
commencing any proceeding against any Obligor (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Secured Party as follows:

4



--------------------------------------------------------------------------------



 



     (a) Each Guarantor agrees that all payments made by such Guarantor
hereunder will be made in U.S. dollars to the Agent, without setoff,
counterclaim or other defense, free and clear of and without deduction for any
Taxes, in each case in accordance with, and subject to the exceptions in,
Sections 2.16 and 2.17 of the Credit Agreement in respect of all payments made
by it hereunder and the provisions of which Sections are hereby incorporated
into and made a part of this Guaranty by this reference as if set forth herein;
provided, that references to the “Borrower” in such Sections shall be deemed to
be references to each Guarantor, and references to “this Agreement” in such
Sections shall be deemed to be references to this Guaranty.
     (b) All payments made hereunder shall be applied in accordance with
Section 2.16(b) of the Credit Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Advances and Swingline Loans to the Borrower and issue (or participate
in) Letters of Credits thereunder, and to induce Secured Parties to enter into
Rate Protection Agreements, each Guarantor represents and warrants to each
Secured Party as set forth below.
     SECTION 3.1. Financial Condition, etc. Each Guarantor has knowledge of each
other Obligor’s financial condition and affairs and has adequate means to obtain
from each such Obligor on an ongoing basis information relating thereto and to
such Obligor’s ability to pay and perform the Obligations, and agrees to assume
the responsibility for keeping, and to keep, so informed for so long as this
Guaranty is in effect. Each Guarantor acknowledges and agrees that the Secured
Parties shall have no obligation to investigate the financial condition or
affairs of any Obligor for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any other Obligor that might become known to any Secured Party at any
time, whether or not such Secured Party knows or believes or has reason to know
or believe that any such fact or change is unknown to such Guarantor, or might
(or does) materially increase the risk of such Guarantor as guarantor, or might
(or would) affect the willingness of such Guarantor to continue as a guarantor
of the Obligations.
     SECTION 3.2. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Borrower, derive substantial direct and indirect benefits from
the Advances, Swingline Loans and Letters of Credit made from time to time to
the Borrower by the Lenders and the LC Banks pursuant to the Credit Agreement
and the execution and delivery of Rate Protection Agreements among the Borrower,
other Obligors and certain Secured Parties, and each Guarantor agrees that the
Secured Parties are relying on this representation in agreeing to make Advances
and Swingline Loans to the Borrower and issue (or participate in) Letters of
Credit.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement which
are applicable to such Guarantor or its properties, each such agreement,
covenant and obligation contained in the Credit Agreement and all other terms of
the Credit Agreement to which reference is made in this Article, together with
all related definitions and ancillary provisions, being hereby incorporated into
this Guaranty by this reference as though specifically set forth in this
Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article VIII thereof.
     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
Subject to Section 5.6, this Guaranty shall remain in full force and effect
until the Termination Date has occurred, shall be jointly and severally binding
upon each Guarantor and its successors, transferees and assigns and shall inure
to the benefit of and be enforceable by each Secured Party and its successors,
transferees and assigns; provided, however, that no Guarantor may (unless
otherwise permitted under the terms of the Credit Agreement) assign any of its
obligations hereunder without the prior written consent of all Lenders.
     SECTION 5.3. Amendments, Waivers, etc. No amendment to or waiver of any
provision of this Guaranty, nor consent to any departure by any Guarantor from
its obligations under this Guaranty, shall in any event be effective unless the
same shall be in writing and signed by the Agent (on behalf of the Lenders, the
Majority Lenders or the Majority Revolving Lenders, as the case may be, pursuant
to Section 8.01 of the Credit Agreement) and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Borrower) set forth on
Schedule I to the Credit Agreement or at such other address or facsimile number
as may be designated by such party in a notice to the other party. Any notice,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by pre-paid courier service, shall be deemed given when received; any
such notice, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor”

6



--------------------------------------------------------------------------------



 



hereunder with the same force and effect as if it were originally a party to
this Guaranty and named as a “Guarantor” hereunder. The execution and delivery
of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder and under
each other Loan Document shall terminate, without delivery of any instrument or
performance of any act by any party. In addition, at the request of the
Borrower, and at the sole expense of the Borrower, a Guarantor shall be released
from its obligations hereunder and under the Loan Documents (a) in the event
that the Equity Interests of such Guarantor are Disposed of in a transaction
permitted by the Credit Agreement or (b) in the event that such Guarantor
becomes an Immaterial Subsidiary or a Receivables Subsidiary; provided, that the
Borrower shall have delivered to the Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Borrower stating that such
transaction (in the case of clause (a) above) or such change in status (in the
case of clause (b) above) is in compliance with the Loan Documents. The Agent
will, at the Borrower’s expense, execute and deliver to the applicable Guarantor
such documents as such Guarantor may reasonably request to evidence the release
of such Guarantor’s obligations under this Guaranty and the other Loan Documents
pursuant to this Section 5.6.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 5.9. Severability. Wherever possible each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
     SECTION 5.10. Governing Law, Entire Agreement, etc. THIS GUARANTY WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Guaranty and the other
Loan Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.

7



--------------------------------------------------------------------------------



 



     SECTION 5.11. Forum Selection and Consent to Jurisdiction. EACH GUARANTOR
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED FOR THE BORROWER IN SECTION 8.02 OF
THE CREDIT AGREEMENT. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.
     SECTION 5.12. Waiver of Jury Trial, etc. THE AGENT AND EACH GUARANTOR
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE
ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     SECTION 5.13. Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its authorized Officer as of the date first above
written.

           

BUTSON’S ENTERPRISES, INC
FF ACQUISITION, L.L.C.
MORAN FOODS, INC.
RICHFOOD HOLDINGS, INC.
RICHFOOD PROCUREMENT, L.L.C.
RICHFOOD, INC.
SCOTT’S FOOD STORES, INC.
SFW HOLDING CORP.
SHOP ‘N SAVE WAREHOUSE FOODS, INC.
SHOPPERS FOOD WAREHOUSE CORP.
SUPER RITE FOODS, INC.
SUPERMARKET OPERATORS OF AMERICA INC.
SUPERVALU HOLDINGS, INC.
SUPERVALU PHARMACIES, INC.
TOTAL LOGISTIC CONTROL, LLC
TOTAL LOGISTICS, INC.
TLC HOLDNGS, INC.
      By:           Name:   Sherry M. Smith        Title:   Senior Vice
President, Finance        FOODARAMA LLC
      By:   Super Rite Foods, Inc., its sole member             By:          
Name:   Sherry M. Smith        Title:   Senior Vice President, Finance       
SUPERVALU HOLDINGS — PA LLC
      By:   Super Rite Foods, Inc., its sole member             By:          
Sherry M. Smith        Title:   Senior Vice President, Finance   

9



--------------------------------------------------------------------------------



 



         

            NEW ALBERTSON’S, INC.
      By:           Name:   .Colleen R. Batcheler   

           

SHAW’S SUPERMARKETS, INC.
SHAW EQUIPMENT CORPORATION
STAR MARKETS COMPANY, INC.
JETCO PROPERTIES, INC.
JEWEL FOOD STORES, INC.
ACME MARKETS, INC.
ASP REALTY; INC.
SHAW’S REALTY CO.
SSM HOLDINGS COMPANY
JEWEL COMPANIES, INC.
JOAH, INC.
STAR MARKETS HOLDINGS, INC.
      By:           Name:   .Colleen R. Batcheler        Title:   Vice President
and Secretary        AMERICAN STORES COMPANY, LLC
      By:   New Albertson's, Inc., its sole member             By:          
Name:   .Colleen R. Batcheler        Title:   Secretary        BRISTOL FARMS
      By:           Name:   .        Title:      

10



--------------------------------------------------------------------------------



 



         

            NEW ALBERTSON’S, INC.
      By:           Name:   .Colleen R. Batcheler        Title:   Secretary     

            SHAW’S SUPERMARKETS, INC.
SHAW EQUIPMENT CORPORATION
STAR MARKETS COMPANY, INC.
JETCO PROPERTIES, INC.
JEWEL FOOD STORES, INC.
ACME MARKETS, INC.
ASP REALTY; INC.
SHAW’S REALTY CO.
SSM HOLDINGS COMPANY
JEWEL COMPANIES, INC.
JOAH, INC.
STAR MARKETS HOLDINGS, INC.
      By:           Name:   .Colleen R. Batcheler        Title:   Vice President
and Secretary        AMERICAN STORES COMPANY, LLC
      By:   New Albertson's, Inc., its sole member             By:          
Name:   .Colleen R. Batcheler        Title:   Secretary        BRISTOL FARMS
      By:           Name:   .        Title:      

11



--------------------------------------------------------------------------------



 



         

            SV VENTURES
      By:   SUPERVALU Holdings; Inc., its general partner             By:      
    Name:   Sherry M. Smith        Title:   Senior Vice President, Finance     

ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:
THE ROYAL BANK OF SCOTLAND PLC,
as Agent

              By:         Name:   Charlotte Sohn Fuiks      Title:   Managing
Director   

12



--------------------------------------------------------------------------------



 



         

ANNEX I to
the Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of                                         ,
                     (this “ Supplement”), is to the Subsidiary Guaranty, dated
as of June 2, 2006 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Guaranty”), among the Guarantors (such
capitalized term, and other terms used in this Supplement, to have the meanings
set forth in Article I of the Guaranty) from time to time party thereto, in
favor of THE ROYAL BANK OF SCOTLAND PLC, as the administrative agent (together
with its successor(s) thereto in such capacity, the “Agent”) for each of the
Secured Parties.
WITNESSETH:
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Advances,
Swingline Loans and Letters of Credit under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned agrees, for the benefit of each Secured Party, as follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties contained in Article IV of the Credit
Agreement, insofar as such representations and warranties contained therein are
applicable to the undersigned and its properties, are true and correct in all
material respects as of the date hereof, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).
     SECTION 3. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     SECTION 4. Severability. Wherever possible each provision of this
Supplement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Supplement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Supplement or the
Guaranty.
     SECTION 5. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Agent for its reasonable out-of-pocket costs and expenses incurred
in connection with this Supplement, including reasonable attorney’s fees and
expenses of the Agent’s counsel.
     SECTION 6. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Supplement and the other
Loan Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.
     SECTION 7. Counterparts. This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
an original executed counterpart of this Supplement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its authorized officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:        

ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:
THE ROYAL BANK OF SCOTLAND PLC,
as Agent

              By:         Name:         Title:      

3



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF PLEDGE AGREEMENT
     This PLEDGE AGREEMENT, dated as of June 2, 2006 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Pledge
Agreement”), is made by SUPERVALU INC., a Delaware corporation (the “Borrower”),
and each of the other signatories hereto (together with any other Person that
may become a party hereto as provided herein, each individually a “Pledgor” and
collectively, the “Pledgors”), in favor of THE ROYAL BANK OF SCOTLAND PLC, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Agent”) for each of the Secured Parties (capitalized terms used in the
preamble and the recitals have the definitions set forth in or incorporated by
reference in Article I.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of June 1, 2006, among
the Borrower, the Lenders, the Agent, Bank of America, N.A., Citibank, N.A. and
Rabobank International, as the co-syndication agents for the Lenders, Co-Bank,
ACB and U.S. Bank National Association, as the co-documentation agents for the
Lenders, and RBS Securities Corporation, as the sole lead arranger and sole book
running manager, the Lenders have extended Commitments to make Advances and
Swingline Loans to the Borrower and issue (or participate in) Letters of Credit;
and
     WHEREAS, as a condition precedent to the making of the Advances and the
Swingline Loans and the issuance (or participation in) of the Letters of Credit
under the Credit Agreement, each Pledgor is required to execute and deliver this
Pledge Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Pledgors agree, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Pledge Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):
     “Agent” is defined in the preamble.
     “Albertson’s Indenture” means the Indenture, dated as of May 1, 1992,
between the Target and U.S. Bank Trust National Association (as successor to
Morgan Guaranty Trust Company of New York), as amended, supplemented or
otherwise modified as of the Effective Date and as further amended or otherwise
modified from time to time as permitted by the Credit Agreement.
     “Albertson’s Lien Covenant Debt Amount” means, at any time, the amount of
Debt (other than the Obligations) that the Company or any Subsidiary, directly
or indirectly, has





--------------------------------------------------------------------------------



 



created, incurred, issued, assumed, guaranteed or otherwise become liable for or
suffered to exist, secured by a Lien on (A) any Principal Property of the
Company or any Subsidiary or (B) or any shares of capital stock or Debt of any
Subsidiary (which Debt is then held by the Company or any Subsidiary), together
with all Attributable Debt of the Company and its Subsidiaries in respect of
Sale and Leaseback Transactions (as defined in section 1009 of the Albertson’s
Indenture but excluding leases exempt from the prohibition of such section 1009
by clauses (2) through (6) thereof), other than secured Debt excluded from the
computation of section 1008 of the Albertson’s Indenture by reason of clauses
(1) through (10) thereof. Each capitalized term (other than “Albertson’s
Indenture” and “Obligations”) used in this definition and not otherwise defined
within this definition shall have the meaning given thereto in the Albertson’s
Indenture.
     “Collateral” is defined in Section 2.1.
     “Credit Agreement” is defined in the first recital.
     “Distributions” means all non-cash dividends paid on Equity Interests,
liquidating dividends paid on Equity Interests, shares of Equity Interests
resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Equity Interests constituting
Collateral, but excluding Dividends.
     “Dividends” means cash dividends and cash distributions with respect to any
Equity Interests constituting Collateral that are not a liquidating dividend.
     “Pledge Agreement” is defined in the preamble.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Permitted Liens” means Liens created by statute and other Liens not
created by the Pledgors after the date hereof which do not otherwise result in a
Default.
     “Pledged Equity” is defined in clause (a) of Section 2.1.
     “Pledgor” and “Pledgors” are defined in the preamble.1
     “Maximum Albertson’s Secured Debt Amount” means, at any time, an amount
that is $1,000 less than 10% of Consolidated Net Tangible Assets (as defined in
the Albertson’s Indenture).
     “Maximum SVU Secured Debt Amount” means an amount that is $1,000 less than
the greater of $200,000,000 and 10% of Consolidated Net Tangible Assets (as
defined in the SVU Indenture).

2



--------------------------------------------------------------------------------



 



     “Secured Obligations” means all Obligations; provided that (a) so long as
any series of Securities (as defined in the Albertson’s Indenture) for which
Section 1008 of the Albertson’s Indenture (as contemplated by Section 301(12) of
the Albertson’s Indenture) is applicable, no Obligations shall at any time
constitute Secured Obligations of New Albertsons or any Subsidiary (as defined
in the Albertson’s Indenture) if the aggregate amount of all such Obligations
together with the Albertson’s Lien Covenant Debt Amount at such time exceeds the
Maximum Albertson’s Secured Debt Amount at such time and (b) so long as the SVU
Indenture is in effect, no Obligations shall at any time constitute Secured
Obligations of the Borrower or any Domestic Subsidiary (as defined in the SVU
Indenture) if the aggregate amount of all such Obligations together with the SVU
Lien Covenant Debt Amount at such time exceeds the Maximum SVU Secured Debt
Amount at such time.
     “SVU Indenture” means the Indenture, dated as of July 1, 1987, between the
Borrower and Deutsche Bank Trust Company Americas (formerly Bankers Trust
Company), as amended, supplemented or otherwise modified as of the Effective
Date and as further amended or otherwise modified from time to time as permitted
by the Credit Agreement.
     “SVU Lien Covenant Debt Amount” means at any time the amount of any Debt
(other than the Obligations) issued, assumed or guaranteed by the Company or any
Domestic Subsidiary and secured by any mortgage (as defined in section 1007(a)
of the SVU Indenture) upon any Operating Property of the Company or of a
Domestic Subsidiary or upon any shares of stock or indebtedness of any Domestic
Subsidiary (other than Debt secured by mortgages permitted by subsection (a) of
section 1007 of the SVU Indenture), together with all other Debt (other than the
Obligations) of the Company and its Domestic Subsidiaries secured by mortgages
which would otherwise be subject to the restrictions of section 1007(a) of the
SVU Indenture and the Value of all Sale and Lease-back Transactions in existence
at such time (other than any Sale and Lease-back Transaction which if such Sale
and Lease-back Transactions had been a mortgage, would have been permitted by
clause (i) of section 1007(a) of the SVU Indenture and other than Sale and
Lease-back Transactions as to which application of amounts have been made in
accordance with section 1008(b) of the SVU Indenture)). Each capitalized term
(other than “SVU Indenture” and “Obligations”) used in this definition and not
otherwise defined within this definition shall have the meaning given thereto in
the SVU Indenture.
     “Securities Act” is defined in clause (a) of Section 6.2.
     “U.S. Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States, a state thereof or the District of
Columbia.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Pledge Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
     SECTION 1.3. UCC Definitions. Unless otherwise defined herein or in the
Credit Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Pledge Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

3



--------------------------------------------------------------------------------



 



ARTICLE II
SECURITY INTEREST
     SECTION 2.1. Grant of Security Interest. Each Pledgor hereby grants to the
Agent, for its benefit and the ratable benefit of each other Secured Party, a
continuing security interest in all of such Pledgor’s following property,
whether tangible or intangible, whether now or hereafter existing, owned or
acquired by such Pledgors, and wherever located (collectively, the
“Collateral”):
     (a) all Equity Interests issued by each U.S. Subsidiary of such Pledgor
(other than any Immaterial Subsidiary and any Receivables Subsidiary) owned by
such Pledgor (including the Equity Interests described in Schedule I hereto)
(the “Pledged Equity”), in each case together with Dividends and Distributions
payable in respect of such Equity Interests; and
     (b) all proceeds of and from any and all of the foregoing Collateral
(including proceeds which constitute property of the types described in clause
(a)).
     SECTION 2.2. Security for Obligations. This Pledge Agreement and the
Collateral in which the Agent for the benefit of the Secured Parties is granted
a security interest hereunder by the Pledgors secure the prompt payment in full
when due, whether at stated maturity, by acceleration or otherwise, and
performance of all Secured Obligations now or hereafter existing.
Notwithstanding anything to the contrary herein or in any Loan Document, the
Collateral shall only secure a maximum amount of Obligations that can be secured
by such Collateral without causing any Debt issued under any of the Existing
Indentures to become equally and ratably secured by any Collateral; it being
understood and agreed that it is the intention of the Pledgors and the Secured
Parties that the amount of Obligations secured by the Collateral pledged by each
Pledgor not equal or exceed an amount that would require any Debt issued under
any of the Existing Indentures to become equally and ratably secured by any
Collateral (as such Existing Indentures may be amended or otherwise modified
from time to time as permitted by the Credit Agreement).
     SECTION 2.3. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding:
     (a) the Pledgors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Pledge Agreement had not been executed;
     (b) the exercise by the Agent of any of its rights hereunder will not
release any Pledgor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
     (c) no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Pledge
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Pledgor

4



--------------------------------------------------------------------------------



 



thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
     SECTION 2.4. Security Interest Absolute, etc. Subject to Section 7.5, this
Pledge Agreement shall in all respects be a continuing, absolute, unconditional
and irrevocable grant of security interest, and shall remain in full force and
effect until the Termination Date. All rights of the Secured Parties and the
security interests granted to the Agent (for its benefit and the ratable benefit
of each other Secured Party) hereunder, and all obligations of the Pledgors
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party (i) to assert any claim or demand or
to enforce any right or remedy against any Obligor or any other Person
(including any other Pledgor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligation;
     (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Pledgors hereby waive any right
to or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any collateral or of any Person
that is (or will become) a guarantor (including the Pledgors) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.
     SECTION 2.5. Postponement of Subrogation. Each Pledgor agrees that, prior
to the Termination Date, it will not exercise any rights against another Obligor
which it may acquire by way of rights of subrogation under any Loan Document to
which it is a party. No Pledgor shall seek or be entitled to seek any
contribution or reimbursement from any Obligor, in respect of any payment made
under any Loan Document or otherwise, until following the Termination Date. Any
amount paid to such Pledgor on account of any such subrogation rights prior to
the

5



--------------------------------------------------------------------------------



 



Termination Date shall be held in trust for the benefit of the Secured Parties
and shall immediately be paid and turned over to the Agent for the benefit of
the Secured Parties in the exact form received by such Pledgor (duly endorsed in
favor of the Agent, if required), to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with Section 6.1;
provided that if such Pledgor has made payment to the Secured Parties of all or
any part of the Obligations and the Termination Date has occurred, then at such
Pledgor’s request, the Agent (on behalf of the Secured Parties) will, at the
expense of such Pledgor, execute and deliver to such Pledgor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Pledgor of an interest in the
Secured Obligations resulting from such payment. In furtherance of the
foregoing, at all times prior to the Termination Date, such Pledgor shall
refrain from taking any action or commencing any proceeding against any Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Pledge Agreement to any Secured Party.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances, Swingline Loans, and issue (or participate in) Letters of Credit
thereunder, and to induce Secured Parties to enter into Rate Protection
Agreements, the Pledgors represent and warrant to each Secured Party as set
forth below.
     SECTION 3.1. As to Pledged Equity.
     (a) All Pledged Equity issued by (i) a corporation, business trust, joint
stock company or similar Person is duly authorized and validly issued, fully
paid and non-assessable, and represented by a certificate and (ii) a partnership
or limited liability company is a “security” within the meaning of Article 8 of
the UCC, governed by Article 8 of the UCC, and represented by a certificate.
     (b) Each Pledgor has delivered all certificated securities constituting
Collateral held by such Pledgor on the Initial Borrowing Date to the Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer acceptable to the Agent.
     (c) The percentage of the issued and outstanding Equity Interests of each
U.S. Subsidiary pledged by each Pledgor hereunder is as set forth on Schedule I.
     SECTION 3.2. Pledgor Name, Location, etc.
     (a) The jurisdiction in which each Pledgor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.
     (b) During the four months preceding the date hereof, no Pledgor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Pledgor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.

6



--------------------------------------------------------------------------------



 



     (c) Each Pledgor’s federal taxpayer identification number is (and, during
the four months preceding the date hereof, such Pledgor has not had a federal
taxpayer identification number different from that) set forth in Item C of
Schedule II hereto.
     (d) The name set forth on the signature page attached hereto is the true
and correct legal name (as defined in the UCC) of each Pledgor.
     SECTION 3.3. Ownership, No Liens, etc. The Pledgors own their Collateral
free and clear of any Lien, except for Liens created by this Pledge Agreement
and Permitted Liens.
     SECTION 3.4. Validity, etc.
     (a) This Pledge Agreement creates a valid security interest in the
Collateral securing the payment of the Secured Obligations.
     (b) Each Pledgor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Pledgor’s jurisdiction of organization
listed in Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Agent the Filing Statements suitable for
filing in such offices) and has taken all other actions necessary to obtain
control of the Collateral as provided in Section 8-106 of the UCC.
     (c) Upon delivery to the Agent of the certificates representing the Pledged
Equity, together with the indorsements in blank delivered therewith, the Agent
will have a perfected first priority Lien in the Pledged Equity and the proceeds
thereof. Assuming neither the Agent nor any of the Secured Parties has notice of
any adverse claim to such Pledged Equity, the Agent will acquire the security
interest in such Pledged Equity for the benefit of the Secured Parties free of
any adverse claim.
     SECTION 3.5. Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required either:
     (a) for the grant by the Pledgors of the security interest granted hereby
or for the execution, delivery and performance of this Pledge Agreement by the
Pledgors;
     (b) for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest or the exercise by the Agent of its rights and remedies
hereunder; or
     (c) for the exercise by the Agent of the voting or other rights provided
for in this Pledge Agreement, except (i) as may be required in connection with a
disposition of any Pledged Equity by laws affecting the offering and sale of
securities generally and (ii) any “change of control” or similar filings
required by state licensing agencies.
     SECTION 3.6. Best Interests. It is in the best interests of each Pledgor
(other than the Borrower) to execute this Pledge Agreement inasmuch as such
Pledgor will, as a result of being a Subsidiary of the Borrower, derive
substantial direct and indirect benefits from the Advances

7



--------------------------------------------------------------------------------



 



and other extensions of credit made from time to time to the Borrower by the
Lenders and the LC Banks pursuant to the Credit Agreement, and each Pledgor
agrees that the Secured Parties are relying on this representation in agreeing
to make such Advances and other extensions of credit pursuant to the Credit
Agreement to the Borrower.
ARTICLE IV
COVENANTS
Each Pledgor covenants and agrees that, until the Termination Date, such Pledgor
will perform, comply with and be bound by the obligations set forth below.
     SECTION 4.1. As to Investment Property, etc.
     SECTION 4.1.1. Equity Interests of Subsidiaries. No Pledgor will allow any
of its U.S. Subsidiaries (other than any Immaterial Subsidiary or any
Receivables Subsidiary):
     (a) that is a corporation, business trust, joint stock company,
partnership, limited liability company or similar Person, to issue
uncertificated securities (unless such Pledgor has caused the issuer thereof
either to (i) register the Agent as the registered owner of such security or
(ii) agree in an authenticated record with such Pledgor and the Agent that such
issuer will comply with instructions with respect to such security originated by
the Agent without further consent of such Pledgor); and
     (b) that is a partnership or limited liability company, to amend its
organic documents so that its Equity Interests are not securities governed by
Article 8 of the UCC; or
     (c) to issue Equity Interests in addition to or in substitution for the
Equity Interests pledged hereunder, unless such Equity Interests are immediately
pledged and delivered to the Agent pursuant to the terms of this Pledge
Agreement.
     SECTION 4.1.2. Stock Powers, etc. Each Pledgor agrees that all certificated
securities delivered by each Pledgor pursuant to this Pledge Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Agent.
     SECTION 4.1.3. Continuous Pledge. Each Pledgor will (subject to the terms
of this Pledge Agreement and the Credit Agreement) deliver to the Agent and at
all times keep pledged to the Agent pursuant hereto, on a perfected basis all
Pledged Equity and all proceeds thereof prior to all other Liens (other than
Permitted Liens).
     SECTION 4.1.4. Voting Rights; Dividends, etc. Each Pledgor agrees:
     (a) promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Agent and without any request therefor by the Agent,
so long as such Event of Default shall continue, to deliver (properly endorsed
where required hereby or requested by the Agent) to the Agent all Dividends and
Distributions with

8



--------------------------------------------------------------------------------



 



respect thereto and all other Proceeds of the Collateral, in each case
thereafter received by the Pledgors, all of which shall be held by the Agent as
additional Collateral;
     (b) with respect to Collateral consisting of general partner interests or
limited liability company interests in any Person, promptly upon receipt of
notice of the occurrence and continuance of an Event of Default from the Agent
and request therefor by the Agent, to make modifications to the respective
organic documents of such Person to admit the Agent as a general partner or
member of such Person, respectively; and
     (c) immediately upon the occurrence and continuance of an Event of Default
and so long as the Agent has notified the Pledgors of the Agent’s intention to
exercise its voting power under this clause,
     (i) that the Agent may exercise (to the exclusion of the Pledgors) the
voting power and all other incidental rights of ownership with respect to the
Collateral and the Pledgors hereby grant the Agent an irrevocable proxy,
exercisable under such circumstances, to vote the Collateral; and
     (ii) to promptly deliver to the Agent such additional proxies and other
documents as may be necessary to allow the Agent to exercise such voting power.
All Dividends, Distributions and other proceeds that may at any time and from
time to time be held by the Pledgors but which the Pledgors are then obligated
to deliver to the Agent pursuant to the terms of this Pledge Agreement, shall,
until delivery to the Agent, be held by the Pledgors separate and apart from its
other property in trust for the Agent. The Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Agent shall have given the
notice referred to in clause (b), the Pledgors will have the exclusive voting
power with respect to the Collateral and the Agent will, upon the written
request of the Pledgors, promptly deliver such proxies and other documents, if
any, as shall be reasonably requested by the Pledgors which are necessary to
allow the Pledgors to exercise that voting power; provided that no vote shall be
cast, or consent, waiver, or ratification given, or action taken by the Pledgors
that would impair any such Collateral, impair the position or interest of the
Secured Parties in respect of the Collateral or be inconsistent with or violate
any provision of any Loan Document.
     SECTION 4.2. Change of Name, etc. Each Pledgor will provide written notice
to the Agent not more than 10 days after any change in its name or place of
incorporation or organization or federal tax identification number.
     SECTION 4.3. Further Assurances, etc. Each Pledgor agrees that, from time
to time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Agent may reasonably request, in order to perfect, preserve and protect
any security interest granted or purported to be granted hereby or to enable the
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, the Pledgors
will:
     (a) from time to time upon the request of the Agent, (i) promptly deliver
to the Agent such stock powers, instruments and similar documents, satisfactory
in form and substance to the Agent, with respect to such Collateral as the Agent
may reasonably

9



--------------------------------------------------------------------------------



 



request and (ii) after the occurrence and during the continuance of any Event of
Default promptly transfer any securities constituting Collateral into the name
of any nominee designated by the Agent;
     (b) file (and each Pledgor hereby authorizes the Administrative Agent to
file) such Filing Statements or continuation statements, or amendments thereto,
and such other instruments or notices, as may be necessary or that the Agent may
reasonably request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Agent hereby;
     (c) deliver to the Agent and at all times keep pledged to the Agent
pursuant hereto, on a first-priority, perfected basis (subject only to Permitted
Liens), at the reasonable request of the Agent, all Collateral, all Dividends
and Distributions and all proceeds with respect thereto;
     (d) furnish to the Agent, from time to time at the Agent’s request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent may reasonably
request, all in reasonable detail; and
     (e) do all things reasonably requested by the Agent in order to enable the
Agent to have control (as such term is defined in Article 8 and Article 9 of the
UCC) over any applicable Collateral.
With respect to the foregoing and the grant of the security interest hereunder,
each Pledgor hereby authorizes the Agent to file one or more Filing Statements
or continuation statements, and amendments thereto, relative to all or any part
of the Collateral.
ARTICLE V
THE AGENT
     SECTION 5.1. Agent Appointed Attorney-in-Fact. The Pledgors hereby
irrevocably appoint the Agent its attorney-in-fact, with full authority in the
place and stead of each Pledgor and in the name of each Pledgor or otherwise,
from time to time in the Agent’s discretion, following the occurrence and during
the continuance of an Event of Default, to take any action and to execute any
instrument which the Agent may deem necessary or advisable to accomplish the
purposes of this Pledge Agreement, including:
     (a) to file any claims or take any action or institute any proceedings
which the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral; and
     (b) to perform the affirmative obligations of the Pledgors hereunder.
The Pledgors hereby acknowledge, consent and agree that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

10



--------------------------------------------------------------------------------



 



     SECTION 5.2. Agent May Perform. If the Pledgors fail to perform any
agreement contained herein within 5 Business Days after receipt of written
notice from the Agent, the Agent may itself perform, or cause performance of,
such agreement, and the expenses of the Agent incurred in connection therewith
shall be payable by the Pledgors pursuant to Section 8.04 of the Credit
Agreement.
     SECTION 5.3. Agent Has No Duty. The powers conferred on the Agent hereunder
are solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty on it to exercise any such powers.
Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Agent shall have no
duty as to any Collateral or responsibility for:
     (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any investment
property, whether or not the Agent has or is deemed to have knowledge of such
matters, or
     (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
     SECTION 5.4. Reasonable Care. The Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided that the Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral, if it takes such action for
that purpose as the Pledgors reasonably request in writing at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.
ARTICLE VI
REMEDIES
     SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred
and be continuing:
     (a) The Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may
     (i) require the Pledgors to, and the Pledgors hereby agree that they will,
at their expense and upon request of the Agent forthwith, assemble all or part
of the Collateral as directed by the Agent and make it available to the Agent at
a place to be designated by the Agent which is reasonably convenient to both
parties, and
     (ii) without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Agent may deem commercially reasonable. The
Pledgors agree

11



--------------------------------------------------------------------------------



 



that, to the extent notice of sale shall be required by law, at least ten days
prior notice to the Pledgors of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
     (b) All cash proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Agent against, all or any part of the Obligations as set
forth in Section 2.16 of the Credit Agreement.
     (c) The Agent may:
     (i) transfer all or any part of the Collateral into the name of the Agent
or its nominee, with or without disclosing that such Collateral is subject to
the Lien hereunder,
     (ii) notify the parties obligated on any of the Collateral to make payment
to the Agent of any amount due or to become due thereunder,
     (iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,
     (iv) endorse any checks, drafts, or other writings in any Pledgor’s name to
allow collection of the Collateral,
     (v) take control of any proceeds of the Collateral, and
     (vi) execute (in the name, place and stead of the Pledgors) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
     SECTION 6.2. Securities Laws. If the Agent shall determine to exercise its
right to sell all or any of the Collateral pursuant to Section 6.1, the Pledgors
agree that, upon request of the Agent, the Pledgors will, at their own expense:
     (a) execute and deliver, and cause each issuer of the Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Agent,
advisable to register such Collateral under the provisions of the Securities Act
of 1933, as from time to time amended (the “Securities Act”), and cause the
registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be

12



--------------------------------------------------------------------------------



 



furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the reasonable opinion of the Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto;
     (b) use commercially reasonable efforts to exempt the Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by the Agent;
     (c) cause each such issuer to make available to its security holders, as
soon as practicable, an earnings statement that will satisfy the provisions of
Section 11(a) of the Securities Act; and
     (d) do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.
     SECTION 6.3. Compliance with Restrictions. The Pledgors agree that in any
sale of any of the Collateral, the Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and the
Pledgors further agree that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Agent be liable nor accountable to the Pledgors for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.
     SECTION 6.4. Protection of Collateral. The Agent may from time to time, at
its option, perform any act which the Pledgors fail to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of an Event of
Default) and the Agent may from time to time take any other action which the
Agent reasonably deems necessary for the maintenance, preservation or protection
of any of the Collateral or of its security interest therein.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     SECTION 7.1. Loan Document. This Pledge Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
     SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment.
This Pledge Agreement shall remain in full force and effect until the
Termination Date has occurred, shall be binding upon the Pledgors and their
successors, transferees and assigns and shall inure to

13



--------------------------------------------------------------------------------



 



the benefit of and be enforceable by each Secured Party and its successors,
transferees and assigns; provided that the Pledgors may not (unless otherwise
permitted under the terms of the Credit Agreement) assign any of their
obligations hereunder without the prior written consent of all Lenders.
     SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of
this Pledge Agreement, nor consent to any departure by the Pledgors from their
obligations under this Pledge Agreement, shall in any event be effective unless
the same shall be in writing and signed by the Agent (on behalf of the Lenders
or the Majority Lenders, as the case may be, pursuant to Section 8.01 of the
Credit Agreement) and the Pledgors and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
     SECTION 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement, (b) the payment in full in cash of all
Term B Advances and the delivery by the Borrower to the Agent, evidence
satisfactory to the Agent that the Borrower has achieved an Applicable Rating
Level of IV at such time or (c) the occurrence of the Termination Date, the
security interests granted herein, and under any Loan Document or certificate,
filing, instrument or other document delivered in connection with any Loan
Document, shall automatically terminate with respect to (i) such Collateral (in
the case of clause (a)) or (ii) all Collateral (in the case of clauses (b) and
(c)). Upon any such Disposition or termination, the Agent will, at each
Pledgor’s sole expense, deliver to the Pledgors, without any representations,
warranties or recourse of any kind whatsoever, the applicable Collateral held by
the Agent hereunder, and execute and deliver to the Pledgors such documents as
the Pledgors shall reasonably request to evidence such termination.
     SECTION 7.6. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     SECTION 7.7. Headings. The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions thereof.
     SECTION 7.8. Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction,

14



--------------------------------------------------------------------------------



 



be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Pledge Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 7.9. Governing Law; Entire Agreement, etc. THIS PLEDGE AGREEMENT
WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Pledge Agreement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.
     SECTION 7.10. Forum Selection and Consent to Jurisdiction. EACH PLEDGOR
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PLEDGOR
HEREBY IRREVOCABLY APPOINTS CT CORPORATION SYSTEM (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, UNITED
STATES, AS ITS AGENT TO RECEIVE, ON SUCH PLEDGOR’S BEHALF AND ON BEHALF OF SUCH
PLEDGOR’S PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY
BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH PLEDGOR IN CARE
OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND SUCH PLEDGOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH PLEDGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED FOR THE BORROWER IN SECTION 8.02 OF THE CREDIT
AGREEMENT. EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PLEDGOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,

15



--------------------------------------------------------------------------------



 



ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH PLEDGOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
     SECTION 7.11. Execution in Counterparts. This Pledge Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
shall be effective as delivery of an original executed counterpart of this
Pledge Agreement.
     SECTION 7.12. Additional Pledgors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Pledgor” hereunder with the same force and effect as if it were
originally a party to this Pledge Agreement and named as a “Pledgor” hereunder.
The execution and delivery of such supplement shall not require the consent of
any other Pledgor hereunder, and the rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.
     IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

            BUTSON’S ENTERPRISES, INC
MORAN FOODS, INC.
RICHFOOD HOLDINGS, INC.
RICHFOOD, INC.
SCOTT’S FOOD STORES, INC.
SFW HOLDING CORP.
SHOP ‘N SAVE WAREHOUSE FOODS, INC.
SUPER RITE FOODS, INC.
SUPERMARKET OPERATORS OF AMERICA INC.
SUPERVALU HOLDINGS, INC.
SUPERVALU INC.
TOTAL LOGISTICS, INC.
TLC HOLDNGS, INC.
      By:           Name:   Sherry M. Smith        Title:   Senior Vice
President, Finance     

16



--------------------------------------------------------------------------------



 



            SV VENTURES
By: SUPERVALU Holdings; Inc., its general partner
      By:           Name:   Sherry M. Smith        Title:   Senior Vice
President, Finance        NEW ALBERTSON’S, INC.
      By:           Name:   Colleen R. Batcheler        Title:   Secretary     
  SHAW’S SUPERMARKETS, INC.
JEWEL FOOD STORES, INC.
SSM HOLDINGS COMPANY
JEWEL COMPANIES, INC.
JOAH, INC.
STAR MARKETS HOLDINGS, INC.
      By:           Name:   Colleen R. Batcheler        Title:   Vice President
and Secretary        AMERICAN STORES COMPANY, LLC
By: New Albertson’s, Inc., its sole member
      By:           Name:   Colleen R. Batcheler        Title:   Secretary     
  THE ROYAL BANK OF SCOTLAND PLC,
as Agent
      By:           Name:   Charlotte Sohn Fuiks        Title:   Managing
Director     

17



--------------------------------------------------------------------------------



 



ANNEX I to
the Pledge Agreement
SUPPLEMENT TO
PLEDGE AGREEMENT
     This SUPPLEMENT, dated as of ____________ ___, ____ (this “Supplement”), is
to the Pledge Agreement, dated as of June 2, 2006 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Pledge
Agreement”), among the Pledgors (such term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Pledge Agreement)
from time to time party thereto, in favor of THE ROYAL BANK OF SCOTLAND PLC, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Agent”) for each of the Secured Parties
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of June 1, 2006 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SUPERVALU Inc., a Delaware corporation (the
“Borrower”), the Lenders, the Agent, Bank of America, N.A., Citibank, N.A. and
Rabobank International, as the co-syndication agents for the Lenders, Co-Bank,
ACB and U.S. Bank National Association, as the co-documentation agents for the
Lenders, and RBS Securities Corporation, as the sole lead arranger and sole book
running manager (in such capacity, the “Lead Arranger”), the Lenders have
extended Commitments to make Advances and Swingline Loans to the Borrower and
issue (or participate in) Letters of Credit; and
     WHEREAS, pursuant to the provisions of Section 7.12 of the Pledge
Agreement, each of the undersigned is becoming a Pledgor under the Pledge
Agreement; and
     WHEREAS, each of the undersigned desires to become a “Pledgor” under the
Pledge Agreement in order to induce the Secured Parties to continue to extend
Loans and issue (or participate in) Letters of Credit under the Credit
Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned agrees, for
the benefit of each Secured Party, as follows.
     SECTION 1. Party to Pledge Agreement, etc. In accordance with the terms of
the Pledge Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Pledgor under the Pledge Agreement with the same
force and effect as if it were an original signatory thereto and each of the
undersigned hereby (a) agrees to be bound by and comply with all of the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor and (b)
represents and warrants that the representations and warranties made by it as a
Pledgor thereunder are true and correct as of the date hereof, unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such

 



--------------------------------------------------------------------------------



 



earlier date. In furtherance of the foregoing, each reference to a “Pledgor”
and/or “Pledgors” in the Pledge Agreement shall be deemed to include each of the
undersigned.
     SECTION 2. Representations. Each of the undersigned Pledgor hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Pledge Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms. Set forth on Schedule I and II is the
information required by each undersigned Pledgor that would otherwise be
required to be set forth in Schedule I and II to the Pledge Agreement.
     SECTION 3. Full Force of Pledge Agreement. Except as expressly supplemented
hereby, the Pledge Agreement shall remain in full force and effect in accordance
with its terms.
     SECTION 4. Severability. Wherever possible each provision of this
Supplement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Supplement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Supplement or the Pledge
Agreement.
     SECTION 5. Governing Law, Entire Agreement, etc. This Supplement is a Loan
Document and shall be governed by, and construed in accordance with, the laws of
the State of New York. Each Pledgor hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Supplement or the
transactions contemplated hereby, except to the extent that the validity or
perfection of the security interest hereunder, or remedies hereunder, in respect
of any particular collateral are governed by the laws of a jurisdiction other
than the state of New York. This Pledge Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.
     SECTION 6. Execution in Counterparts. This Supplement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier shall be
effective as delivery of an original executed counterpart of this Supplement.
* * * * *

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement
to be duly executed and delivered by its Authorized Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:        

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:


THE ROYAL BANK OF SCOTLAND PLC,
as Agent
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



SCHEDULE I AND SCHEDULE II TO ANNEX I
[USE SCHEDULES FROM PLEDGE AGREEMENT]

4



--------------------------------------------------------------------------------



 



EXHIBIT H-1
EFFECTIVE DATE REPRESENTATION CERTIFICATE
     This Effective Date Certificate (this “Certificate”), dated as of June 1,
2006, is delivered pursuant to clause (f) of Section 3.01 of the Credit
Agreement, dated as of June 1, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
SUPERVALU INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, The Royal Bank of Scotland plc, as the administrative agent for the
Lenders, Bank of America, N.A., Citibank, N.A. and Rabobank International, as
the co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager. Unless
otherwise defined herein, terms used herein have the meanings provided in the
Credit Agreement.
     The undersigned hereby represents and warrants on behalf of the Borrower,
solely in his or her capacity as an officer of the Borrower and not in his or
her individual capacity, that as of the Effective Date:
     1. Target MAC. There has not occurred any change, event, or occurrence
since February 2, 2006 that has had or would reasonably be expected to have,
individually or in the aggregate a Target Material Adverse Effect.
     2. Borrower MAC. There has not occurred any change, event, or occurrence
since February 25, 2006 that, individually or in the aggregate, has had, or
could reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Borrower and its Subsidiaries, taken as a whole but excluding New
Albertsons and its Subsidiaries.
     3. Merger Agreement Representations and Warranties. The representations and
warranties of the Target contained in the Merger Agreement and material to the
Lenders are true and correct on the Effective Date as though made on and as of
the Effective Date (unless any such representation or warranty is made only as
of a specific date, in which event such representation and warranty shall be
true and correct as of such specified date), except to the extent that the
failure of such representation and warranty to be true would not permit the
Borrower to terminate its obligations under the Merger Agreement as a result of
a breach of such representation if it were made by the Target.
     4. Specified Representations. Solely with respect to the Borrower and its
Subsidiaries prior to giving effect to the Acquisition (and for purposes of this
representation the term “Obligor” shall only include the Borrower and each
Subsidiary of the Borrower that is an Obligor that was a Subsidiary of the
Borrower prior to the consummation of the Acquisition) the representations and
warranties contained in Section 4.01 of the Credit Agreement are correct on and
as of the Effective Date before and after giving effect to the release of such
funds from the Escrow Account and the conversion of such funds into Advances,
and to the application of the proceeds therefrom,

 



--------------------------------------------------------------------------------



 



as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are correct as of such earlier date.
     5. Financial Information.
     (a) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at February 25, 2006, and the related statements of income and retained earnings
of the Borrower and its Subsidiaries for the Fiscal Year then ended, accompanied
by an opinion of KPMG LLP, independent public accountants, have been furnished
to each Lender and fairly present the Consolidated financial condition of the
Borrower and its Subsidiaries as at such date and the Consolidated results of
the operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with GAAP and in each case excluding New Albertsons, the
Target and their respective Subsidiaries.
     (b) Except as disclosed in the financial statements referred to above in
clause (a) or the notes to such financial statements, none of the Borrower or
its Subsidiaries has, as of the Effective Date, any material contingent
liabilities, long term commitments or unrealized losses that were not incurred
by the Borrower or its Subsidiaries in the ordinary course of their business
(excluding New Albertsons, the Target and their respective Subsidiaries).
     6. Plan Value. Solely with respect to the Borrower and its Subsidiaries
prior to giving effect to the Acquisition, the fair market value of the assets
of all Plans, as at February 25, 2006, was not less than 70% of the present
value of all projected benefit obligations under such Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87), as of the date of the most recent financial statements reflecting such
amounts.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Certificate to be
executed and delivered, and the certification, representations and warranties
contained herein to be made, by its duly authorized officer as of the date first
above written.

            SUPERVALU INC.
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

EXHIBIT H-2
INITIAL BORROWING DATE REPRESENTATION CERTIFICATE
     This Initial Borrowing Date Certificate (this “Certificate”), dated as of
June 2, 2006, is delivered pursuant to clause (g)(vii) of Section 3.01 of the
Credit Agreement, dated as of June 1, 2006 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among SUPERVALU INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, The Royal Bank of Scotland plc, as the administrative agent for the
Lenders, Bank of America, N.A., Citibank, N.A. and Rabobank International, as
the co-syndication agents for the Lenders, Co-Bank, ACB and U.S. Bank National
Association, as the co-documentation agents for the Lenders, and RBS Securities
Corporation, as the sole lead arranger and sole book running manager. Unless
otherwise defined herein, terms used herein have the meanings provided in the
Credit Agreement.
     The undersigned hereby represents and warrants on behalf of the Borrower,
solely in his or her capacity as an officer of the Borrower and not in his or
her individual capacity, that as of the Initial Borrowing Date:
     1. Consummation of Merger. The Acquisition was consummated pursuant to the
Merger Agreement (as modified by that certain certificate of readiness, dated as
of June 1, 2006, delivered by the Borrower), substantially simultaneously with
the release of the Escrow Deposit from the Escrow Account and the conversion
thereof into Advances, and no material provision or condition thereof has been
waived, amended, supplemented or otherwise modified in a manner that is material
and adverse to the Lenders.
     2. Specified Representations.
     (a) With respect to New Albertsons and its Subsidiaries that are Obligors
only, the representations and warranties contained in Section 4.01(a)(i), (b)
(other than clauses (ii) and (iii) thereof), (c), (h), (k) and (1) of the Credit
Agreement are correct as of the Initial Borrowing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are correct as of such earlier date.
     (b) All documents and instruments required to create and perfect the
security interests and liens on the Collateral (as defined in the Pledge
Agreement) have been executed and delivered to the Agent and, where applicable,
filed or recorded or in proper form for filing or recording, in each case as
required by the Loan Documents.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Certificate to be
executed and delivered, and the certification, representations and warranties
contained herein to be made, by its duly authorized officer as of the date first
above written.

            SUPERVALU INC.
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
ESCROW AGREEMENT
by and among
THE DEPOSITORS
(set forth on the signatures pages hereto)
and
CITIBANK, N.A.
Dated as of June 1, 2006

 



--------------------------------------------------------------------------------



 



Exhibit I
FORM OF ESCROW AGREEMENT
          This ESCROW AGREEMENT (the “Escrow Agreement”) is made as of this 1st
day of June, 2006 by and among CITIBANK, N.A., a national banking institution
incorporated under the laws of the United States of America (“Escrow Agent”) and
the depositors set forth on the signature pages hereto (collectively the
“Depositors” and individually the “Depositor”).
          WHEREAS, Albertson’s Inc., a Delaware corporation (“Old Albertson’s”),
New Albertson’s, Inc. (f/k/a New Aloha Corporation), a Delaware corporation and
a wholly owned subsidiary of Old Albertson’s (“New Albertson’s”), SUPERVALU
INC., a Delaware corporation (“Supervalu”), CVS Corporation, a Delaware
corporation, and AB Acquisition LLC, a Delaware limited liability company
(“Onyx”), have entered into a series of agreements including, among others,
(1) that certain Agreement and Plan of Merger, by and among Old Albertson’s, New
Albertson’s, Supervalu and certain other parties thereto, dated as of
January 22, 2006 (the “Merger Agreement”), (2) that certain Purchase and
Separation Agreement, by and among Old Albertson’s, New Albertson’s, Supervalu,
and Onyx, dated as of January 22, 2006 (the “Separation Agreement”), and
(3) that certain Asset Purchase Agreement, by and among CVS Corporation, CVS
Pharmacy, Inc. (“CVS”), Old Albertson’s, Supervalu, New Albertson’s, and certain
other sellers, dated as of January 22, 2006 (the “Standalone Drug Sale
Agreement” together with the Merger Agreement and the Separation Agreement, the
“Relevant Agreements”); and
          WHEREAS, in connection with consummating the transactions contemplated
by the Relevant Agreements (the “Transactions”), including, without limitation,
certain financing arrangements to be entered into in connection therewith, the
Depositors have agreed to enter into this Escrow Agreement in order to
facilitate the flow of funds required to complete the Transactions;
          NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:
I. APPOINTMENT, INSTRUCTIONS, ETC.:

  1.   Appointment         Each Depositor hereby appoints Citibank, N.A. as
Escrow Agent for its particular Escrow Property (as defined herein) and directs
Escrow Agent to maintain the Escrow Accounts upon the terms and conditions set
forth in this Escrow Agreement. Citibank, N.A. hereby accepts such appointment
as Escrow Agent for the Escrow Property and agrees to maintain the Escrow
Accounts and to act as Escrow Agent for the Escrow Property, in each case in
accordance with and subject to the terms and conditions of this Escrow
Agreement.

2



--------------------------------------------------------------------------------



 



  2.   Escrow Accounts         On or prior to June 1, 2006, Escrow Agent will
take all steps necessary to open and maintain in New York City, New York the
following accounts (with respect to each Depositor, its “Escrow Account”):

          Account Name   Account Number  
Albertson’s Inc. Closing Escrow
    795926  
New Albertson’s Inc. Closing Escrow
    795927  
Supervalu Inc. Closing Escrow
    795928  
CVS Pharmacy Inc. Closing Escrow
    795929  
AB Acquisition LLC Closing Escrow
    795930  
RBS Closing Escrow
    795931  
Wachovia Bank, N.A. Closing Escrow
    795932  
Greenwich Capital Fin. Products Closing Escrow
    795933  
Barclays Capital Real Estate Inc. Closing Escrow
    795934  
Lehman Brothers Bank, FSB Closing Escrow
    795935  
UBS Real Estate Investments Inc. Closing Escrow
    795936  
Wells Fargo Bank, N.A. Closing Escrow
    795938  

    On or prior to June 1, 2006, Escrow Agent will confirm by e-mail to the
contact names and email addresses listed on Exhibit A that each of the Escrow
Accounts are open and operational as of such date.         On or prior to
June 1, 2006, 11:00 a.m., New York City time, each Depositor, shall deposit into
its own account, with Escrow Agent in the amounts set forth in the Flow of Funds
Chart (as defined below).         The foregoing funds received by Escrow Agent,
plus all interest, dividends and other distributions and payments thereon
(collectively the “Distributions”), less any funds distributed or paid out of
such Escrow Account to any account not subject to this Escrow Agreement in
accordance with this Escrow Agreement, are collectively referred to herein as
“Escrow Property”. All Escrow Property in or credited to a particular Escrow
Account shall, until such Escrow Property is disbursed pursuant to the terms of
this Escrow Agreement, be the sole property of the Depositor which deposited
such Escrow Property into its Escrow Account. Each Depositor acknowledges and
agrees that no other Depositor or any other person or entity has (or shall be
deemed to have) any right in, title to or interest in any of the Escrow Property
or Escrow Accounts (other than its specific Escrow Property and Escrow Account)
until such time as the funds are disbursed in accordance with the terms of this
Escrow Agreement to (or for the account of) a particular party, as described
more fully on the Flow of Funds Chart attached hereto as Exhibit D (the “Flow of
Funds Chart”).

3



--------------------------------------------------------------------------------



 



  3.   Investment of Escrow Property; Distribution of Interest         The
Escrow Property shall be invested on June 1, 2006 to mature on June 2, 2006 in a
U.S. Dollar overnight time deposit of Citibank, N.A., Nassau Branch. It is
agreed and understood that Escrow Agent may earn fees associated with the
investment in the preceding sentence. Such investment may be executed through an
affiliated broker-dealer of Escrow Agent and such broker-dealer will be entitled
to its usual and customary fees. Escrow Agent will have the power to sell or
liquidate the foregoing investments whenever Escrow Agent will be required to
release the Escrow Property pursuant to the terms hereof. Escrow Agent shall
have no liability for any loss arising from or related to any such investment
other than in accordance with paragraph 4(a) of the Terms and Conditions herein.
Escrow Agent will have no obligation to invest any Escrow Property that is
deposited with Escrow Agent after 4:30 p.m. (New York City time) on June 1,
2006.         Subject to clause II.12, without further instruction by each
Depositor with respect to its Escrow Property, interest earned on such Escrow
Property held in each Escrow Account will be paid to the Depositor of such
Escrow Account no later than 2:00 p.m., New York City time, on June 2, 2006 (the
“Interest Distribution Date”) to the accounts set forth in the Flow of Funds
Chart. Notwithstanding anything to the contrary contained herein, any interest
that would otherwise accrue to the account of any AB Lender (as defined below)
absent this provision shall, instead, accrue for the account of, and be credited
to, the Escrow Account of Onyx.     4.   Written Instruction         All
instructions required under this Escrow Agreement will be delivered to Escrow
Agent in writing, in either original or facsimile form, executed by an
Authorized Person, as hereinafter defined, of the applicable Depositor. The
identity of such Authorized Persons, as well as, in the case of the Depositors,
their specimen signatures, are attached hereto as Exhibit A and Exhibit B and
will remain in effect until a particular Depositor or Escrow Agent, as
applicable, notifies the parties of any change (“Authorized Persons”). In its
capacity as Escrow Agent, Escrow Agent will accept all instructions and
documents complying with the above under the indemnities provided in this Escrow
Agreement, and reserves the right to refuse to accept any instructions or
documents which fail, or appear to fail, to comply. Further to this procedure,
Escrow Agent reserves the right to telephone an Authorized Person to confirm the
details of such instructions or documents if they are not already on file with
Escrow Agent as standing instructions. Escrow Agent and Depositors agree that
the above constitutes a commercially reasonable security procedure.

4



--------------------------------------------------------------------------------



 



  5.   Instruction and Distribution of Escrow Property         Escrow Agent will
have an authorized representative available by phone at the consummation of each
of the Transactions and the closing of the transactions contemplated herein
(collectively referred to as “Closing”). The Closing shall take place in one or
more locations across the United States, no later than 3:06 a.m., New York City
time, on June 2, 2006 (such time, the “Closing Time”), or such later time as may
be agreed by each of the Depositors and communicated in writing to Escrow Agent
by each Depositor. Immediately after the occurrence of the Closing, Supervalu
shall submit to Escrow Agent a notice in writing the form of Exhibit G hereto.
Supervalu hereby represents to The Royal Bank Of Scotland, PLC (“RBS”), that the
timing of the consummation the Emerald Merger (as defined in the Merger
Agreement) shall substantially coincide with the timing of release of funds from
the Escrow Account of RBS, as set forth in the Flow of Funds Chart.         Upon
receipt by the Escrow Agent of (i) all Escrow Property described in clause I.2
above and (ii) a confirmation notice in the form of Exhibit C hereto (the
“Confirmation Notice”) from each Depositor (with such submission in each
Depositor’s sole and absolute discretion), Escrow Agent shall disburse the
Escrow Property (and, at the time of such disbursement, title to the Escrow
Property shall pass to the applicable party) in accordance with the Flow of
Funds Chart attached hereto as Exhibit D, and in no event shall Escrow Agent
assume responsibility or liability for the amounts to be transferred and
allocated as instructed therein. The Depositors acknowledge and agree that, if
the deposit of all Escrow Property as contemplated hereby shall have occurred
and each Depositor shall have submitted its Confirmation Notice, the
aforementioned disbursements shall be deemed to occur at the times set forth in
the Flow of Funds Chart, notwithstanding that Escrow Agent’s internal system
will post the appropriate amounts transferred by and between the Depositors
hereunder to such Depositors’ accounts as soon as reasonably practicable upon
the opening of business on June 2, 2006. The Depositors acknowledge and agree
that, once submitted, the Confirmation Notice is irrevocable and may not be
amended or otherwise withdrawn and that Escrow Agent is entitled to rely on the
Confirmation Notice for the purposes hereof and the transactions contemplated
hereby. Promptly after receipt of a Confirmation Notice from all Depositors, and
provided Escrow Agent has received all Escrow Property described in clause I.2
above, an authorized representative of Escrow Agent shall deliver to each
Depositor a letter in the form of Exhibit E (the “Acknowledgement Letter”).    
    Greenwich Capital Financial Products, Inc. (“Greenwich”) is hereby
irrevocably authorized to give a Confirmation Notice on behalf of itself,
Barclays Capital Real Estate Inc., Lehman Brothers Bank, FSB, UBS Real Estate
Investments Inc., and Wachovia Bank, National Association (collectively with
Greenwich, the “AB Lenders” and each an “AB Lender”), and any such Confirmation
Notice given by Greenwich shall be deemed to have been given by each of, and
shall bind, all such entities with the same force and effect as if each had
executed and delivered such Confirmation Notice given by Greenwich.

5



--------------------------------------------------------------------------------



 



      In its capacity as Escrow Agent, Escrow Agent will accept all instructions
and documents complying with the above under the indemnities provided in this
Escrow Agreement.

  6.   Return of Escrow Property to Depositors         Notwithstanding anything
to the contrary contained herein, if:

(1) Escrow Agent shall not have received (X) all Escrow Property described in
clause I.2 above and (Y) a Confirmation Notice executed and delivered from each
Depositor by 2:00 p.m., New York City time, on June 2, 2006, or
(2) the Closing does not take place by 2:00 p.m., New York City time, on June 2,
2006,

    then Escrow Agent shall return all funds to the respective Depositors as
soon as reasonably practicable after 2:00 p.m., New York City time, on June 2,
2006 (but in any event no later 3:00 p.m. on such date), as set forth in the
Flow of Funds Chart or as otherwise directed in writing by each Depositor’s
Authorized Person.     7.   Notices         All notices, instructions and other
communications hereunder shall be sent to all Depositors and Escrow Agent
simultaneously and as indicated in Exhibit A and Exhibit B.     8.   Termination
        This Escrow Agreement shall terminate upon the earlier to occur of
(1) the mutual written agreement of all Depositors, (2) the distribution
(including, without limitation, pursuant to clause I.6. above) of all Escrow
Property (if any) then held hereunder and (3) the close of business on June 13,
2006 (such date, the “W-9 Submission Deadline”).     9.   Compensation        
At the time of execution of this Escrow Agreement, each of Supervalu, Onyx and
CVS shall (on an equal basis and without duplication) pay Escrow Agent the fees
agreed upon in Exhibit F. In furtherance of the foregoing, it is acknowledged
and agreed than no Depositor other that Supervalu, Onyx and CVS shall be
responsible for any fees payable to Escrow Agent hereunder.

6



--------------------------------------------------------------------------------



 



II. TERMS AND CONDITIONS

  1.   The duties, responsibilities and obligations of Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. Escrow Agent shall not be subject to,
nor required to comply with, any other agreement between or among any or all of
the Depositors or to which any Depositor is a party, even though reference
thereto may be made herein, or to comply with any direction or instruction
(other than those contained herein or delivered in accordance with this Escrow
Agreement) from any Depositor or an entity acting on its behalf. Escrow Agent
shall not be required to expend or risk any of its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder.     2.   This Escrow Agreement is for the exclusive benefit of the
parties hereto and their respective permitted successors hereunder, and shall
not be deemed to give, either express or implied, any legal or equitable right,
remedy, or claim to any other entity or person whatsoever.     3.   If at any
time Escrow Agent is served with any judicial or administrative order, judgment,
decree, writ or other form of judicial or administrative process which in any
way affects the Escrow Property (including but not limited to orders of
attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of the Escrow Property), Escrow Agent shall promptly
provide each of the Depositors with a copy of such judicial or administrative
order, judgment, decree, writ or other form. Subject to prior consultation with
the Depositors, Escrow Agent is authorized to comply therewith in any manner it
or legal counsel of its own choosing deems appropriate, and if Escrow Agent
complies with any such judicial or administrative order, judgment, decree, writ
or other form of judicial or administrative process, Escrow Agent shall not be
liable to any of the parties hereto or to any other person or entity even though
such order, judgment, decree, writ or process may be subsequently modified or
vacated or otherwise determined to have been without legal force or effect.    
4. (a)    Escrow Agent shall not be liable for any action taken or omitted or
for any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of bad faith, gross
negligence or willful misconduct on its part. Subject to the foregoing, in no
event shall Escrow Agent be liable (i) for acting in accordance with or relying
upon any written instruction, notice, demand, certificate or document from any
Depositor or any entity acting on behalf of any Depositor with respect to such
Depositor’s Escrow Property, (ii) for any indirect, consequential, punitive or
special damages, regardless of the form of action and whether or not any such
damages were foreseeable or contemplated, (iii) in the absence of bad faith,
gross negligence or willful misconduct on such person’s part for the acts or
omissions of nominees, correspondents, designees, agents, subagents or
subcustodians of Escrow Agent, (iv) for the investment or reinvestment of any
cash held by it hereunder, in each case in good faith, in accordance with the
terms hereof, including without limitation any liability for any delays (not
resulting from its bad faith, gross

7



--------------------------------------------------------------------------------



 



    negligence or willful misconduct) in the investment or reinvestment of the
Escrow Property, or any loss of interest incident to any such delays or (v) for
an amount in excess of the value of the Escrow Property, valued as of the date
of deposit, but only to the extent of direct money damages.     (b)   Each of
Supervalu, Onyx and CVS shall (on an equal basis and without duplication)
reimburse Escrow Agent for its reasonable legal expenses in the event that
Escrow Agent consults with legal counsel of its own choosing as to any matter
relating to this Escrow Agreement, and Escrow Agent shall not incur any
liability in acting in good faith in accordance with any reasonable advice from
such counsel.     (c)   Escrow Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the reasonable control of Escrow
Agent (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God, war or
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility).     (d)   Escrow Agent shall be
entitled to rely upon any written instruction, order, judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity or the service thereof. Escrow Agent
may act in reliance upon any instrument or signature reasonably believed by it
to be genuine and may assume that any person purporting to give receipt or
advice to make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so.     5.   Escrow Agent shall
not be responsible in any respect for the form, execution, validity, value or
genuineness of documents hereunder (in each case, other than as to the
enforceability against Escrow Agent as to documents to which it is a party), or
for any description therein, or for the identity, authority or rights of persons
executing or delivering or purporting to execute or deliver any such document,
security or endorsement. Escrow Agent shall not be called upon to advise any
party as to the wisdom in taking or refraining from any action with respect to
any property deposited hereunder.     6.   Escrow Agent agrees that it will give
the Escrowed Property held by it hereunder the same degree of care that it gives
its own similar property.     7.   At any time Escrow Agent may request an
instruction in writing in English from the Depositors and may, at its own
option, include in such request the course of action it proposes to take and the
date on which it proposes to act, regarding any matter arising in connection
with its duties and obligations hereunder. In the absence of its bad faith,
gross negligence or willful misconduct, Escrow Agent shall not be liable for
acting in accordance with such a proposal on or after the

8



--------------------------------------------------------------------------------



 



    date specified therein, provided that the specified date shall be at least
one (1) Business Day after the Depositors receive Escrow Agent’s request for
instructions and its proposed course of action, and provided further that, prior
to so acting, Escrow Agent has not received the written instructions requested.
For purposes of this Escrow Agreement, the term “Business Day” shall mean any
day which is not a Saturday, Sunday, or a banking holiday in New York.     8.  
All notices, instructions or other communications contemplated by this Escrow
Agreement shall be in writing in English and shall be given to the address set
forth in the Section 5 of Article I (or to such other address as may be
substituted therefore by written notification to Escrow Agent or Depositors to
each other party hereto). Notices to any party hereto shall be deemed to have
been given when actually received by such party. Escrow Agent is authorized to
comply with and rely upon any written notices, instructions or other
communications believed by it to have been sent or given by Depositors or by a
person or persons authorized by Depositors. Whenever under the terms hereof the
time for giving a notice or performing an act falls upon a day which is not a
Business Day, such time shall be extended to the next Business Day on which
Escrow Agent is open for business.     9.   Each of Onyx, Supervalu and CVS
severally and not jointly (without duplication, on a pro rata basis based on
funds handled by or on behalf each of such entities and each of their respective
financing sources, if any), shall be liable for and shall reimburse and
indemnify Escrow Agent (and any predecessor Escrow Agent) and hold Escrow Agent
harmless from and against any and all claims, losses, actions, liabilities,
costs, damages or expenses (including reasonable attorneys’ fees and expenses)
(collectively “Losses”) arising from or in connection with its administration of
this Escrow Agreement, provided, however, that nothing contained herein shall
require Escrow Agent to be indemnified for Losses caused by its own bad faith,
gross negligence or own willful misconduct for which Escrow Agent has assumed
liability pursuant to preceding subparagraph (a) of paragraph 4 hereof. In
addition, when Escrow Agent acts on any information, instructions,
communications, (including, but not limited to, communications with respect to
the wire transfer of funds) sent by telephone, telex or facsimile, Escrow Agent,
absent gross negligence, shall not be responsible or liable in the event such
communication is not an authorized or authentic communication of the
Depositor(s) or is not in the form the Depositor(s) sent or intended to send
(whether due to fraud, distortion or otherwise). Each of Onyx, Supervalu and CVS
shall severally and not jointly (without duplication, on a pro rata basis based
on funds handled by or on behalf each of such entities and each their respective
financing sources, if any) indemnify Escrow Agent against any loss, liability,
claim or expense (including reasonable legal fees and expenses) it may incur
with its acting in accordance with any such communication given by or on behalf
of any Depositor. This paragraph shall survive the termination of this Escrow
Agreement or the removal of Escrow Agent.

9



--------------------------------------------------------------------------------



 



  10.   (a) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by Escrow Agent hereunder,
Escrow Agent may, in its sole discretion, refrain from taking any action other
than retaining possession of the Escrow Property, unless Escrow Agent receives
written instructions, signed by the relevant Depositor, which eliminates such
ambiguity or uncertainty.       (b) In the event of any dispute between or
conflicting claims by or among the Depositors and/or any other person or entity
with respect to any Escrow Property, Escrow Agent shall be entitled, in its sole
discretion, to refuse to comply with any and all claims, demands or instructions
with respect to such Escrow Property so long as such dispute or conflict shall
continue, and Escrow Agent shall not be or become liable in any way to the
Depositors for failure or refusal to comply with such conflicting claims,
demands or instructions (absent bad faith, gross negligence or willful
misconduct). Escrow Agent shall be entitled to refuse to act until, in its sole
discretion, either (i) such conflicting or adverse claims or demands shall have
been determined by a final order, judgment or decree of a court of competent
jurisdiction, which order, judgment or decree is not subject to appeal, or
settled by agreement between the conflicting parties as evidenced in a writing
satisfactory to Escrow Agent or (ii) Escrow Agent shall have received security
or an indemnity satisfactory to it sufficient to hold it harmless from and
against any and all Losses which it may incur by reason of so acting. Any court
order, judgment or decree shall be accompanied by a legal opinion by counsel for
the presenting party, reasonably satisfactory to Escrow Agent, to the effect
that said order, judgment or decree represents a final adjudication of the
rights of the parties by a court of competent jurisdiction, and that the time
for appeal from such order, judgment or decree has expired without an appeal
having been perfected. Escrow Agent shall act on such court order and legal
opinions without further question. Escrow Agent may, in addition, elect, in its
sole discretion, to commence an interpleader action or seek other judicial
relief or orders, as it may deem, in its sole discretion, necessary. The
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed a several (but not joint) obligation of the Onyx, Supervalu and
CVS (without duplication, on a pro rata basis based on funds handled by or on
behalf each of such entities and each their respective financing sources, if
any).       (c) Escrow Agent shall have no responsibility for the contents of
any writing of the arbitrators or any third party contemplated herein as a means
to resolve disputes and may conclusively rely without any liability upon the
contents thereof.     11.   This Escrow Agreement shall be interpreted,
construed, enforced and administered in accordance with the internal substantive
laws (and not the choice of law rules) of the State of New York. Each of the
parties hereby submits to the personal jurisdiction of, and each agrees that all
proceedings relating hereto shall

10



--------------------------------------------------------------------------------



 



    be brought in, the federal courts located within the City and State of New
York. Each of the parties hereby waives the right to trial by jury and to assert
counterclaims in any such proceedings. To the extent that in any jurisdiction
any party may be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (whether before or after judgment) or other legal
process, each hereby irrevocably agrees not to claim, and hereby waives, such
immunity. Each party waives personal service of process and consents to service
of process by certified or registered mail, return receipt requested, directed
to it at the address last specified for notices hereunder, and such service
shall be deemed completed ten (10) calendar days after the same is so mailed.  
  12.   Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. In the event that a Depositor shall have interest credited to such
Depositor’s Escrow Account, such Depositor shall pay or reimburse Escrow Agent
upon request for any transfer taxes or other taxes relating to the Escrow
Property incurred in connection herewith and shall indemnify and hold harmless
Escrow Agent from any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. As
soon as practicable on or after the date hereof, but in any event no later than
the W-9 Submission Deadline, the Depositors will provide Escrow Agent with
appropriate W-9 forms for tax I.D. or number certifications. Each Depositor
acknowledges and agrees that Escrow Agent shall not disburse any interest earned
on Escrow Property to any Depositor unless and until such Depositor provides
Escrow Agent with appropriate W-9 forms for tax I.D. or number certifications.
This paragraph shall survive notwithstanding any termination of this Escrow
Agreement or the resignation or removal of Escrow Agent. In the event that any
Depositor shall not have submitted an appropriate W-9 form by the W-9 Submission
Deadline, then Escrow Agent shall be entitled to withhold from payment an amount
equal to the applicable withholding rate and any remaining Escrow Property then
held by Escrow Agent shall be disbursed to such Depositor.     13.   This Escrow
Agreement may be modified only by a written amendment signed by all the parties
hereto, and no waiver of any provision hereof shall be effective unless
expressed in a writing signed by the party to be charged.     14.   The rights
and remedies conferred upon the parties hereto shall be cumulative, and the
exercise or waiver of any such right or remedy shall not preclude or inhibit the
exercise of any additional rights or remedies. The waiver of any right or remedy
hereunder shall not preclude the subsequent exercise of such right or remedy.  
  15.   Each party hereby represents and warrants on behalf of itself (a) that
this Escrow Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation and (b) that the
execution,

11



--------------------------------------------------------------------------------



 



    delivery and performance of this Escrow Agreement does not and will not
violate any applicable law or regulation. Each Depositor hereby represents and
warrants on behalf of itself that the person(s) listed on Exhibit A hereto have
been duly authorized and designated as Authorized Representative(s) of such
Depositor, and such Authorized Representative(s) are authorized to give written
instructions and sign any documents on behalf of the Depositor on whose behalf
such representative is authorized to act with regard to any matters pertaining
to this Escrow Agreement.     16.   The invalidity, illegality or
unenforceability of any provision of this Escrow Agreement shall in no way
effect the validity, legality or enforceability of any other provision; and if
any provision is held to be enforceable as a matter of law, the other provisions
shall not be affected thereby and shall remain in full force and effect. In the
event that any temporary restraining order, preliminary or permanent injunction
or other legal restraint shall have been enacted, entered, promulgated or
enforced by any governmental authority which prohibits, restrains or enjoins the
Closing or the consummation of any of the transactions contemplated by this
Escrow Agreement, then any Depositor shall have the option, but not the
obligation, to submit a Stop Notice, a form of which is attached hereto as
Exhibit H (a “Stop Notice”). Upon receipt of any Stop Notice, the Escrow Agent
shall refrain from taking any action or doing anything with respect to the
Escrow Property (including, without limitation, making any disbursements of
Escrow Property) until such time as the Escrow Agent receives a direction letter
(“Direction Letter”) in writing, reasonably satisfactory to the Escrow Agent, by
and on behalf of each of the Depositors, which Direction Letter shall instruct
Escrow Agent as to (i) the revised times for the flow of funds, thereby amending
the Flow of Funds Chart, or (ii) confirm that Escrow Agent shall return all
funds to the respective Depositors as contemplated in clause I.6 hereof;
provided, however, in the event that no Direction Letter is received by Escrow
Agent, then Escrow Agent shall return all funds to the respective Depositors as
contemplated in clause I.6 hereof.     17.   This Escrow Agreement and the
Exhibits hereto shall constitute the entire agreement of the parties with
respect to the subject matter and supersedes all prior oral or written
agreements in regard thereto.     18.   The provisions of these Terms and
Conditions and paragraph 6 of Article I shall survive termination of this Escrow
Agreement and/or the resignation or removal of Escrow Agent.     19.   No
printed or other material in any language, including prospectuses, notices,
reports, and promotional material which mentions “Citibank, N.A.” by name or the
rights, powers, or duties of Escrow Agent under this Escrow Agreement shall be
issued by any other parties hereto, or on such party’s behalf, without the prior
written consent of Escrow Agent.     20.   The headings contained in this Escrow
Agreement are for convenience of reference only and shall have no effect on the
interpretation or operation hereof.

12



--------------------------------------------------------------------------------



 



  21.   This Escrow Agreement may be executed by each of the parties hereto in
any number of counterparts, each of which counterpart, when so executed and
delivered, shall be deemed to be an original and all such counterparts shall
together constitute one and the same agreement. All writings required hereunder
may be delivered in original or facsimile form.     22.   No party may assign
any of its rights or obligations under this Escrow Agreement without the written
consent of the other parties.     23.   Any corporation into which Escrow Agent
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Escrow Agent shall be a party, or any corporation succeeding to the business of
Escrow Agent shall be the successor of Escrow Agent hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.     24.   To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. When an account is opened, Escrow Agent will ask
for information that will allow it to identify relevant parties.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to
be executed by a duly authorized officer as of the day and year first written
above.

            CITIBANK, N.A.,
as Escrow Agent
      By:           Name:           Title:      

14



--------------------------------------------------------------------------------



 



         

            ALBERTSON’S INC.
      By:           Name:           Title:      

15



--------------------------------------------------------------------------------



 



         

            NEW ALBERTSON’S INC.
      By:           Name:           Title:      

16



--------------------------------------------------------------------------------



 



         

            SUPERVALU INC.
      By:           Name:           Title:      

17



--------------------------------------------------------------------------------



 



         

            CVS PHARMACY, INC.
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



         

            AB ACQUISITION LLC
      By:           Name:           Title:      

19



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND, PLC
      By:           Name:           Title:      

20



--------------------------------------------------------------------------------



 



         

            GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC.,
a Delaware corporation
      By:           Name:           Title:        

21



--------------------------------------------------------------------------------



 



            BARCLAYS CAPITAL REAL ESTATE INC.
      By:           Name:           Title:      

22



--------------------------------------------------------------------------------



 



         

            LEHMAN BROTHERS BANK, FSB
      By:           Name:           Title:      

23



--------------------------------------------------------------------------------



 



         

            UBS REAL ESTATE INVESTMENTS INC.
      By:           Name:           Title:                 By:           Name:  
        Title:      

24



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:      

25



--------------------------------------------------------------------------------



 



         

            ACKNOWLEDGING THE MATTERS
SET FORTH IN THE ESCROW
AGREEMENT FOR PURPOSES OF
ESTABLISHING AN ACCOUNT
THEREUNDER AND FOR NO OTHER PURPOSE:


WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

26



--------------------------------------------------------------------------------



 



EXHIBIT A – List of Authorized Persons
[See the attached]1
 

1   Attached includes a PDF of a complete form of Exhibit A.

 



--------------------------------------------------------------------------------



 



EXHIBIT B – Citibank, N.A. Agency & Trust – List of Authorized Representatives
The following person(s) are hereby designated as authorized representatives of
Citibank, N.A. Agency & Trust, and is/are authorized to give written
instructions and sign any documents on behalf of Citibank N.A. Agency & Trust
with regard to any matters pertaining to the Escrow Agreement.

          AUTHORIZED REPRESENTATIVE         (Name and Title)   PHONE & EMAIL
ADDRESS    
 
       
 
       
 
       
 
       

Delivery of Notices to:
Citibank, N.A.
Agency & Trust Dept.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn: Fernando Moreyra
Phone: (212) 816-5740
Fax: (212) 816-5530

 



--------------------------------------------------------------------------------



 



EXHIBIT C — Form of Confirmation Notice
[LETTERHEAD OF DEPOSITOR]
[Date & Time]
Citibank, N.A.
Agency & Trust Dept.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn: Fernando Moreyra
Phone: (212) 816-5740
Fax: (212) 816-5530
Re: Closing Confirmation Notice
     Reference is made to that certain Escrow Agreement, dated as of June 1,
2006 (the “Escrow Agreement”), by and among Citibank, N.A., as Escrow Agent, the
undersigned and certain other parties to the Escrow Agreement. Capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Escrow Agreement.
     In connection with the Transactions, the undersigned hereby confirms that
by mutual agreement of the Depositors, upon your receipt of (i) all funds
described in clause I.2 of the Escrow Agreement and (ii) a Confirmation Notice
from each of the Depositors you are hereby directed to transfer funds that the
undersigned has deposited with you as Escrow Agent at such times and to such
account or accounts as set forth in the Flow of Funds Chart.
     The undersigned acknowledges and agrees that (1) upon delivery, the
direction to you set forth in this letter is irrevocable, and may not be amended
or otherwise withdrawn and (2) you are entitled to rely on this letter for the
purposes of the Escrow Agreement and the transactions contemplated hereby.

            Sincerely,

[Depositor]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D — Funds Flow Chart
[See the attached]2
 

2   Attached includes a PDF of a complete form of Exhibit D.

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF ACKNOWLEDGEMENT LETTER
[LETTERHEAD OF CITIBANK, N.A.]
[Date & Time]
[DEPOSITOR]
[ADDRESS]
Attn:    [                      ]
Phone: [                      ]
Fax:     [                      ]
Re: Closing Acknowledgement Notice
     Reference is made to that certain Escrow Agreement, dated as of June 1st,
2006 (the “Escrow Agreement”), by and among Citibank, N.A., as Escrow Agent,
[Depositor] (“Depositor”) and certain other parties to the Escrow Agreement.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Escrow Agreement.
     In connection with the Transactions, Escrow Agent hereby confirms that
immediately following the Closing Time the Escrow Property deposited by the
Depositor with Escrow Agent (less any Distributions) are deemed to be held by
Escrow Agent on behalf of the person or entity to whom such Escrow Property is
to be transferred as set forth in the Flow of Funds Chart. Escrow Agent hereby
confirms that, subject to clause II.12 of the Escrow Agreement, interest to be
paid on cash deposited by the Depositor shall be paid to the appropriate
Depositor no later than June 2, 2006, all in accordance with the payment
instructions provided in the Escrow Agreement.

            Sincerely,

CITIBANK, N.A.,
as Escrow Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F — FEE SCHEDULE
Acceptance Fee:
To cover the acceptance of the Closing Escrow Agent appointment, the review of
the governing and supporting documents submitted in connection with the
execution and delivery thereof, communication with other members of the working
group:
$10,000 One Time fee payable upon execution of the escrow agreement
Administration Fee:
To cover the establishment and maintenance of the relevant accounts, including
safekeeping of assets, and the administrative functions of the Agent, including
maintenance of the records, follow-up of the governing and supporting
agreements’ provisions, and any other duties required by the Agent under the
terms of the agreements
WAIVED
Legal Fees:
To cover the fees and expenses of external legal counsel located in New York in
reviewing and negotiating the terms, conditions and structure of the agreements
on behalf of the Agent.
AT COST

    Notes:

  1.   For information purposes and based on current market conditions as of the
date of the Escrow Agreement, interest based on an indicative rate of 4.34% per
annum will be payable to the depositors on June 2, 2006, provided that an amount
of approximately US$9 billion is placed into a Citibank overnight time deposit
account on June 1, 2006 and the funds transfers occur on June 2, 2006. This
indicative rate is subject to change based on actual market conditions on the
date of the deposit.     2.   Escrow Agent shall be entitled to any fees
received by the Escrow Agent associated with the investment pursuant to clause
I.3 of the Escrow Agreement.

32



--------------------------------------------------------------------------------



 



EXHIBIT G — Notice that Closing Is Complete
SUPERVALU Inc.
11840 Valley View Road
Eden Prairie, Minnesota 55344
Citibank, N.A.
Agency & Trust Dept.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn: Fernando Moreyra
Phone: (212) 816-5740
Fax: (212) 816-5530
Re: Notice that Closing is Complete
     Reference is made to that certain Escrow Agreement, dated as of June 1,
2006 (the “Escrow Agreement”), by and among Citibank, N.A., as Escrow Agent, the
undersigned and certain other parties to the Escrow Agreement. Capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Escrow Agreement.
     This notice hereby confirms that Closing is complete.

            Sincerely,

SUPERVALU INC.
      By:           Name:           Title:      

33



--------------------------------------------------------------------------------



 



         

EXHIBIT H — Stop Notice
[LETTERHEAD OF DEPOSITOR]
[Date & Time]
Citibank, N.A.
Agency & Trust Dept.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn: Fernando Moreyra
Phone: (212) 816-5740
Fax: (212) 816-5530
Re: Stop Notice
     Reference is made to that certain Escrow Agreement, dated as of June 1,
2006 (the “Escrow Agreement”), by and among Citibank, N.A., as Escrow Agent, the
undersigned and certain other parties to the Escrow Agreement. Capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Escrow Agreement.
     Pursuant to clause II.16 of the Escrow Agreement, Escrow Agent is hereby
directed to refrain from taking any action or doing anything with respect to the
Escrow Property until further notice.

            Sincerely,

[DEPOSITOR]
      By:           Name:           Title:        

34